


Exhibit 10.73

 

WLP / SITA CONFIDENTIAL

 

 

GLOBAL TELECOMMUNICATIONS
SERVICES AGREEMENT

 

by and between

 

WORLDSPAN, L.P.

 

and

 

SOCIETE INTERNATIONALE DE

 

TELECOMMUNICATIONS AERONAUTIQUES

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 – DEFINITIONS

 

 

 

1.1

Definitions.

 

1.2

Other Definitional Provisions.

 

 

 

 

ARTICLE 2 — PROVISION OF SERVICES

 

 

 

2.1

Agreement to Provide.

 

2.2

Implementation.

 

2.3

Preferred Provider Commitment.

 

2.4

Orders for and Changes to the Services.

 

2.5

Compatibility of WLP Equipment.

 

2.6

Redesigns and Modifications to the Network.

 

2.7

Training and Documentation.

 

2.8

Access Providers.

 

2.9

Ongoing Cooperation/Performance Review Board.

 

2.10

[Intentionally Left Blank]

 

2.11

Operations and Procedures Document and SITA Asset Management Database.

 

2.12

Network/Service Management and Service Reports.

 

2.13

Optimization.

 

2.14

Contingency and Recovery.

 

2.15

Prevention of Unauthorized Use.

 

 

 

 

ARTICLE 3 — SITA STAFFING

 

 

 

 

3.1

Adequate Personnel.

 

3.2

Key SITA Personnel.

 

3.3

SITA Project Manager and Account Manager.

 

 

 

 

ARTICLE 4 — ADDITIONAL SERVICES

 

 

 

4.1

Additional Services.

 

4.2

Obligations with Respect to Additional Services.

 

4.3

Discontinued Services.

 

4.4

Service Upgrades.

 

4.5

Amendments to Service Levels/Performance Specifications.

 

 

 

 

ARTICLE 5 — CHARGES AND PAYMENTS

 

 

 

5.1

Charges.

 

5.2

Mid-Term Review.

 

5.3

Credits for Delays and Interruptions.

 

5.4

Invoices.

 

5.5

Billing Reviews and Audits.

 

5.6

Taxes.

 

 

--------------------------------------------------------------------------------


 

ARTICLE 6 — CERTAIN RIGHTS AND OBLIGATIONS OF SITA AND WLP

 

 

 

6.1

Third Party Warranties.

 

6.2

Obligation to Maintain Insurance

 

6.3

Lien Claims.

 

6.4

Access and Security.

 

6.5

Notification of Pending or Threatened Non-Performance.

 

6.6

SITA Equipment.

 

6.7

Content of Messages.

 

 

 

 

ARTICLE 7 — CONFIDENTIAL INFORMATION

 

 

 

7.1

Definition of Confidential Information.

 

7.2

Use and Protection of Confidential Information.

 

7.3

Disclosure of Confidential Information to Employees and Others.

 

7.4

Return or Destruction of Confidential Information.

 

7.5

Waivers.

 

7.6

Required Disclosure.

 

7.7

Remedies.

 

 

 

 

ARTICLE 8:  REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

8.1

Compliance with Laws.

 

8.2

Regulation.

 

8.3

Nature of Services.

 

8.4

Good Faith Performance.

 

8.5

Regulatory Reports.

 

8.6

Non-Interference and Other Matters

 

8.7

Authority and Good Standing.

 

8.8

No Conflict.

 

8.9

Valid, Binding and Enforceable.

 

8.10

Computer Viruses and Interconnectivity.

 

8.11

Quiet Enjoyment.

 

8.12

Date Compliance

 

8.13

[**]

 

8.14

Exclusive Warranties.

 

 

 

 

ARTICLE 9 — INTELLECTUAL PROPERTY RIGHTS AND INDEMNIFICATION; SOFTWARE LICENSE

 

 

 

9.1

Software and Data.

 

9.2

License.

 

9.3

Indemnification; Defense.

 

9.4

Notices.

 

9.5

Enjoined Use.

 

 

 

 

ARTICLE 10 — LIMITATION OF LIABILITY; THIRD PARTY CLAIMS

 

 

 

10.1

Indemnification of Third Party Claims.

 

10.2

LIMITATION OF LIABILITY AND LIMITED WARRANTY.

 

10.3

Liability Under Third Party Arrangements.

 

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

--------------------------------------------------------------------------------


 

ARTICLE 11 — FORCE MAJEURE

 

 

 

 

11.1

Force Majeure Conditions and Effect.

 

11.2

Duty to Mitigate.

 

11.3

Performance Times.

 

11.4

Substitute Services.

 

11.5

Impact of Suspension or Termination of Affected Service Components

 

11.6

Other Remedies.

 

 

 

 

ARTICLE 12 — INDEPENDENT CONTRACTOR

 

 

 

 

ARTICLE 13 — TERM; TRANSITION OF SERVICES

 

 

 

 

13.1

Term of Agreement.

 

13.2

Transitional Support.

 

13.3

Hiring of Personnel.

 

13.4

Removal of Property.

 

 

 

 

ARTICLE 14 — TERMINATION AND REMEDIES

 

 

 

14.1

Termination by WLP.

 

14.2

Termination by SITA.

 

14.3

Partial Discontinuance.

 

14.4

Performance Pending Outcome of Disputes.

 

 

 

 

ARTICLE 15 – MISCELLANEOUS

 

 

 

15.1

Advertising or Publicity.

 

15.2

Successors and Assigns.

 

15.3

Assignment.

 

15.4

Subcontracting.

 

15.5

Notices.

 

15.6

Governing Law.

 

15.7

Construction.

 

15.8

Dispute Resolution.

 

15.9

Arbitration.

 

15.10

Modification, Amendment, Supplement or Waiver.

 

15.11

Labor Harmony Obligation.

 

15.12

Entirety of Agreement.

 

15.13

Severability.

 

15.14

Attachments

 

15.15

Headings of No Force or Effect.

 

15.16

Survival.

 

15.17

Counterparts.

 

15.18

Further Assurances.

 

15.19

Tariffs.

 

 

--------------------------------------------------------------------------------


 

GLOBAL TELECOMMUNICATIONS

 

SERVICES AGREEMENT

 

This GLOBAL TELECOMMUNICATIONS SERVICES AGREEMENT is effective as of the 1st day
of February, 2004, by and between, SOCIETE INTERNATIONALE DE TELECOMMUNICATIONS
AERONAUTIQUES, a Belgian cooperative with registered offices at 14, avenue Henri
Matisse, 1140 Brussels, Belgium and registered with the Registry of Companies of
Brussels under the number B 217.548 (hereafter “SITA”), and WORLDSPAN, L.P., a
Delaware limited partnership with its principal office located at 300 Galleria
Parkway N.W., Atlanta, Georgia 30339 U.S.A. (hereafter “WORLDSPAN, L.P.” or
“WLP”).

 

W I T N E S S E T H :

 

WHEREAS, WORLDSPAN, L.P. is a member of Societe Internationale de
Telecommunications Aeronautiques by virtue of the Tel 1/2 Agreement, and
presently takes telecommunications service from SITA for use by its end-user
population (generally the employees, contractors and agents of WLP, its
Affiliates, and associated travel agents), as well as by WLP’s business partners
and other entities;

 

WHEREAS, WORLDSPAN, L.P. desires to expand WLP’s use of SITA for the provision
of domestic and international communications services designed to meet WLP’s
service level requirements (as specified herein) in a more cost-effective
manner, and, whereas, SITA desires to provide such communications services to,
as more particularly described herein;

 

WHEREAS, the purpose of this Agreement is to set out the terms and conditions
applicable to the supply by SITA to WLP of WLP’s requirements for
telecommunications services, as more particularly described herein.

 

WHEREAS, Worldspan Services Limited, an Affiliate of WLP, and SITA have entered
into that certain Global Telecommunications Agreement dated February 1, 2004
(the “SITA/WSL 2004 Global Telecommunications Agreement”) to cover SITA’s
provision of telecommunications services to WSL in Asia Pacific, the Middle East
and Europe but which also has certain global aspects (i.e. not only pertinent to
the Asia Pacific and Middle East and Europe);

 

WHEREAS, the present Agreement is intended to cover SITA’s provision of
telecommunications services to WLP in the Americas but also has certain global
aspects (i.e. not only pertinent to the Americas);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Parties intend that certain commitments made under the SITA/WSL
2004 Global Telecommunications Agreement will apply to SITA and WLP under the
present Agreement, as specifically identified herein, due to the global nature
of the communications services contemplated under both the SITA/WSL 2004 Global
Telecommunications Agreement and the present Agreement, and the resulting need
to have certain Services, rights and responsibilities apply under both
agreements and in the aggregate, all as further described herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 


ARTICLE 1 – DEFINITIONS

 


1.1                               DEFINITIONS.

 

Whenever used in this Agreement, the capitalized words and phrases listed below
shall have the meanings given below.  Capitalized terms not otherwise defined in
this Section 1.1 (Definitions) shall have the meanings ascribed to them
elsewhere in the Articles of this Agreement or in the Attachments to this
Agreement.

 

“Access Line” means the telecommunications capacity or facility that links an
Installation Site to the SITA Backbone Network and provides the Installation
Site with access to the SITA Backbone Network.  “Access Lines” shall include any
associated equipment that is owned by the Access Provider that is supplying the
Access Lines to link an Installation Site.  Access Lines may include
international private line circuits (“IPLCs”) used to link an Installation Site
to the SITA Backbone Network, where SITA does not operate the SITA Backbone
Network within a particular country.

 

“Access Provider” means either SITA or a telecommunications services provider
(e.g., a PTO) from which either SITA or WLP obtains Access Lines for use in
connection with or as part of the Services.

 

“Additional Service” means a service that (a) supplements any Service or Service
Component (respectively, a “Then-Current Service” and a “Then-Current Service
Component”), (b) substitutes for any Then-Current Service or Then-Current
Service Component, or (c) is a non-standard service WLP requests SITA to
provide.  “Additional Service” includes all material revisions, enhancements,
modifications, or improvements to a Then-Current Service or Then-Current Service
Component other than a Service Upgrade.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” of a Party means any entity that is directly or indirectly
controlling, controlled by, or under common control with such Party, and the
directors, officers, employees and agents of all of them, when acting in their
corporate capacities.  For purposes of this definition, “control” means (a) the
ownership of at least 50 percent of the equity or beneficial interests of an
entity, or (b) the right to appoint or ability to elect a majority of the board
of directors or other governing body of such entity.  “Affiliate” shall also
include any other entities that the Parties agree in writing to treat as such.

 

“Agency Direct Program” shall have the meaning set forth in Section 2.1(g)
(Agreement to Provide).

 

“Agreement” means this Global Telecommunications Services Agreement by and
between WORLDSPAN, L.P. and Societe Internationale de Telecommunications
Aeronautiques, dated as of the Effective Date, including all Attachments hereto
and other documents incorporated herein by reference.

 

“Assets” means SITA Equipment, the SITA Network, WLP or WLP owned or provided
equipment, and Services Software utilized in connection with the provision of
Services, including all associated intellectual property rights embodied therein
such as patents, copyrights and trade secrets.

 

“Attachment” means any Attachment referenced in and appended to this Agreement
and made a part hereof.  The Attachments as of the Effective Date are as
follows:

 

Attachment BI

 

Billing and Invoices

 

 

 

Attachment IP

 

Implementation/Migration Plan

 

 

 

Attachment KP

 

Key SITA Personnel

 

 

 

Attachment ND

 

Form of Non-Disclosure Agreement for Third Parties

 

 

 

Attachment PS

 

Professional Services Statement of Work for Worldspan Global IP Migration

 

 

 

Attachment RC

 

Charges

 

 

 

Attachment SD

 

Service Description and Network Standards

 

3

--------------------------------------------------------------------------------


 

Attachment SLA

 

Service Levels/Performance Specifications

 

 

 

Attachment TA

 

WLP Top Nominated Accounts

 

 

 

Attachment TH

 

Travel Agency Normal Business Hours

 

 

 

Attachment WF

 

Worldspan Forecast

 

“Business Day” means any day listed on Attachment TH that is not a national
holiday at the affected location.

 

“Changes” shall have the meaning set forth in Section 2.4(e) (Orders for and
Changes to the Services).

 

“Charges” means the rates and charges for Services set forth in Attachment RC,
as modified from time to time as permitted under or required by this Agreement.

 

“Committed Delivery Date” means the date set forth in Attachment IP or
Attachment SLA or, if no such date is set forth in either Attachment, the date
mutually agreed upon by WLP and SITA in accordance with Section 2.4(b) (Orders
for and Changes to the Services) for the installation of a Service Component at
a particular Installation Site.

 

“Confidential Information” shall have the meaning set forth in Section 7.1
(Definition of Confidential Information).

 

“Contract Year” means a 12-month period during the Term.  The first Contract
Year shall commence on the first day of the first month following the Effective
Date, and each subsequent Contract Year shall commence on a succeeding
anniversary thereof.

 

“Defaulting Party” shall have the meaning set forth in Section 14.4(b)
(Performance Pending Outcome of Disputes).

 

“Delay” means a delay in the implementation, completion, delivery, addition,
deletion, move, or modification of any Service or Service Component beyond the
Committed Delivery Date, provided that Delay shall not include time (a) to the
extent attributable to WLP’s actions or failures to act as required under this
Agreement, including denying SITA access to an Installation Site to the extent
that the time allowed for installation is extended under Section 6.4(c) (Access
and Security); (b) that is excused under Section 11.1 (Force Majeure Conditions
and Effect); or (c) to the extent attributable to an Access Provider through no
fault of SITA.

 

4

--------------------------------------------------------------------------------


 

“Discontinued Service” shall have the meaning set forth in Section 4.3
(Discontinued Services).

 

“Documentation” means those materials in SITA’s possession (or reasonably
available to SITA but not to WLP) in hard copy or electronic form, as
applicable, that are necessary for, or useful in, WLP’s use of any Service or
Services Software and that are normally made available by SITA or through SITA
(where a service or software is obtained by SITA from a third party vendor) in
the ordinary course of its business to customers similar to or smaller than WLP
in terms of annual spend and name recognition.  Documentation includes reference
manuals and guides, operational and technical bulletins and reports, equipment
location within Installation Sites, engineering designs/schematics of the
Installation Site configuration and of access to the SITA Backbone Network as
provided to WLP hereunder, and similar materials, but does not include the
Services Software.

 

“Due Date” shall have the meaning set forth in Section 5.4(d) (Invoices).

 

“Effective Date” means February 1, 2004.

 

“Executive Management” shall have the meaning set forth in Section 15.8 (Dispute
Resolution).

 

“Equant” shall have the meaning set forth in Section 15.4.

 

“Force Majeure Conditions” shall have the meaning set forth in Section 11.1(a)
(Force Majeure Conditions and Effect).

 

“Frame Relay Services” or “FRS” means the specific frame relay services to be
provided by SITA in conformance with the Specifications, including
Attachment SLA and Attachment SD, in support of WLP’s data traffic requirements.

 

“Help Desk” means the central point of support for all authorized WLP technical
personnel.

 

“Initial Implementation” shall have been the meaning set forth in Section 2.2(a)
(Implementation).

 

“Initial Term” shall have the meaning set forth in Section 13.1 (Term of
Agreement).

 

5

--------------------------------------------------------------------------------


 

“Installation Site” means any location for which WLP orders one or more Service
Components and to which SITA provides a Service or Service Component.

 

“Intellectual Property” means copyright, trade mark, design, patent,
semi-conductor or circuit layout rights, trade or other proprietary right or
rights of registration and any other rights in intellectual property which are
recognized or protected under law.

 

“Interruption” means the period of time (measured in minutes) during which any
Service or Service Component fails to meet any applicable Service
Level/Performance Specification.  Interruptions shall exclude only the following
periods of time during which a Service or Service Component is not performing in
accordance with the Service Levels/Performance Specifications:  (a) scheduled
maintenance of which WLP had been notified at least 48 hours in advance, as
consented to by WLP and which occurs outside of Normal Business Hours; (b) Force
Majeure Conditions”; (c) for purposes of NPA only, interruptions attributable
solely to an Access Provider through no fault of SITA; (d) interruptions which
are attributable to WLP.

 

“IP VPN” means those services provided by SITA utilizing Frame Relay access to
connect to SITA’s IP VPN service, as more fully described in the “IP VPN”
Service Description in Attachment SD.

 

“Key SITA Personnel” means those SITA personnel dedicated to the provision of
Services and identified by title in Section 3.2 (Key SITA Personnel) or
Attachment KP.

 

“Lien Claim” shall have the meaning set forth in Section 6.3(b) (Lien Claims).

 

“Managed DSL” shall mean that service whereby SITA procures and provides DSL
local connections into its’ Internet Protocol Service Node (“IPSN”) [termination
points (nodes), as more fully described in the “Managed DSL IPSN” Service
Description in Attachment SD.

 

“Managed ISP” shall mean any third party ISP services contracted by SITA for WLP
(usually for the use of Worldspan Owned Users) as more fully described in the
“Managed ISP” Service Description in Attachment SD.

 

“Management Point of Demarcation” (“MPD”) means the point on each end of the
Service from, but not including, the WLP data terminal equipment (e.g., router,
multiplexer) interface port, which point is used to define the parties’
respective responsibilities under the Agreement.  The SITA side of the MPD is
the point from which performance of the Service Component shall be

 

6

--------------------------------------------------------------------------------


 

measured and SITA shall have end-to-end transport and associated provisioning,
operations, and network management responsibilities under this Agreement.  The
SITA side of the MPD may be Service-specific, but in all cases includes the
Network Termination Unit (NTU) and customer premises equipment (e.g., router),
supplied by SITA to WLP on the WLP Installation Site in connection with the
Services, as well as the Network over which the Services are provided.  The SITA
side of the MPD does not include WLP-owned or WLP-provided data terminating
equipment (e.g., router, multiplexer, etc.) on the Installation Site, all of
which are on the WLP side of the MPD.

 

“Mandatory Service Upgrade” shall have the meaning set forth in Section 2.6
(Redesigns and Modifications to the Network).

 

“Modifications” shall have the meaning set forth in Section 2.2(b)
(Implementation).

 

“Monopoly Provider” shall have the meaning set forth in Section 15.4(a)
(Subcontracting).

 

“Network” means the configuration of the SITA Backbone Network, Access Lines and
SITA Equipment used to provide the Services.

 

“Network Modification” shall have the meaning set forth in Section 2.6
(Redesigns and Modifications to the Network).

 

“Network Standards” means the “ANSI”, “CCITT”, “ISO” and generally accepted
airline interconnection standards applicable to the Services and the specific
standards identified on Attachment SD.

 

“New Services” shall have the meaning set forth in Section 2.4(a) (Orders for
and Changes to the Services).

 

“Normal Business Hours” at an Installation Site means the standard travel agency
business hours within the applicable country, as set forth in Attachment TH,
unless otherwise agreed by the Parties in writing on a location or Installation
Site specific basis.

 

“Optional Service Upgrade” means a Service Upgrade that WLP has the option of
taking advantage of or rejecting (i.e., that is not mandatory to all customers
of the Service).

 

“Order” shall have the meaning set forth in Section 2.4(a) (Orders for and
Changes to the Services), and includes Standard Orders and New Orders.  Orders
must be placed on a SITA Order Form, unless otherwise agreed by the Parties in
writing.

 

7

--------------------------------------------------------------------------------


 

“Party” means either WORLDSPAN, L.P. or Societe Internationale de
Telecommunications Aeronautiques; “Parties” means both WORLDSPAN,  L.P. and
Societe Internationale de Telecommunications Aeronautiques.

 

“Preferred Provider Commitment” shall have the meaning set forth in Section 2.3
(Preferred Provider Commitment).

 

“PTOs” means duly licensed or authorized public telecommunications operators
(whether state owned/controlled or privately owned/controlled).

 

“Response Target” shall have the meaning set forth in Section 2.4(b) (Orders for
and Changes to the Services).

 

“Revised Committed Delivery Date” shall have the meaning set forth in
Section 2.4(g).

 

“Security Requirements” means all reasonable WLP security requirements and
procedures disclosed to or known by SITA as may be amended from time to time,
including the security requirements and procedures set forth in this Agreement.

 

“Service” or “Services” means the communications services, for the transmission
of writing, signs, signals, pictures, sounds (excluding voice services except
where SITA is legally allowed to provide such services to its customers directly
and SITA accepts an Order for voice Services submitted by WLP), data and other
information of all kinds between the points of origin and reception of such
transmission, obtained by SITA and provided to WLP under this Agreement in
conformance with the Service Levels/Performance Specifications, including the
facilities and capacity supporting such communications services irrespective of
transmission media, protocols or technology and the management of Access
Providers.  As of the Effective Date, the Services specifically include Frame
Relay Service, X.25 Service, Managed DSL, Managed ISP, IP VPN, associated Access
Lines and all other Services described in Attachment SD.

 

“Service Component” means one or more elements in a communication path or
connection between SITA’s MPDs at each end of the communication path for a
Service at an Installation Site.

 

“Service Credit/SCU” shall have the meaning set forth in Section 5.3 (Credits
for Delays and Interruptions).

 

“Service Description” means the description of each Service set forth in
Attachment SD.

 

8

--------------------------------------------------------------------------------


 

“Service Levels/Performance Specifications” means the performance requirements
set forth in Attachment SLA (which cover both WLP and WSL on an aggregate basis
in the case of eligibility for Service Credits/SCUs or other credits and
remedies, under both the present Agreement and the SITA/WSL 2004 Global
Telecommunications Agreement) which may be modified as agreed by the Parties
(a) to incorporate any generally available service guarantee or assurance
program that is offered by SITA to commercial customers and for which WLP would
qualify, (b) on an annual basis, to reflect improvements in performance of the
Services during the preceding 12-month period, or (c) as otherwise provided in
this Agreement.  The Parties’ representatives shall update Attachment SLA from
time to time, to add performance requirements and credits and remedies
associated therewith where a new service guarantee or assurance program
supplements the performance requirements set forth in Attachment SLA.

 

“Service Upgrade” means any revision, improvement, enhancement, modification or
addition to a Service or Service Component (including increases in the
functionality or improvements in performance) that is developed by or for SITA
(or a SITA Agent) and is made available by SITA to a substantial number of its
commercial customers comparable to or smaller than WLP (or implemented by SITA
in the Network) without charge.

 

“Services Software” means software that is customarily provided by SITA as part
of its standard offering to facilitate its customers’ ability to read and
manipulate SITA’s invoices, but specifically does not include SITATEX Software
and/or enhancements thereof.

 

“Shortfall Amount” shall have the meaning set forth in Section 2.3(c) (Preferred
Provider Commitment).

 

“SITA” means Societe Internationale de Telecommunications Aeronautiques and
those Affiliates of SITA and SITA Agents providing any part of the Services or
Service Components.

 

“SITA Agent” means any contractor, subcontractor, supplier, materialman, laborer
or other third party that is not an Affiliate of SITA and with which SITA has
contracted to be involved in the provision of Services or Service Components but
does not include Access Providers.

 

“SITA Asset Management Database” means a database inventorying all SITA supplied
Assets located at an Installation Site that form part of the Services or that
are used in connection with the Services.

 

9

--------------------------------------------------------------------------------


 

“SITA Backbone Network” means the configuration of communications capacity and
equipment owned or subcontracted and controlled, managed and maintained by SITA
(excluding Access Lines) through which SITA provides services to its customers,
including capacity and equipment provided by SITA Agents or Access Providers in
connection with the provision of Services.

 

“SITA Confidential Information” shall have the meaning set forth in Section 7.1
(Definition of Confidential Information).

 

“SITA Equipment” means SITA-provided equipment (including software) that is
located at an Installation Site or connected to Access Lines in order for WLP to
use a Service.

 

“SITA Order Form” means a completed order form, in a format to be mutually
agreed upon by the Parties, issued by an authorized representative of WLP to
SITA with respect to the provision, deletion or relocation of a Service or
Service Component at a particular Installation Site pursuant to the terms of
this Agreement.

 

“SITA Personnel” means those personnel employed by SITA (including SITA Agents)
whose functions or job assignments directly relate in whole or in part to the
provision of Services.  SITA Personnel shall include Key SITA Personnel.

 

“SITA Services Personnel” shall have the meaning set forth in Section 3.1
(Adequate Personnel).

 

“Specification” means any specifically identified and measurable operational or
performance requirement for Services or Service Components imposed on SITA by
this Agreement, as modified from time to time as permitted or required under
this Agreement.  Specifications include the Service Levels/Performance
Specifications, Service Description and Network Standards.

 

“Taxes” shall have the meaning set forth in Section 5.6(a) (Taxes).

 

“Tel1/2 Contract” means the agreement between SITA and WORLDSPAN Services
Limited, entered into on August 5, 1992.

 

“Temporary Period of Suspension” shall have the meaning set forth in
Section 11.4 (Substitute Services).

 

“Term” means the term of this Agreement, as set forth in Section 13.1 (Term of
Agreement).

 

10

--------------------------------------------------------------------------------


 

“Transition Period A” shall have the meaning set forth in Section 13.2(b)
(Transitional Support).

 

“Transition Period B” shall have the meaning set forth in Section 13.2(c)
(Transitional Support).

 

“Worldspan Owned Users” shall mean users designated by Worldspan (through the
ordering process) as “Worldspan Owned Users” and, as a result, are to be served
under the terms of this Agreement by SITA and invoiced to Worldspan.

 

“WLP” means WORLDSPAN, L.P. and any WLP Affiliate that receives Services under
the Agreement.

 

“WLP Confidential Information” shall have the meaning set forth in Section 7.1
(Definition of Confidential Information).

 

“WLP Purchases” means the aggregate Charges paid by WLP to SITA for all Services
obtained by WLP (including for Worldspan Owned Users) for the applicable period,
provided, however, that if SITA invoices WLP Charges for Services obtained by
WLP during the applicable Contract Year or other applicable period after the end
of such Year or period, WLP Purchases shall be calculated after SITA has
received payment of such invoices.  WLP Purchases shall be calculated prior to
the application of any Service Credits/SCUs to which WLP or SITA is entitled
under this Agreement.  WLP Purchases shall not include Taxes.

 

“WLP Top Nominated Accounts” means those Worldspan Owned Users set forth in
Attachment TA, as modified from time to time by WLP/WSL, provided, however,
that, unless otherwise agreed by SITA, the combined number of WLP/WSL Top
Nominated Accounts may not exceed 20.

 

“WSL” means WORLDSPAN Services Limited and any WSL Affiliate that receives
Services under the Agreement.

 

“WSL Purchases” means the aggregate Charges paid by WSL to SITA for all Services
obtained by WSL under the SITA/WSL 2004 Global Telecommunications Agreement
(including for Worldspan Owned Users) for the applicable period, provided,
however, that if SITA invoices WSL Charges for Services obtained by WSL during
the applicable “Contract Year” or other applicable period after the end of such
Year or period, WSL Purchases shall be calculated after SITA has received
payment of such invoices.  WSL Purchases

 

11

--------------------------------------------------------------------------------


 

shall be calculated prior to the application of any Service Credits/SCUs to
which WSL or SITA is entitled under the SITA/WSL 2004 Global Telecommunications
Agreement.  WSL Purchases shall not include Taxes (All defined terms under this
definition which apply to WSL are as defined in the SITA/WSL 2004 Global
Telecommunications Agreement.)

 

“15% Threshold” shall have the meaning set forth in Section 2.4(i) (Orders for
and Changes to the Services).

 

“$” means U.S. Dollars.

 


1.2                               OTHER DEFINITIONAL PROVISIONS.


 

The terms defined in the Articles of this Agreement, in the Attachments to this
Agreement or in the tariffs include the plural as well as the singular.  Unless
otherwise expressly stated, the words “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, Subsection or other subdivision.  “Article”,
“Section”, “Subsection” and “Attachment” references refer to articles, sections
and subsections of, and attachments to, this Agreement.  The words “include” and
“including” shall not be construed as terms of limitation.  Unless otherwise
expressly stated herein, the words “day,” “month,” and “year” mean,
respectively, calendar day, calendar month and calendar year, and the words
“writing” or “written” mean preserved or presented in retrievable or
reproducible form, whether electronic (except for voice mail) or hard copy.  The
word “or” shall mean “and/or” unless the context specifically requires
otherwise.  For drafting purposes, numbers between 1 and 5 are written as “one”,
“two”, “three”, “four”, and “five”.  Numbers higher than five are denoted by
their Arabic numeral (e.g., 6, 7, 8, 9, 10).  Any terms used in this Agreement
for which a definition is not expressly set forth herein shall have the
customary meaning attributed to such terms within the industry.

 


ARTICLE 2 — PROVISION OF SERVICES


 


2.1                               AGREEMENT TO PROVIDE.

 

(a)                                  WLP has entered into this Agreement with
SITA in order to efficiently and cost-effectively provide communications and
related Services to WLP (and for the benefit of Worldspan Owned Users making use
of the Services through WLP) within, to and from certain geographic areas in
which WLP and its associated travel agencies and other customers operate.  SITA
is prepared to provide communications service in accordance with the terms of
this Agreement.  Accordingly, subject to the terms and conditions of this
Agreement and in consideration of the payments described in Article 5 (Charges
and Payments), SITA agrees to design, operate, manage, maintain, procure (where
appropriate) and

 

12

--------------------------------------------------------------------------------


 

provide the Services to WLP and Worldspan Owned Users in accordance with the
Specifications.  Except as set forth herein to the contrary, the terms and
conditions of this Agreement shall not apply to services that SITA provides to
WLP as of the Effective Date under other contracts, agreements or arrangements
already in existence between the Parties.  The Parties hereby acknowledge that
the SITA/WSL 2004 Global Telecommunications Agreement (as referred to in the
recitals at the head of this Agreement) supersedes and replaces the following
agreements upon the Effective Date of the present Agreement:

 

(i)                                     Agreement for Telecommunications
Services between WORLDSPAN, L.P. and SITA s.c. with an effective date of 01
January 1999, as amended (known as the “Asia PacAgreement”; and

 

(ii)                                  Global Telecommunications Services
Agreement between Worldspan Services Limited and SITA s.c. dated 8 May 2000,
with an effective date of 01 June 2000, as amended(known as the “Pan
EuroAgreement”).

 

For greater certainty, the Parties further acknowledge and agree that the
following agreements which are relevant to SITA’s provision of
telecommunications services in the Americas are not modified by either the
SITA/WSL 2004 Global Telecommunications Agreement or the present Agreement, and
remain in full force and effect until they expire or are otherwise terminated
under the terms thereof:

 

(i)                                     Agreement for Telecommunications
Services between WORLDSPAN, L.P. and SITA s.c. dated 15 November 2001, as
amended (known as the “OC-12 Agreement” or as the “SITA Sonet Ring Agreement”);
and

 

(ii)                                  Agreement for Telecommunications Services
between WORLDSPAN, L.P. and SITA s.c. dated 15 February 1999, as amended (known
as the “CPE Agreement”, with Worldspan Contract Number W02388).

 

(b)                                 Except as otherwise provided herein,
specifically, SITA shall only provide the Services in the countries/areas as
specified in Attachment RC.

 

(c)                                  The Charges set forth in Attachment RC
shall become effective on the first day of the first month following the
Effective Date, provided that SITA may have up to the first day of the second
monthly billing period following the Effective Date or execution and delivery of
any amendment which modifies Attachment RC to implement such Charges in its
billing systems if SITA

 

13

--------------------------------------------------------------------------------


 

credits WLP on the invoice for such second monthly billing period an amount
equal to the difference between the Charges that WLP was billed for the Services
and the Charges that WLP should have been billed under this Agreement prior to
implementation of such Charges in SITA’s billing system.

 

(d)                                 The Services provided pursuant to this
Agreement may be connected by WLP to other services provided by SITA, or to any
services provided by WLP itself or by another vendor (“Interconnected
Services”).  To facilitate such connection, the Services shall comply throughout
the Term with the Network Standards.  WLP shall obtain SITA’s consent, which
shall not unreasonably be withheld or delayed, before directly connecting the
Services with the Interconnected Services (i.e., connection of the Service to
the Interconnected Services without routing through WLP customer premises
equipment on the WLP side of the MPD).  SITA shall grant such consent if the
Interconnected Services meet the appropriate technical criteria, unless such
direct connection is prohibited by regulation or law in the affected
jurisdiction.

 

(e)                                  Subject to Section 2.3 (Preferred Provider
Commitment), the fact that a Service is provided or offered by SITA does not
obligate WLP to purchase it from SITA under this Agreement or any other
agreement.  Nothing in this Agreement creates any form of exclusive relationship
between the Parties.

 

(f)                                    Under the terms of this Agreement, SITA
may connect WLP (and upon request by WLP, SITA may also connect Worldspan Owned
Users) to the Network, and allow WLP and such Worldspan Owned Users to use the
Services hereunder for the purpose of supporting their communication and
business requirements.  In no event shall WLP resell the Services to such
entities or the general public; provided, however, that this prohibition shall
not be deemed to prevent WLP from providing access to, or use of, the Services
by its commercial customers as part of WLP’s provision of reservation-related
services to such customers subject in all cases to WLP’s compliance with all
applicable legislation and regulations. WORLDSPAN, L.P. shall remain SITA’s
customer of record for Services or Service Components provided to Worldspan
Owned Users. As such, WORLDSPAN, L.P. shall remain contractually, legally and
financially responsible and primarily liable hereunder for the performance of
all obligations, fulfillment of all terms and conditions, and payment of any
charges for Services rendered hereunder to WLP and any Worldspan Owned Users. 
WLP shall place all Orders for Services provided to Worldspan Owned Users in
accordance with the ordering processes set forth in the Agreement.  SITA shall
remain contractually, legally and financially responsible and primarily liable
hereunder to WLP for the performance of all obligations, fulfillment of all
terms and conditions and rendering of Services to Users as such Services are
provided to WLP hereunder, including, for example, in determining WLP’s
compliance with Section 2.3 (Preferred Provider Commitment), and SITA’s
compliance with the Service Levels/Performance Specifications.  In short,
Service Components

 

14

--------------------------------------------------------------------------------


 

provided to Worldspan Owned Users shall be treated as Service Components
provided to WLP.  To facilitate Worldspan Owned Users’ compliance with the terms
and conditions set forth in this Agreement, SITA acknowledges and agrees that
WLP may provide a copy of the Agreement to Worldspan Owned Users, except for
Attachment RC, any other information relating to pricing, and insurance and
limitation of liability provisions, subject to Section 7.3(a)(Disclosure of
Confidential Information to Employees and Others).

 

(g)                                 The Parties hereby acknowledge that they are
evaluating and discussing the possible means of cooperation on an “Agency Direct
Program” whereby WLP could refer certain end-user travel agency communications
customers to SITA and SITA would contract with such travel agencies directly for
the provision of communications services.

 

(h)                                 Nothing contained in this Agreement shall
require any Party to take any action prohibited, or omit to take any action
required, by any agency or governmental authority of competent jurisdiction.

 


2.2                               IMPLEMENTATION.


 

(a)                                  SITA shall install the Services, and any
changes or modifications thereto, in accordance with the terms and conditions of
this Agreement.  The Initial Implementation shall comply with and be defined by
the schedule and procedures set forth in the implementation and migration plans
in Attachment IP, at the Installation Sites set forth therein.  During Initial
Implementation WLP shall not be obligated to submit separate SITA Order Forms
therefore, however, WLP must provide SITA with a spreadsheet or other suitable
documentation that includes information required by SITA to perform the Services
at each Installation Site which comprises the Initial Installation provided that
WLP rights to change such implementation as specified in Section 2.4(e) (Orders
for and Changes to the Services) shall not be waived.  Performance of the
Services shall be undertaken by SITA in cooperation with WLP and in such a
manner as to minimize disruption to WLP during service installation, operation,
maintenance and disconnection.

 

(b)                                 SITA and WLP shall jointly manage WLP’s
(and, at WLP’s request, the Worldspan Owned Users’), transition to certain new
services described herein from the existing legacy telecommunications services
currently provided by SITA.  The implementation of Services and Service
Components shall take place in accordance with the schedule and procedures set
forth in Attachment IP and/or SITA Order Forms and shall be undertaken with
minimal interruption in the Service provided to WLP (or the Worldspan Owned
Users).  WLP shall provide all reasonably necessary support and provide, on a
timely basis, all information reasonably requested by SITA in respect of such
implementation.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Throughout the Implementation, SITA shall
provide WLP with a dedicated project team in accordance with Section 3.3(c)
(SITA Project Team) until WLP is deemed to have accepted the Services as
provided in Attachment IP at the final Installation Site on Attachment IP.

 

(d)                                 During all stages of the implementation of
the Services and Service Components the Parties’ representatives shall meet
every two weeks to review the status of the implementation.  SITA shall at all
times provide adequate engineering and support to work with WLP’s
representatives to successfully implement Services at the Installation Sites
within the schedule set forth in Attachment IP and to work with WLP’s
representatives in designing, implementing and ordering new designs that will be
implemented on the SITA platform.  On a weekly basis, SITA shall supply WLP with
reports measuring the progress of the implementation against Attachment IP.  WLP
may require more frequent meetings or status reports if it reasonably believes
that SITA may either fail to meet the schedules set forth in Attachment IP or
fail to provide Services and Service Components in compliance with the Service
Levels/Performance Specifications, or both.

 

(e)                                  SITA’s implementation of the Services and
all Orders and Service Upgrades with respect thereto shall be performed (i) in
conformity with reasonable precautions designed to promote safety and prevent
personal injury to persons or property at each lnstallation Site, and (ii) in
such a manner as will not unreasonably delay, restrict, impose any task, cost or
obligation (other than those set forth in this Agreement), or interfere with the
operation or use of any Installation Site, except as may have been previously
agreed.

 

(f)                                    If SITA is notified by WLP that its acts
or omissions to act will place WLP in violation of any insurance policy,
mortgage, lease or rules governing activity at any Installation Site, SITA shall
immediately correct or remedy any such act or omission.  Such correction or
remedy shall be at no expense or liability to SITA to the extent that such acts
or omissions complained of are compliant with the terms of this Agreement and
are not otherwise wrongful.

 


2.3                               PREFERRED PROVIDER COMMITMENT.


 

(a)                                  The Parties acknowledge and agree that the
all references to the “Preferred Provider Commitment” under this Agreement and
under the SITA/WSL 2004 Global Telecommunications Agreement shall be interpreted
such that WLP and WSL are treated on an aggregate basis, taking into account
their collective “Covered Payables” (as defined below) under both the present
Agreement and the SITA/WSL 2004 Global Telecommunications Agreement).  (All
defined terms under or pertaining to this Section 2.3 (Preferred Provider
Commitment) which apply to WSL are as defined in the SITA/WSL 2004 Global
Telecommunications Agreement.)  By the end of each Contract Year

 

16

--------------------------------------------------------------------------------


 

(commencing at the conclusion of the first full Contract Year), WLP agrees that
the total of amount of WLP and WSL Purchases for Covered Services during such
Contract Year will be at least [**]% of WLP’s and WSL’s total communications
payables (after application of all credits and discounts, and excluding all
Taxes, governmental charges or other charges passed through by WLP’s and WSL’s
providers) for Covered Services (as defined in Subsection (b) below) the in the
In-Scope Regions (as defined in Subsection (b) below (in the aggregate)
(collectively, the “Covered Payables”).

 

(b)                                 “Covered Services” shall include those types
of Services covered by Attachment RC – Charges, as may be updated from time to
time by agreement of the Parties, and to the extent such Services are provided
in those countries or other geographical areas designated under Attachment RC -
Charges (the “In-Scope Regions”) (e.g. IP-based Virtual Private Network
Services; Managed Digital Subscriber Line (DSL) Access and Managed Internet
Service Provider (ISP) Service; Managed Data Network (MDNS) Services including
Airline Link Control (ALC), Synchronous Data Link Control (SDLC) and X.25 and
AX.25 Services; Frame Relay and LAN Access Services, Intranet Connect Service,
ISDN and PSTN Dial Back Up Services, Host to Host Services, Protocol Translation
Solution Service, and High Speed Data Service (HTDS) Services) as may be updated
from time to time by agreement of the Parties, or any Additional Service or New
Service purchased by WLP as a substitute for any of the foregoing.  For purposes
of determining whether WLP delivered [**]% of the Covered Payables to SITA,
Covered Services shall exclude the following:

 

(i.)                      voice services, professional or consulting services,
network management services, equipment purchases or leases, or Internet security
services; or

 

(ii.)                   any service that is a Covered Service eligible but is
similar to, or a reasonable substitute for, any Service or Service Component
that is discontinued or terminated by WLP or WSL pursuant to any section of this
Agreement or any applicable tariff that permits WLP and/or WSL to cancel,
terminate or discontinue such Service or Service Component for cause or without
liability for early termination charges.

 

(c)                                  Covered Payables include charges paid or
payable by WLP or WSL for Covered Services, whether provided by SITA or any of
SITA’s competitors including, but not limited to, long-distance suppliers, local
exchange suppliers, and PTO’s.  However, Covered Payables shall exclude the
following:

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

(i.)                      any amounts WLP or WSL must pay to other providers or
carriers as the result of a contractual commitment in existence on or before the
Effective Date (as specifically identified in Attachment RC - Charges for
certain Services in certain In-Scope Countries);

 

(ii.)                   any amounts due or payable by WLP or WSL for
communication related services used to support any business activity other than
WLP’s or WSL’s travel reservation-related business;

 

(iii.)                any amounts due or payable for alternative or substitute
services used by WLP or WSL as a replacement or temporary substitute for any
Service or Service Component experiencing an Interruption or Outage or is
unavailable to WLP due to a Force Majeure Condition;

 

For the purpose of determining WLP’s and WSL’s compliance with the Preferred
Provider Commitment only, the following shall be counted as WLP Purchases or WSL
Purchases, as the case may be:

 

(i.)                      any amounts that would have been paid by WLP or WSL
(as the case may be) for Services or Service Components but for a Force Majeure
Condition;

 

(ii.)                   any amounts that would have been paid to SITA for a
Covered Service but for SITA’s failure, refusal or inability to provide such
Service or Service Component on the terms and conditions specified in this
Agreement for any reason unless SITA’s failure, refusal or inability to provide
any such Service or Service Component results from the failure of WLP or WSL to
perform any of its obligation(s) hereunder or under the SITA/WSL 2004 Global
Telecommunications Agreement (as the case may be); or

 

(iii.)                any amounts that would have been paid to SITA for a
Covered Service but for WLP’s or WSL’s temporary suspension of the Services in
accordance with Section 2.14(b)(viii) (Contingency and Recovery) or Section 11.4
(Substitute Services) or WLP’s or WSL’s use of alternative service in accordance
with Section 5.3 (Credits for Delays and Interruptions).

 

18

--------------------------------------------------------------------------------


 

(d)                                 If SITA wishes to verify WLP and WLS
compliance with the Preferred Provider Commitment, SITA may rely on the
following steps as needed for resolution of the matter: (i) first invoke the
billing dispute resolution procedure set forth in Section 5.5(b) (Audits and
inspections); (ii) next invoke the general dispute resolution procedure but not
to the point of arbitration (Section 15.8, Dispute Resolution); (iii) next seek
an audit in accordance with Subsection (e) below; and (iv) finally, invoke
arbitration Section 15.9 (Arbitration). If it is determined that WLP and WSL
have not met their Preferred Provider Commitment for the previous Contract Year,
SITA shall invoice WLP or WSL for the difference between the amount of Covered
Payables delivered to SITA and [**]% of the total Covered Payables (the
“Shortfall Amount”).  WLP agrees to pay SITA, or shall have WSL pay SITA (as the
case may be) the Shortfall Amount within 30 days of WLP’s or WSL’s receipt of
the invoice containing the Shortfall Amount.  To exercise this provision, SITA
must submit a written notice to WLP or WSL (at least 30 days in advance)
requesting verification of WLP and WSL compliance within 6 months following the
end of the Contract Year that is the subject of the verification.  SITA may not
seek to verify WLP’s and WSL’s compliance with the Preferred Provider Commitment
more than once for any single Contract Year.

 

(e)                                  Preferred Provider Commitment Verification

 

(i)                                     Subject to WLP’s and WSL’s reasonable
security requirements, SITA may only employ the assistance of one of the
following entities, Arthur Andersen, KPMG International, Pricewaterhouse
Coopers, Deloitte & Touche LLP or Ernst & Young LLP, any successors thereto or,
with WLP’s or WLP’s consent, which shall not be unreasonably withheld, other
auditors (“SITA’s agents”) to audit WLP’s and/or WSL’s invoices related to the
Covered Payables to assess WLP’s and WSL’s compliance with the Preferred
Provider Commitment pursuant to Section 2.3(e).  WLP and WSL shall provide
SITA’s agents access to all information in WLP’s or WSL’s possession relevant to
calculating the Covered Payables, subject to the confidentiality obligations
imposed on WLP and WSL by providers of the Covered Services.  SITA shall cause
any SITA agent retained for this purpose to execute a non-disclosure agreement
in favor of WLP and/or WSL, as applicable, with requirements at least as
stringent as those contained in the form of agreement set forth in

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

Attachment ND or such other non-disclosure agreement as the Parties agree.  Such
audit or inspection shall take place at a time and place agreed upon by the
Parties, and shall commence no later than 30 days after notice thereof to WLP or
WSL.  SITA shall have no right to audit WLP or WSL except through the services
of a SITA agent.

 

(ii)                                  SITA shall provide WLP or WSL, as
applicable, with reasonable advance notice of any audit or inspection.  WLP and
WSL shall cooperate fully in any SITA audit or inspection, providing SITA’s
agent reasonable access to:  (A) any and all WLP and/or WSL Personnel, business
premises to which Covered Services are provided and (B) WLP’s and/or WSL’s
books, records and other documents reasonably necessary to assess WLP’s and/or
WSL’s compliance with the Preferred Provider Commitment.  To the extent that the
books, records, and other documents described in the preceding sentence are
located at business premises or sites other than WLP’s and/or WSL’s facilities
in its principal place of business in the United States, WLP and/or WSL shall
make arrangements to provide SITA’s agent with those books, records and other
documents in its principal place of business in the United States or such other
location as the parties mutually agree.  In the event that a SITA agent
determines that its audit cannot be successfully conducted without access to the
remote locations from which Covered Services are being provided, WLP and/or WSL
shall provide SITA’s agent full access to the remote locations.  WLP and/or WSL
may redact from its books, records and other documents provided to SITA’s agent
any information that reveals the identity or confidential information of
customers or other providers of WLP or WSL Confidential Information that is not
relevant to the purposes of the audit.

 

(iii)                               Audits and inspections shall be at SITA’s
expense, subject to reimbursement by WLP or WSL for the actual costs of
conducting the audit, not to exceed $50,000 in the aggregate (i.e. total amount
to be

 

20

--------------------------------------------------------------------------------


 

covered by WLP and WSL together), if an audit finds variances in WLP’s or WSL’s
performance from the Preferred Provider Commitment requirements hereof that
results in payment of a Shortfall amount by WLP or WSL.

 

(iv)                              If any audit discloses a potential Shortfall
Amount, the audit results and recommendations shall be referred to the Parties’
Project Managers for resolution.  If the Project Managers cannot, within 30 days
of their receipt of such audit, resolve any dispute over the results of such
audit and agree upon appropriate action to be taken in light thereof, any
unresolved matters shall be escalated in accordance with Section 15.8 (Dispute
Resolution) and Section 15.9 (Arbitration) for prompt resolution.

 

(v)                                 At no additional charge to SITA, WLP and WLS
shall:  (A) retain records and supporting documentation sufficient to reasonably
document the Covered Payables for at least twelve months after termination or
expiration of this Agreement, and (B) upon notice from SITA, provide SITA and a
SITA agent with reasonable access to such records and documentation.

 


2.4                               ORDERS FOR AND CHANGES TO THE SERVICES.


 

(a)                                  Subject to the requirements of this
Agreement, WLP may at any time add, delete or relocate Services or Service
Components for which Charges are set forth in this Agreement at Installation
Sites, add Installation Sites or modify (e.g., by increasing or decreasing
bandwidth within levels for which there are Charges set forth in Attachment RC)
such Services or Service Components (each a “Standard Order”) by sending SITA a
complete and accurate SITA Order Form in English electronically.  Subject to the
provisions hereunder, a Standard Order (and its corresponding SITA Order Form)
shall be effective upon validation by SITA.  No preprinted or standard terms of
any such SITA Order Form (including any references to individual circuit terms
or commitments) shall be of any force or effect nor shall any terms on the SITA
Order Form supplement, supersede or replace the terms of this Agreement.  With
respect to orders for Services for which Charges are not set forth in this
Agreement, including non-standard orders for Services (e.g., Services in a
geographic location not listed on Attachment RC) (“New Services”), WLP may
submit a SITA Order Form to SITA for such New Services (“New Order”).  WLP may
submit non-standard orders for Services to its SITA Account Manager.  SITA shall
provide WLP with information regarding a non-standard order for

 

21

--------------------------------------------------------------------------------


 

Services in accordance with Article 4 (Additional Services), but in no event
more than 10 Business Days after receipt of such New Order.  The Parties shall
mutually agree upon Installation Sites, Charges (which shall reflect prices and
discounts commensurate with the overall size of the Parties’ relationship and
the savings reflected in the Charges established in this Agreement for the
Services), and any other terms, descriptions and information applicable to a New
Order, and a New Order (and its corresponding SITA Order Form) shall only be
effective when mutually agreed upon and executed by duly authorized
representatives of both SITA and WLP.  Upon the execution of a New Order, the
New Services or New Service Components included in it shall be considered
Services for all purposes under this Agreement, including calculation of WLP
Purchases, and the provision of such New Services shall be governed by this
Agreement.  SITA hereby warrants that, as of the Effective Date, all Services
identified in this Agreement are available for purchase by WLP at the initial
Installation Sites and SITA is authorized to provide such Services in accordance
with applicable regulations and law, subject to availability, any exclusions or
exceptions under applicable regulations or law as identified in Attachment IP. 
Installation intervals shall begin on the Business Day following SITA’s
acknowledgement of receipt of an accurate and complete SITA Order Form from WLP
in accordance with Section 2.4(c).  Installation Intervals shall be in
accordance with time frames set out in Attachment IP or Attachment SLA, if
applicable, or otherwise in accordance with such time frames as mutually agreed
by the parties.

 

(b)                                 The installation interval for any Order
shall be no longer than the period specified in Attachment IP or Attachment SLA,
as the case may be.  Where no interval is specified in Attachment IP or
Attachment SLA, SITA shall provide WLP with its proposed installation date
within five Business Days after validation of the Order (“Response Target”).  In
the event that SITA fails to meet the Response Target Threshold, SITA shall
grant WLP the Service Credits/SCUs as specified in Attachment SLA (subject to
both WLP and WSL being treated on an aggregate basis in the case of eligibility
for Service Credits/SCUs or other credits and remedies, under both the present
Agreement and the SITA/WSL 2004 Global Telecommunications Agreement) WLP and
SITA shall establish an appropriate installation interval for the Service
Component (i.e., the Committed Delivery Date).  In the event that SITA fails to
meet the Committed Delivery Date (i.e., there is a Delay), and upon request by
WLP, SITA shall install a “Quick Start” connection (i.e. a dial solution) where
available within five (5) Business Days, at SITA’s expense.

 

(c)                                  SITA shall as soon as possible, but in no
event more than five Business Days after its receipt of an Order, either
acknowledge receipt of an accurate and complete SITA Order Form or inform WLP
whether the Order is inaccurate or incomplete.  If SITA so notifies WLP within
such five Business Day period, the installation interval shall commence when the
deficiency is cured

 

22

--------------------------------------------------------------------------------


 

by WLP and the revised Order is acknowledged by SITA.  If SITA fails to either
acknowledge receipt of an accurate and complete SITA Order Form or notify WLP
within such period that the Order is incomplete or inaccurate, the Order shall
be deemed accurate and complete as of the fifth Business Day following SITA’s
receipt of the Order.  An installation is complete when the newly-installed
Service Component is deemed to be accepted by WLP in accordance with
Attachment IP.

 

(d)                                 Orders must be submitted electronically by
an authorized representative of WLP and will normally be evidenced by a WLP CMF
or pseudo CMF or purchase order number, provided that these requirements shall
be deemed satisfied by the “on line” entry of an order into the appropriate SITA
database by an authorized representative of WLP.  WLP shall place all Orders for
Services, including those provided to Worldspan Owned Users, from a single WLP
location, which location WLP shall designate to SITA, and which WLP may change
from time to time by written notice to SITA.  Once an Order is submitted, SITA
shall prepare the necessary documentation, distribute such documentation to WLP
and the SITA Personnel and vendor(s) responsible for implementing the Order,
execute Orders in accordance with the Specifications, and update and maintain
accurate records in all related administrative databases.  If SITA receives an
Order in its on line database that originates from an electronic address of an
authorized WLP representative, SITA may, for purposes of this Section 2.4(d),
rely on the Order as being placed by an authorized representative of WLP without
seeking further verification that the Order was placed by the individual from
whose electronic address it originated.  SITA shall track the progress of
Orders, verify Order correctness and completion, and work with WLP to ensure
billing accuracy.  SITA shall provide pre-designated WLP contacts with regular
status reports before, during and upon Order fulfillment.  In addition, SITA
shall provide WLP with bi-weekly Order tracking reports, which will, at a
minimum, contain the date that SITA received the Order, the Committed Delivery
Date, the status of the Order and date on which the Services or Service
Components set forth in the Order were installed and accepted in accordance with
Attachment IP, and will make available to WLP, at no additional cost, an on line
Order tracking database.

 

(e)                                  Subject to Subsection 2.4(g), WLP may
modify any previously accepted Order or the initial implementation of Services,
cancel, suspend or delay the implementation, deletion or relocation of any
Service or Service Component, or change Installation Sites (collectively,
“Changes”) if its business needs so require by providing SITA with written
notice thereof as soon as possible.  WLP shall provide SITA written notice of
any Changes at least five Business Days prior to the Committed Delivery Date.

 

23

--------------------------------------------------------------------------------


 

(f)                                    Within 30 days following the Effective
Date, SITA shall advise WLP of the standard configuration of the Service
(“Standard Requirements”) necessary for WLP equipment to interface correctly
with the Services, and shall advise WLP in writing within a reasonable timeframe
of any modifications to the Standard Requirements.  Where the Services at an
Installation Site are being provided using a custom configuration, SITA shall,
as far in advance of the Committed Delivery Date as is reasonably possible,
advise WLP in writing of the custom configurations necessary for WLP equipment
at an Installation Site to interface correctly with the Services. 
Notwithstanding the preceding, SITA shall not be required to provide an on-site
review of WLP equipment at each Installation Site.

 

(g)                                 Prior to the Committed Delivery Date and in
conformance with Attachment IP, WLP shall prepare the Installation Sites for the
implementation of such Services and provide space, equipment, power and outlets
necessary to utilize the Services in accordance with SITA’s reasonable
requirements, which will be provided to WLP in accordance with Section 2.4(e)
above.

 

In any case in which WLP delays implementation of the Services as described in
this Section 2.4(g), the Parties shall agree upon a “Revised Committed Delivery
Date”, which date shall be as soon as reasonably possible after the event
triggering the delay, and which date shall thereafter be treated as the
Committed Delivery Date for the Service at the affected Installation Site.  The
requirements of this Section 2.4(g) shall apply to the implementation of
Services set forth in Attachment IP and to any Order placed by WLP.

 

(h)                                 SITA shall provide WLP written notice of any
anticipated Delay within five Business Days prior to the Committed Delivery Date
or immediately if the Committed Delivery Date is less than five Business Days
thereafter(“SITA Delay Notice”).  In the event that SITA fails to meet the Delay
Threshold, SITA shall grant WLP Service Credits/SCUs as specified in
Attachment SLA (subject to both WLP and WSL being treated on an aggregate basis
in the case of eligibility for Service Credits/SCUs or other credits and
remedies, under both the present Agreement and the SITA/WSL 2004 Global
Telecommunications Agreement).

 

(i)                                     SITA shall designate WLP as a major
account.  As such, SITA shall give the highest priority to all expedite Orders
placed by WLP and shall use good faith and best efforts to comply with WLP’s
requests for expedited handling of Orders in those countries where expedited
processes are available.  During the course of each calendar month, WLP is
entitled to designate up to 15% of all Orders placed with SITA as expedited
Orders and shall receive expedited fulfillment of such Orders at no additional
charge (the “15% Threshold”).  In the event WLP exceeds 15% Threshold, SITA
shall be entitled to Service Credits/SCUs as set forth in Attachment SLA.  As
used in this

 

24

--------------------------------------------------------------------------------


 

Section 2.4(i) and in Attachment SLA, expedited fulfillment of an Order means
installation of and acceptance by WLP of the Services or Service Components on
such Order within seventy-five percent of the standard lead time to connect set
forth in Attachment SLA.

 

(j)                                     SITA shall use all reasonable efforts to
comply with WLP’s requests for the performance of implementation work outside of
Normal Business Hours, and shall impose no additional SITA charges, however
denominated, for such implementation work, whether such work is requested by WLP
or required by SITA in order to meet Committed Delivery Dates, provided,
however, that where WLP has requested implementation work outside of Normal
Business Hours and such work is not part of the Implementation/Migration Plan,
SITA may pass through to WLP the actual costs for work performed outside of
Normal Business Hours that SITA has paid to an Access Provider or SITA Agent to
implement a Service provided under this Agreement during such hours.

 


2.5                               COMPATIBILITY OF WLP EQUIPMENT.


 

(a)                                  Upon WLP’s request, SITA shall provide WLP
with the interface specifications of any Service or Service Component available
under this Agreement, and shall cooperate with WLP in determining the
compatibility of the Services with any equipment or software that WLP proposes
to use in connection therewith.

 

(b)                                 WLP shall be responsible for obtaining,
installing, and maintaining all equipment, software or communications services
on the WLP side of the MPD that is necessary for interconnection with the
Network or otherwise for use in conjunction with the applicable Services. 
Subject to Section 2.6 (Redesigns and Modifications to the Network), WLP shall
be responsible for verifying that such equipment, software or services are
compatible with SITA’s requirements in effect when such equipment, software or
services are interconnected for the first time with the Network, and that they
continue to remain compatible with subsequent revision levels of SITA-provided
equipment, software and services and do not interfere with or cause damage or
loss to the Network, Services or Service Components to the extent that SITA has
previously advised WLP of the circumstances creating such interference or
causing such damage or loss.  Unless otherwise agreed by the Parties in writing,
SITA shall have no responsibility for the availability, compatibility,
operation, performance, capacity or condition of any equipment, software or
services not provided or maintained by or through SITA under this Agreement.

 


2.6                               REDESIGNS AND MODIFICATIONS TO THE NETWORK.

 

The Services shall comply throughout the Term with the Network Standards, and
SITA shall use reasonable efforts to comply with the most recent versions of the
Network Standards.  SITA shall give WLP at least 120 days’ advance written
notice of any modification or reprovisioning of the Network or

 

25

--------------------------------------------------------------------------------


 

any portion thereof or the implementation of any Service Upgrade applicable to
all customers purchasing the upgraded Service (a “Mandatory Service Upgrade”)
that may either affect WLP’s receipt or use of Services provided under this
Agreement or require changes to WLP equipment, software or communications
services necessary for interconnection with the Network (a “Network
Modification”).  If any Network Modification or Network redesigns (including any
modification of the Services Software) undertaken other than at WLP’s request or
to comply with the Network Standards (i) adversely affects any Service or
Service Component(s), or (ii) prevents any Service from meeting any
Specification, and SITA fails to cure any such consequence within 15 days after
written notice from WLP thereof, WLP may discontinue the affected Service or
Service Component(s) without liability in accordance with Section 14.3(a)(i)
(Partial Discontinuance), and the Preferred Provider Commitment shall be revised
in accordance with Section 2.3 (Preferred Provider Commitment).

 


2.7                               TRAINING AND DOCUMENTATION.

 

(a)                                  At no cost to WLP, SITA shall provide
reasonable and appropriate training and Documentation, if necessary, so that WLP
can effectively place orders for, monitor, manage and use the Services provided
hereunder.  WLP shall be responsible for the cost of travel, meals and lodging
associated with having WLP personnel attend and participate in any such training
programs.

 

(b)                                 The Charges set forth in Attachment RC
include all of the costs of training as described herein, and up to 25 seats per
year (total for WLP and WSL together) at formal training programs conducted by
SITA or for SITA’s customers.  WLP shall be responsible for the cost of travel,
meals and lodging associated with having its personnel attend and participate in
such training programs.

 

(c)                                  SITA shall give WLP copies of all
Documentation, including revised or updated versions of such Documentation, when
they become available.  SITA shall provide WLP with as many copies of such
Documentation as WLP reasonably requires to meet its needs.  The Documentation
for any Service shall, in all material respects, describe and reflect the
functionality of such Service.  All Documentation provided by SITA under this
Agreement shall be complete and accurate.  WLP may copy the Documentation or any
part thereof for WLP’s or its agents’ (provided that such agents have entered
into a non-disclosure agreement substantially in the form of Attachment ND or
such other agreement if the Parties so agree) internal use only in connection
with its operations, for back-up and for archival purposes.

 

26

--------------------------------------------------------------------------------


 


2.8                               ACCESS PROVIDERS.

 

(a)                                  SITA’s responsibilities for Access Lines
shall consist of (i) monitoring, directing and supervising the performance of
each such Access Provider from whom it obtains service for use in connection
with the Services, including working directly with the Access Provider to
facilitate a timely installation of Access Lines; (ii) using commercially
reasonable efforts to enforce any warranties and other assurances of performance
obtained from each such Access Provider by SITA; (iii) reporting promptly to WLP
any failure of performance by any such Access Provider that does or could
reasonably be expected to affect materially and adversely WLP’s ability to use
any Services in conformity with the provisions of this Agreement; and
(iv) facilitating compliance by any such Access Provider with applicable
requirements under the Agreement.

 

(b)                                 SITA shall (i) provide WLP with project
management services in connection with Services provided by SITA under this
Agreement in conjunction with Access Providers; (ii) perform all ordering
services in connection with Access Providers; and (iii) coordinate
implementation, provisioning, trouble tracking and other matters related to the
ordering, provisioning and termination of such Access Lines.  SITA shall bill
WLP for Access Lines in accordance with the Agreement, including Section 5.4
(Invoices).

 

(c)                                  SITA shall procure Access Lines from Access
Provider for resale to WLP, provided, however, that if SITA is prohibited by law
or otherwise from itself providing/reselling Access Lines to WLP in a geographic
area, SITA shall, if and as required, promptly notify WLP of such fact. Unless
SITA is prohibited by law from procuring Access Lines from an Access Provider as
WLP’s agent, SITA shall also promptly (i) provide WLP with a copy of a form
letter of agency, if any, as may be required by the Access Provider for WLP’s
review and approval, (ii) upon receipt of an executed letter of agency from WLP,
submit such letter of agency to the Access Provider, and (iii) procure such
Access Lines as WLP’s agent.  In no event shall WLP’s provision of an executed
letter of agency to SITA within 15 Business Days following SITA’s delivery of
the form letter of agency to WLP be deemed time attributable to WLP’s actions or
failures to act for purposes of calculating Delays.  SITA acknowledges and
agrees that notwithstanding any term in the form letter of agency required by
the Access Provider, SITA shall be authorized to act as WLP’s agent under the
letter of agency only to the extent necessary to perform SITA’s obligations
under this Agreement, and that it will take such actions in conformance with
this Agreement.  SITA further acknowledges that if WLP pays the Access Provider
directly, SITA will not also collect such charges under this Agreement.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Upon written request by WLP and consent by
SITA, such consent not to be unreasonably withheld, SITA shall procure Access
Lines from an Access Provider of WLP’s choice PROVIDED THAT WLP shall pay to
SITA all additional incremental costs incurred by SITA resulting from compliance
with such request, including, without limitation, termination costs of Access
Providers already procured by SITA, if applicable.  Any such additional
incremental costs, if any, shall be in addition to the Charges set out in this
Agreement.

 


2.9                                ONGOING COOPERATION/PERFORMANCE REVIEW BOARD.


 

(a)                                  SITA and WLP shall cooperate in planning
and implementing Services provided hereunder, Additional Services, Service
Upgrades and Orders in an efficient, cost-effective manner.  Such cooperation
shall include each Party’s prompt provision to the other of any information that
the other may reasonably request to carry out its responsibilities hereunder.

 

(b)                                 SITA shall invite WLP personnel to user
group meetings in the Americas and worldwide with SITA’s representatives and
telecommunications managers and directors of other SITA customers to review
developments in services and technologies and the impact thereof on the
Services.  WLP shall be responsible for the cost of travel, meals and lodging
associated with having its personnel attend and participate in such meetings.

 

(c)                                  Until the Initial Implementation of
Services is complete, the SITA Project Team Leader and thereafter SITA’s Account
Manager (“SITA Representative”), WLP’s Team Leader and such other WLP and SITA
Personnel as such persons designate shall attend monthly meetings to review
Service performance, Preferred Provider Commitment the Service
Levels/Performance Specifications, SITA’s recommendations concerning WLP’s
network design, and any anticipated Additional Services, Service Upgrades or
changes that would improve the performance of or reduce WLP’s costs for the
Services.  The SITA Representative and WLP’s Representative shall propose any
revisions that may from time to time be justified by changes in technology and
attainable performance levels.  In addition, SITA shall meet with WLP on a
quarterly basis to review commercial issues that may have arisen with respect to
the Agreement, and SITA executives shall meet quarterly with WLP executives for
a review and update of issues that have arisen with respect to any aspect of the
Agreement.

 

(d)                                 In no event shall either Party’s
participation in any meetings convened pursuant to this Section 2.9 be deemed a
waiver or alteration of any right or obligation imposed by this Agreement or a
commitment or undertaking to perform or assume any obligations beyond those set
forth herein.

 

28

--------------------------------------------------------------------------------


 


2.10                         [INTENTIONALLY LEFT BLANK]

 


2.11                         OPERATIONS AND PROCEDURES DOCUMENT AND SITA ASSET
MANAGEMENT DATABASE.

 

(a)                                  The Parties shall cooperate in the
development of a mutually acceptable Operations and Procedures Document
(including relevant material from the Attachments) that addresses service
orders, scheduling, SITA and customer communication and coordination, procedures
for consultation and prioritization of repairs in the event of Interruptions at
multiple Installation Sites, inquiries concerning the status of reported
Interruptions and Delays, training, billing, dispute resolution and escalation
and similar matters relating to the administration of this Agreement.  The
Operations and Procedures Document shall include the addresses and telephone
numbers of the WLP and SITA Personnel responsible for the management of the
Services.

 

(b)                                 The Operations and Procedures Document shall
be specifically adapted to WLP’s needs, and shall be updated as necessary.  No
part of or amendment to the Operations and Procedures Document shall amend,
waive or supersede any portion of this Agreement.  SITA shall distribute copies
of the Operations and Procedures Document and all updates thereto to those WLP
employees designated by WLP and to SITA employees responsible for performing
this Agreement.  The Operations and Procedures Document and all modifications
thereto specifically adapted or made exclusively for WLP hereunder shall be
subject to WLP’s review and prior written approval, which approval shall not be
unreasonably withheld.  The Confidential Information and/or information
proprietary to each Party incorporated into the Operations and Procedures
Document shall remain the Confidential Information and/or proprietary
information of such Party and shall not be disclosed to the public or any third
party without the written consent of the Party whose Confidential Information
and/or proprietary information might be compromised.

 

(c)                                  No later than 30 days after the Ready For
Services Date for Services at an Installation Site, SITA shall validate the SITA
Asset Management Database for each Installation Site.  SITA shall continuously
update such database whenever any SITA Asset is installed or removed by SITA, is
the subject of a configuration modification, or other change in location or
status by SITA.  All such updates to the SITA Asset Management Database shall be
completed within two weeks of SITA’s action affecting any SITA Asset.  SITA
shall include in the SITA Asset Management Database the same types of data SITA
was maintaining for WLP at the time of execution of this Agreement, and shall
provide WLP with copies thereof upon WLP’s request.

 

29

--------------------------------------------------------------------------------


 


2.12                         NETWORK/SERVICE MANAGEMENT AND SERVICE REPORTS.

 

(a)                                  SITA shall provide WLP with network
management services and network management reports as described in
Attachment SLA and this Section 2.12.

 

(b)                                 SITA’s network management responsibilities
include:

 

(i)                                     Ensuring that the initial equipment
configurations on the network access device are correct based on guidelines
provided by WLP;

 

(ii)                                  Scheduling and undertaking changes to
Service configurations with appropriate approval from and coordination with WLP;

 

(iii)                               Establishing and operating at least one
Global Customer Service Center (“GCSC”) that shall be staffed by technically
qualified and dedicated SITA personnel to address trouble handling, fault
isolation, and escalation procedures for Interruptions.  The GCSC shall be
staffed on a 7X24-hour basis; and

 

30

--------------------------------------------------------------------------------


 

(iv)                              Monitoring the Network and providing remote
support on a 7X24-hour basis and providing on-site support during Normal
Business Hours (and outside of Normal Business Hours upon WLP’s written request
therefor), providing single point of contact and responsibility for end-to-end
coordination of troubles, problem tracking, escalation and resolution, and
diagnostics and testing.

 

(c)                                  SITA shall provide management reports on a
monthly basis, which shall include information concerning (i) the configuration
of the Network, (ii) the routing of WLP’s traffic, (iii) bandwidth utilization
and propagation delay statistics as requested by WLP to assist it in determining
when to make changes to the Network to optimize performance, (iv) the status of
Orders, (v) provisioning, maintenance incidents, outages and trouble reports,
repairs, and restorations, and (vi) network performance. Within the applicable
timeframe, SITA shall also provide such other reports as specified in
Attachment SLA and this Agreement, including under Sections 2.2(d)
(Implementation), 2.4(d) (Orders for and Changes to the Services), 2.13(a) and
(b), (Optimization), and 8.5 (Regulatory Reports).  SITA shall make all
network/service management reports and statistics available to WLP on line with
an option to download such reports in read-only format at no additional charge
to WLP.  SITA shall, upon WLP’s reasonable request, make changes and additions
to the frequency, content, format and other aspects of such reports.

 


2.13                        OPTIMIZATION.

 

(a)                                  SITA shall on an on-going basis advise and
recommend to WLP ways in which to optimize the efficiency of WLP’s use of the
Services.  The Parties shall mutually agree on the manner in which to implement
these optimization recommendations.  SITA shall also offer advice concerning the
Services provided hereunder and their configuration as and when WLP adds Service
Components to existing Installation Sites or adds new Installation Sites.  As
requested by WLP, but not more frequently than annually during the Term, SITA
shall, at no additional charge to WLP, review the mix and configuration of the
Services based on WLP’s expected needs for telecommunications services during
the succeeding 12 months.  Based on each such review, SITA shall make written
recommendations to WLP designed to improve the efficiency and cost-effectiveness
of the Services, including bringing to WLP’s attention any existing, planned or
announced promotional offerings of SITA, Service Upgrades or Additional Services
that might be of value to WLP.  SITA shall deliver such written report to WLP
within 30 Business Days after WLP’s request for such report.  WLP shall notify
SITA in writing if it wishes to implement SITA’s recommendations (in whole or in
part), which may consist of placing an Order for Services or changes thereto in
accordance with such recommendations.

 

31

--------------------------------------------------------------------------------


 

(b)                                 SITA acknowledges WLP’s substantial interest
in deploying state-of-the-art technology that offers continually improving
performance and more efficient and cost-effective ways to meet WLP’s
telecommunications requirements.  SITA agrees to make such technologies
available to WLP on a timely basis and within the same period that it makes the
same available to comparable commercial customers, such as in the form of
Service Upgrades and Additional Services, and to keep WLP fully apprised on an
on-going basis of improvements to existing technologies and of the expected and
actual availability and implementation of new technologies by SITA.  SITA shall
include with the annual review described in Section 2.13(a) (Optimization) a
report describing the features and functionality of new technologies that WLP
may wish to consider utilizing to meet its telecommunications needs.

 


2.14                        CONTINGENCY AND RECOVERY.


 

(a)                                  SITA shall cooperate with WLP in the
development, testing and execution of WLP’s contingency and disaster recovery
plans for disasters occurring at Installation Site(s) that affect WLP’s (or
Worldspan Owned Users’) ability to receive the Services.

 

(b)                                 For disasters or other problems occurring
within the Network or that affect SITA’s ability to provide the Services
(“Disasters”), SITA shall:

 

(i)                                     upon WLP’s request, reasonably cooperate
with WLP or WLP’s agents in the testing and implementation of WLP’s contingency
and Disaster recovery plans;

 

(ii)                                  periodically update and test the
operability of SITA’s contingency and Disaster recovery plans;

 

(iii)                               perform periodic backups and maintain
recovery procedures for all network information pertaining to configuration and
network management in the event of server crashes or data corruption;

 

(iv)                              certify to WLP that SITA’s contingency and
Disaster recovery plans for each of the individual Service Components provided
to WLP are fully operational at least once every 12-month period with details of
SITA’s contingency and Disaster recovery plans to be used in the event of a
Disaster within the Network;

 

(v)                                 upon WLP’s reasonable request, make
presentations to WLP’s Project Manager and other WLP personnel no less
frequently than annually regarding such plans;

 

32

--------------------------------------------------------------------------------


 

(vi)                              provide WLP with high level schematic network
diagrams/engineering drawings regarding the routing of WLP traffic and WLP
dedicated circuits;

 

(vii)                           promptly provide WLP with a notice of a
Disaster; and

 

(viii)                        immediately implement SITA’s contingency and
Disaster recovery plans upon the occurrence of a Disaster within the Network or
that otherwise affects SITA’s ability to provide the Services.  Except for
Disasters which are attributable to WLP, SITA shall use its best commercial
efforts to institute a back-up service, at no additional cost to WLP, that meets
WLP’s reasonable business needs for the Services or Service Components at WLP
Top Nominated Accounts within 10 hours of the occurrence of a Disaster but, in
any event, shall restore the Services and Service Components within 30 days of
each occurrence.  If, despite its best commercial efforts, SITA is unable to
institute a back-up service in accordance with Section 2.14(b)(viii), WLP may
purchase an alternative service from an alternative provider, and SITA shall not
charge WLP to connect, commence or terminate any alternative service obtained
under this Section 2.14(b)(viii).  If the Services and Service Components are
not restored within 30 days of the occurrence of the Disaster, WLP shall be
entitled to discontinue the affected Service or Service Component(s) without
liability in accordance with Section 14.3(a)(i) (Partial Discontinuance).

 


2.15                        PREVENTION OF UNAUTHORIZED USE.

 

(a)                                  General Abuse of Services.

 

WLP and SITA shall reasonably cooperate in efforts to prevent and cure
unauthorized use of the Services provided hereunder by expeditiously informing
each other of suspected abuse and, when known, the identity of the responsible
individuals.  SITA shall provide reasonable assistance to WLP upon request in
its efforts to minimize ongoing misuse or abuse of the Services.

 

(b)                                 Cooperation in Prosecution of Offenders.

 

SITA and WLP shall, upon request, provide reasonable assistance to each other in
the preparation and presentation of relevant information to officials of any
nationality or jurisdiction for the purpose of

 

33

--------------------------------------------------------------------------------


 

prosecuting those individuals responsible for the abuse or misuse of Services. 
The Parties shall also provide reasonable assistance to each other in all legal
actions that one or both of them may bring against third parties responsible for
the abuse or misuse of such Services.

 


ARTICLE 3 — SITA STAFFING


 


3.1                               ADEQUATE PERSONNEL.

 

(a)                                  SITA shall ensure that an adequate number
of appropriately qualified and trained personnel are employed and available at
all times to provide and support WLP’s use of the Services and for SITA to
perform the Services in accordance with the terms of this Agreement (“SITA
Service Personnel”).  Upon execution, SITA shall provide for WLP’s and WSL’s
account the personnel in the countries (and with the level of dedication) set
forth on Attachment KP, SITA shall designate one SITA employee located in the
United States (the “Account Manager”) to be located at the appropriate SITA
office in Atlanta and shall provide sufficient resources in other locations to
serve WLP’s account.  SITA shall also designate a Business Solutions Manager and
Project Manager to serve the WLP account.  The Project Manager shall be based in
the United Kingdom and shall dedicate 100 percent of his or her working time to
servicing the needs of WLP and WSL.  The Business Solutions Manager shall be
based in the United States and shall be appropriately assigned to servicing the
needs of WLP.  SITA shall appoint and manage the SITA Service Personnel
including such personnel as shall be reasonably necessary to be on-site at each
Installation Site.  SITA shall notify WLP as soon as possible after dismissing
or reassigning any of the Key SITA Personnel whose normal work location is at
WLP premises.  Notwithstanding the further terms of this Agreement and the other
terms of this Section 3.1 specifically, SITA may adjust the number and types of
personnel working on the WLP account (including Key Personnel, as outlined above
and as set forth in Attachment KP and including their level of full-time or
part-time assignment to WS-related work), provided that SITA consults with WLP
prior to making SITA’s staffing decisions concerning WLP, and provided further
that SITA maintain the staffing levels necessary to meet the requirements of
this Agreement.  Accordingly, in the event that SITA wishes to make such a
staffing adjustment, SITA’s Account Manager will first discuss the intended
changes with WLP in order to reasonably take account of WLP’s present and
foreseeable future requirements in SITA’s staffing decisions. SITA shall provide
to WLP the names, addresses, phone and pager numbers for Key SITA Personnel upon
their assignment to WLP’s account.  If SITA Service Personnel are reassigned
during the execution of a special project or any Key SITA Personnel are replaced
prior to the end of the Term, SITA shall ensure a smooth transition, including
cooperation between the replaced and the newly assigned personnel or, where
appropriate, an overlap in the assignment of such

 

34

--------------------------------------------------------------------------------


 

personnel to WLP.  For greater certainty the Parties acknowledge and agree that
the three WLP-dedicated project managers who will be assigned to WSL (and paid
for by WSL under the SITA/WSL 2004 Global Telecommunications Agreement, but who
will also treat WLP locations) as part of the professional project management
services directed towards the migration as described in Attachment PS and
Attachment IP, shall not be reduced for the duration of such migration project
and are therefore not subject to the consultation and staffing adjustment
processes described above in this Section.

 

(b)                                 WLP may notify SITA in writing, specifying
the applicable details, when it finds any SITA Personnel unacceptable for any
reason that is lawful in the subject jurisdiction, including WLP’s determination
that he or she is not qualified to perform the work to which he or she is
assigned.  Upon receipt of such notice SITA shall, within five Business Days,
review the matter with WLP and shall take appropriate corrective action to
resolve the matter.  If the matter is not resolved to WLP’s reasonable
satisfaction within 30 days, SITA shall remove such SITA Personnel off of WLP’s
account.

 


3.2                               KEY SITA PERSONNEL.

 

(a)                                  Upon request, WLP shall have the right to
interview and express its preferences with respect to the assignment by SITA of
any individuals to Key SITA Personnel positions, which, as of the Effective
Date, consists of the SITA Project Manager/Team Leader and any other Key SITA
Personnel as set forth in Attachment KP.  SITA agrees to accommodate WLP’s
preferences, where possible, provided that doing so does not obligate SITA to
commit an unlawful act in any jurisdiction or contravene its own employment
practices and policies.  At WLP’s request and subject to SITA’s employment
practices and policies and the applicable provisions of the collective
bargaining or other agreements by which SITA is bound and to applicable law and
regulation, SITA shall provide WLP with the resumes and work histories of Key
SITA Personnel or persons whom SITA intends to designate as Key SITA Personnel. 
WLP shall treat such work histories and resumes as SITA Confidential Information
and return such work histories and resumes to SITA, upon SITA’s request.  SITA
shall notify WLP in advance of (and in all cases promptly upon receipt of
information concerning) a reassignment or departure of any person assigned to a
Key SITA Personnel position, so that WLP has an opportunity to exercise its
interview and preference rights with respect to the replacement.  Subject to any
delays caused by WLP’s exercise of its interview and preference rights, SITA
shall promptly fill vacancies in the Key SITA Personnel positions.

 

(b)                                 Prior to the latter of the end of the 12th
month after the Effective Date or completion of the Implementation Plan set
forth in Attachment IP, SITA shall not, without good cause and consistent with
SITA employment policies and legal obligations, make any substitutions or
eliminate

 

35

--------------------------------------------------------------------------------


 

any Key SITA Personnel without WLP’s consent, which consent shall not be
unreasonably withheld, unless such substitution or reassignment is necessitated
by bona fide promotion, cause, illness, death, termination of employment, or
circumstances beyond SITA’s reasonable control.  If any of these events shall
occur, SITA shall promptly notify WLP in writing.  After the end of the 12th
month after the Effective Date or completion of the Implementation Plan set
forth in Attachment IP, whichever occurs last, SITA shall use all reasonable
efforts to minimize substitutions or eliminations of the Key SITA Personnel.

 


3.3                               SITA PROJECT MANAGER AND ACCOUNT MANAGER.


 

(a)                                  Subject to Section 3.3(c), the SITA Project
Manager, until the Initial Implementation is complete, and the SITA Account
Manager thereafter (“SITA Representative”) and WLP’s appointed representative
shall act as the primary liaisons between the Parties and assume overall
responsibility for the coordination and management of each Party’s performance
under this Agreement.  During the Implementation, the SITA Project Manager shall
be dedicated to the provision of Services to WLP and during the Term, the SITA
Account Manager shall be responsible for the provision of Services to WLP (and
to the extent requested by WLP and covered by Attachment IP, to the Worldspan
Owned Users).  Unless otherwise agreed, the SITA Representatives shall be
located at a SITA office reasonably near WLP’s current Atlanta location and will
be backed-up by a contingent based in the United Kingdom.  The SITA
Representatives and WLP’s appointed representative shall have direct access to
the officers or other key decision-makers in his or her respective organization,
and shall call upon the experience, expertise and resources of such organization
to ensure proper performance of this Agreement.  The SITA Representative shall
be among the Key SITA Personnel.

 

(b)                                 Subject to and in conformity with this
Agreement and all applicable laws and regulations, the SITA Representative
shall, either directly or through one or more designees, (i) be authorized or
obtain authorization to discuss, review and negotiate modifications of
installation intervals, maintenance response times, priorities for the
restoration of interrupted Service Components and other Service
Levels/Performance Specifications by which the Services shall be measured and
managed; (ii) meet regularly with designated WLP representatives to review
SITA’s performance (including reviewing SITA’s performance statistics and
reconciling WLP’s, WSL’s and SITA’s records relating to Service
Levels/Performance Specifications), coordinate the planning, implementation,
provision, management, progress reporting and acceptance testing of the
Services, discuss changes in the pricing of Services, and discuss

 

36

--------------------------------------------------------------------------------


 

WLP’s and WSL’s future Service requirements; (iii) ensure that SITA Personnel
are available as needed at all times and are adequate in number and quality;
(iv) ensure that SITA Personnel are provided the tools, training and support
necessary to properly perform their obligations in relation to the provision of
Services; and (v) supervise SITA Personnel and ensure that they provide Services
in accordance with this Agreement.

 

(c)                                  In accordance with the SITA/WSL 2004 Global
Telecommunications Agreement SITA shall provide a full time three-member Project
Management Team who will work with the SITA Account Manager until the migration
phase is successfully completed in accordance with Attachments PS and IP
(thereby covering WLP locations as well as WSL locations).  The Project Manager
shall act as SITA’s primary contact until the Initial Implementation is
complete.

 

(d)                                 During the migration phase, the Project
Manager and the two other dedicated members of the SITA Project Team shall
attend progress reporting meetings with WSL’s appointed representative, which
will be held at least once a month for the purpose of hearing from SITA’s
Project Manager reports on, reviews or requests for approval concerning, such
matters as the following:

 

(i)                                     SITA’s written progress report;

 

(ii)                                  the overall Implementation/Migration Plan
in accordance with implementation of the Installation Sites;

 

(iii)                               amendments to the Implementation/Migration
Plan as necessary in accordance with Section 2.4(g) (Orders for and Changes to
the Services);

 

(iv)                              coordination with WLP personnel located at the
Installation Sites of the arrangements for the site surveys, if required, and
the subsequent equipment installation activities at the Installation Sites, as
specified in Attachment IP;

 

(v)                                 the progress of the Installation Site
preparation activities, such as the provision of power, and installation of air
conditioning equipment;

 

(vi)                              the progress of SITA’s site activities, such
as the installation of equipment and connection of circuits;

 

(vii)                           processing requests for Changes; and

 

(viii)                        coordination of the acceptance testing of the
Services at each Installation Site.

 

37

--------------------------------------------------------------------------------


 


ARTICLE 4 — ADDITIONAL SERVICES


 


4.1                               ADDITIONAL SERVICES.

 

(a)                                  SITA shall inform WLP of SITA’s existing,
planned or announced plans for, or the existence of, any Additional Services
offered by SITA (or by another provider but available through SITA) that it
believes WLP might wish to consider procuring.  WLP may request SITA to provide
additional information regarding an Additional Service or to provide such
Additional Services.

 

(b)                                 SITA shall consider in good faith any
request by WLP for any Additional Service and shall inform WLP in writing within
10 Business Days of the receipt of such request whether it is willing to develop
and implement the requested Additional Service and, if not, the reasons why.

 

(c)                                  Within 20 Business Days, or as may be
otherwise agreed in writing between the Parties prior to the end of such 20
Business Day period, following its receipt of a request by WLP for information
regarding an Additional Service and if SITA agrees to make such Additional
Service available, SITA shall provide WLP with (i) the nonrecurring charges, if
any, and the net change in recurring Charges associated with the Additional
Service (including a highlight of cost benefits WLP would realize by
implementing the Additional Service) and any other costs or charges associated
with the purchase of the Additional Service; (ii) the projected features and
performance specifications of the Additional Service; (iii) the projected
installation interval for the Additional Service; (iv) the effects, if any, of
the Additional Service on the existing Services; (v) the effects, if any and to
the extent determinable by SITA, of the Additional Service on WLP’s
telecommunications network capabilities; (vi) whether there is any reason such
Additional Service may not lawfully be provided to WLP under this Agreement; and
(vii) any pending actions of the kind described in Section 9.3 (Indemnification;
Defense) with respect to such Additional Service of which SITA is aware.  If
SITA cannot reasonably provide any of the feasibility, cost or other information
required by this Section 4.1(c) to WLP within 20 Business Days, or as may be
otherwise agreed in writing between the Parties prior to the end of such 20
Business Day period, after its request under Section 4.1(b), SITA shall so state
in its written acknowledgment, and SITA and WLP shall develop a schedule for
development and delivery of the information.

 

(d)                                 SITA may, from time to time, permit WLP to
participate in evaluation programs for new technologies and services, at no
charge to WLP, and WLP may, from time to time, request that SITA cooperate in
the testing and deployment of new features, functions, technologies or
applications conceived or developed by WLP at no charge to SITA.  Where SITA
agrees to make available an Additional Service to WLP, SITA shall permit WLP to
test and evaluate such Additional Services for a reasonable charge and for a
reasonable period of time.

 

38

--------------------------------------------------------------------------------


 


4.2                               OBLIGATIONS WITH RESPECT TO ADDITIONAL
SERVICES.


 

(a)                                  SITA shall implement an Additional Service
only upon receipt of a New Order from WLP, acceptance thereof by SITA and the
satisfaction of any applicable legal requirements.  SITA shall not implement any
Additional Service that SITA has indicated, pursuant to Section 4.1(c)
(Additional Services), may adversely affect the price or performance of any
Service Component unless WLP acknowledges and expressly consents in writing
signed by the WLP Project Manager to such adverse effect.  SITA shall continue
to provide any Service Components in relation to which WLP has not consented to
degraded performance in accordance with the requirements of the Agreement unless
and until otherwise agreed by the Parties in writing.

 

(b)                                 The Parties shall mutually agree upon the
Charges for Additional Services (which shall reflect prices and discounts that
are competitive and commensurate with the business relationship between the
Parties as set forth in this Agreement).

 

(c)                                  Upon their installation and acceptance,
Additional Services shall be considered Services for all purposes under this
Agreement, including calculation of WLP Purchases, and the provision of such
Additional Services shall be governed by this Agreement.

 


4.3                               DISCONTINUED SERVICES.


 

To the extent that SITA has the information, if SITA ceases making generally
available to its customers a service or service component that is a Service or
Service Component hereunder (a “Discontinued Service”), SITA shall notify WLP
not less than 12 months before the scheduled discontinuance and shall use all
reasonable efforts to provide a substitute for such Discontinued Service for the
remainder of the Term.  Such substitute may be provided either through SITA’s
own facilities or through facilities or services procured from another vendor,
and shall include features and functions equivalent to, and be offered at
Charges equal to, those of the discontinued Service as at the point in time that
the Discontinued Service is no longer available to WLP.  Only where SITA fails
to provide a substitute for such Discontinued Service or the substitute is
incompatible with equipment, software or other services connected to the
Discontinued Service shall WLP have the right to revise the Preferred Provider
Commitment in accordance with Section 2.3(c) (Preferred Provider Commitment). 
This shall be WLP’s sole and exclusive remedy arising from SITA’s cessation of
Discontinued Services.

 

39

--------------------------------------------------------------------------------


 


4.4                               SERVICE UPGRADES.

 

(a)                                  After the implementation of a Mandatory
Service Upgrade in accordance with the provisions of Section 2.6 (Redesigns and
Modifications to the Network), the upgraded Services will continue to conform to
or exceed the applicable Service Levels/Performance Specifications, except as
otherwise expressly agreed by the Parties in writing.

 

(b)                                 SITA shall make Service Upgrades available
to WLP at no additional charge, and WLP may elect whether and when to accept an
Optional Service Upgrade.  WLP’s decision to forego an Optional Service Upgrade
shall not relieve SITA of its obligations to WLP with respect to the Service
Levels/Performance Specifications applicable to the upgraded Service.

 

(c)                                  SITA shall notify WLP of any revision,
improvement, enhancement, modification or addition to a Service or Service
Component (including increases in the functionality or improvements in
performance) that is developed by or for SITA (or a SITA Agent) and is made
available by SITA to its customers comparable to WLP at an additional charge. 
Such revisions, improvements, enhancements, modifications and additions shall be
treated as Additional Services under this Agreement.

 


4.5                               AMENDMENTS TO SERVICE LEVELS/PERFORMANCE
SPECIFICATIONS.


 

SITA shall provide proposed amendments to the Service Levels/Performance
Specifications that, to SITA’s knowledge after reasonable inquiry, fully and
accurately, set forth the changes thereto occasioned by the implementation of
each Optional Service Upgrade that WLP chooses to have implemented and
Additional Service, and WLP may negotiate such amendments with SITA.  Amendments
shall be incorporated into the Service Levels/Performance Specifications upon
mutual agreement of the Parties, and SITA shall not implement any Optional
Service Upgrade or Additional Service prior to such agreement being reached.

 


ARTICLE 5 — CHARGES AND PAYMENTS


 


5.1                               CHARGES.


 

(a)                                  WLP shall pay the Charges set forth in
Attachment RC for Services and Service Components specifically identified in
such attachment.  For Services of the kind set forth on Attachment RC (e.g.,
Managed DSL or IP VPN) for which there is no Rate and Charge specified at a
particular geographic location to which WLP seeks to extend the Services (e.g.
Belize), SITA shall charge WLP those rates and charges agreed by the Parties for
New Services in accordance with Section 2.4(a) (Orders for and Changes to the
Services).  For Services of different kinds than those set forth on
Attachment RC, SITA shall charge WLP the Rates for Additional Services in
accordance with Section 4.2(b)

 

40

--------------------------------------------------------------------------------


 

(Obligations with Respect to Additional Services).  Subject to any adjustments
or other charges specifically permitted or required in this Agreement, these
Charges set forth in Attachment RC constitute the totality of charges for which
SITA may invoice WLP in connection with performance of SITA’s obligations and
the provision of Services under this Agreement.  If WLP orders any SITA services
which are out-of-scope under this Agreement, then such order shall be deemed a
request for New Services under Section 2.4(a) or Additional Services under
Article 4, as appropriate.

 

(b)                                 Except as specifically agreed in writing by
WLP or specifically and expressly provided for in this Agreement, all costs
associated with providing the Services including the support required to fulfill
SITA’s obligations under this Agreement relating to all Installation Sites
during the Term of this Agreement, shall be assumed by SITA and are included as
part of the Charges, except to the extent that Access Lines or certain PTO
charges relating to the Access Lines (e.g. installation) are expressly
designated as payable by WLP pursuant to Attachment RC.  Furthermore it is
understood and agreed by the Parties that all of SITA’s activities necessary or
customary in connection with providing the Services will be included in such
Charges; provided, however, that the professional service Charges set forth in
Attachment PS and Attachment RC shall be payable by WSL under the SITA/WSL 2004
Global Telecommunications Agreement in exchange for SITA’s performance of
implementation-related Services as further described in Attachments PS and IP
during the migration phase.

 

(c)                                  SITA shall provide Services at no charge
for up to 30 days after a newly- migrated Service Component in the Americas is
deemed to be accepted by WSL in accordance with Attachment IP.  SITA agrees to
waive all charges for SITA’s design and testing in connection with Services and,
Service Upgrades.  SITA shall also waive all installation charges (except Access
Provider pass-through charges as described below) for any Service Component or
part thereof (e.g., port, PVC, SVC) that remains in place for the In-Service
Period.  If the Service Component (or part thereof) is discontinued prior to the
end of the In-Service Period other than for cause, at the end of the Term or to
replace the Service with another Service, SITA may charge WLP the installation
charge for the Service Component at the time of discontinuance.  The In-Service
Period for Managed ISP, Managed DSL, IP VPN, and Frame Relay Service is 12
months; the In-Service Period for ALC and X.25 Service is three months.  The
In-Service Period for Host-to-Host Services is in accordance with the current
SITA Tariff of Products and Services (“TOPS”) or SITA’s published price list in
effect at that time in effect.  The In-Service Period for the Protocol
Translation Solution Service is 36 months. The In-Service Period for any and all
Service Components in existence on or before the Effective Date shall be
measured from the date such Service Components were originally installed (i.e.,
execution of this Agreement does not restart the In-Service Period for existing
connections).

 

41

--------------------------------------------------------------------------------


 

(d)                                 All WLP Purchases paid by WLP to SITA in
accordance with this Agreement, shall contribute to the calculations of the
discount in Exhibit Part Two of the Agreement for Telecommunications Services
between SITA and WORLDSPAN, L.P. effective April 1, 1997 and it is understood
and agreed by WLP that such discount shall not be applied to any of the Services
or Service Components under this Agreement.

 


5.2                               MID-TERM REVIEW.

 

(a)                                  The Parties acknowledge that regulatory and
legislative actions and other technological or marketplace developments may
affect the continued competitiveness of the Charges for the Services. 
Accordingly, at WLP’s and WSL’s joint option, the Parties agree to meet (along
with WSL) at least once during the Initial Term to discuss and seek in good
faith to determine whether (and, if so, what) changes to the rates or Charges or
customer commitments are appropriate by virtue of such technological or
marketplace developments.  The meeting shall take place within 30 days from the
date that WLP and WSL jointly request such meeting in writing, provided that
such request may not be issued earlier than the first day of the 16th month or
later than the last day of the 20th month of the Initial Term, and provided
further that only one rate or Charges adjustment would be permitted during the
Term of this Agreement (regardless of how many meetings the Parties may have
held to discuss such matter and despite the fact that both WLP and WSL may
invoke this mid-term review together under two separate agreements).  At this
meeting the Parties (along with WSL), acting in good faith, will seek to
determine by mutual agreement whether (and, if so, what) changes to the Charges
are appropriate by virtue of such developments, in order to preserve for each
Party (and WSL) the expected benefit of, and the intent of the Parties (and WSL)
with respect to, the rates and Charges in this Agreement and under the SITA/WSL
2004 Global Telecommunications Agreement (i.e. aggregated between those two
agreements),, taken as a whole.  The intent of the Parties (and WSL) is that the
Charges in this Agreement and under the SITA/WSL 2004 Global Telecommunications
Agreement, taken as a whole (and also aggregated between those two agreements),
remain competitive throughout the Term with the rates and charges available in
the marketplace for telecommunications services comparable to those used by WLP
and WLS from a technically qualified service provider that is able to provide
such services throughout the geographic regions in which WLP and WLS operate. 
Subject to SITA’s or WLP’s/WSL’s obligations of confidentiality owed to third
parties and excluding SITA’s or WLP’s/WSL’s internal proprietary information,
the Parties agree to provide each other (in connection with this determination)
with pricing and other relevant information to which they have access, to
undertake any reasonable analysis, and to negotiate in good faith.

 

42

--------------------------------------------------------------------------------


 

(b)                                 If the Parties along with WSL (when these
three entities consider the Charges under the present Agreement and under the
SITA/WSL 2004 Global Telecommunications Agreement together) determine that
changes in the Charges are appropriate, SITA will, to the extent required by law
to offer such rates under tariff, file revisions to its tariffs or take such
other actions as are necessary to implement any such changes and will diligently
seek to make them effective as soon as reasonably practicable following the
Parties’ (and WSL’s) agreement to such changes, but in no event later than the
60 days following institution of a review under this Section 5.2.  SITA shall
take all appropriate action to implement the agreed reductions to the fullest
extent permitted by law and regulation (e.g., by credits against the Charges
paid for Services in countries where such credits are permitted).

 

(c)                                  If the Parties (along with WSL) are unable
to agree upon revisions to the Charges within 60 days following institution of a
review under this Section 5.2, then they (either involving WLP or WSL or both to
the extent there is no duplication of claims against SITA) shall resolve their
dispute in accordance with Section 15.8 (Dispute Resolution) and Section 15.9
(Arbitration).

 


5.3                               CREDITS FOR DELAYS AND INTERRUPTIONS.

 

SITA acknowledges that, in the event of a Delay or Interruption, WLP will suffer
damages, the amount of which cannot easily be determined, and WLP acknowledges
that, in the event it causes a delay, SITA will suffer damages, the amount of
which cannot easily be determined.  The Parties agree that the Service
Credits/SCUs set forth in Attachment SLA (subject to both WLP and WSL being
treated on an aggregate basis in the case of eligibility for Service
Credits/SCUs or other credits and remedies, under both the present Agreement and
the SITA/WSL 2004 Global Telecommunications Agreement) are reasonable good faith
estimates of the damages that the other Party would suffer in such event, and
that those Service Credits/SCUs, along with the remedies set forth in Sections
2.3 (Preferred Provider Commitment),14.1 (Termination by WLP), and 14.3 (Partial
Discontinuance), where applicable, are considered adequate remedies by the
affected Party for such damages, are not a penalty and shall constitute the
affected Party’s sole remedies with respect to such events and any other act or
omission to act for which Service Credits/SCUs are provided under Attachment
SLA.

 


5.4                               INVOICES.


 

(a)                                  SITA shall provide electronic invoices by
the tenth (10th) day of each month and hardcopy invoices by the fifteenth (15th)
day of each month for Services provided hereunder two months preceding the month
in which the invoice is provided to WLP, at the addresses, in the form and
media, and with the level of detail, specified in Attachment BI. At a minimum,
SITA shall provide invoices with the same level of detail as the invoices
provided by SITA to WLP as of the Effective Date and shall provide all
sufficient levels of detail to track the

 

43

--------------------------------------------------------------------------------


 

Charges to the Service Components provided at each Installation Site. As a
general matter and as further described in Attachment BI, SITA shall provide WLP
with a single, centrally billed invoice listing all charges in U.S. dollars for
the Services rendered.  In addition, SITA shall provide each Installation Site
with a separate invoice (“the Shadow Bill”), listing that Installation Site’s
charges (including VAT/GST to the extent applicable) in the local currency of
the country where the Installation Site is located.  All charges identified in
the Shadow Bill are for informational purposes only and will not be paid by the
individual Installation Site.  The charges listed in the Shadow Bill shall be
included in the single invoice presented to WLP for centralized payment. 
Subject to Section 2.1 (Agreement to Provide), WORLDSPAN, L.P. shall be
financially liable for the provision of Services to such Installation Sites.
SITA may modify the form, but not the media or content, of the invoices on 90
days prior written notice to WLP.  SITA shall accommodate WLP’s reasonable
requests for changes to the form or content of such invoices.  An invoice that
does not comply in all material respects with the requirements as to content set
forth in Attachment BI shall not be deemed received under Section 5.4(d). 
Invoices shall reflect any adjustment to or change in the applicable Charges
implemented during the period covering the invoice.

 

(b)                                 SITA shall apply any discounts due and
credits applicable hereunder within the second invoice following WLP’s
eligibility therefore, provided that the application of such discounts in this
manner shall not affect the effective date of such discounts and SITA shall
provide a credit on such second invoice equal to the difference between what
SITA billed WLP and what SITA should have billed WLP had the discounts been
applied to the invoice immediately upon WLP’s eligibility therefore.  In the
event that WLP determines that a credit should have been applied to a particular
invoice, it shall notify SITA of the missing credit in writing and shall be
entitled to withhold the amount of the credit from its current payment.  In the
event that SITA disputes the amount withheld by WLP, the parties shall meet to
resolve their differences on the amount, if any, of the credit.  If the parties
cannot agree on the amount of the credit, they shall resolve their dispute in
accordance with Section 15.8 (Dispute Resolution) and Section 15.9
(Arbitration).  WLP’s payment of an invoice without withholding shall not be
deemed an acceptance of the invoiced amounts, and, subject to Section 5.4(f),
WLP may at any time during the Term dispute Charges for which it was invoiced. 
In addition to the monthly billing reviews described in Section 5.5(a) (Billing
Reviews and Audits), a reconciliation and verification of such discounts and
credits shall be conducted semi-annually.

 

(c)                                  SITA shall bill WLP monthly at the address
and in the manner (e.g., in advance or in arrears) designated in Attachment BI. 
All discounts established in Attachment RC shall be credited on the invoices
containing the charges against which such discounts are calculated.

 

44

--------------------------------------------------------------------------------


 

(d)                                 All items on an invoice that are not the
subject of a bona fide dispute shall be due and payable by WLP within
(i) 30 days after WLP’s receipt of an invoice therefore that complies in all
material respects as to content with, and is substantially similar in form to,
Attachment BI, and (ii) 60 days after WLP’s receipt of its first invoice that
complies in all material respect as to content with, but is substantially
different in form from, Attachment BI (in either case the “Due Date”).

 

(e)                                  WLP shall pay all amounts due SITA pursuant
to Section 5.4(d) in United States dollars and SITA shall convert all other
currencies to United States dollars using the then current published monthly
International Air Transportation Association (“IATA”) rates.  SITA shall convert
the Shadow Bills using this currency exchange rate as well.  If at any time
during the Term any foreign law, regulation or practice prohibits or
significantly impedes SITA’s ability to receive United States dollars in payment
of its foreign currency bills to WLP, the Parties will negotiate in good faith
to develop a mutually acceptable solution.  Any actual expenses paid by SITA to
an Access Provider that SITA is permitted to pass through to WLP under this
Agreement shall be converted by SITA to United States dollars (using the
above-mentioned IATA conversion rates) and included in WLP’s invoices.

 

(f)                                    If WLP, in good faith, disputes the
accuracy or legitimacy of any SITA fees, charges, expenses or other amounts
payable under this Agreement, it shall notify SITA (in writing) of such dispute
prior to the Due Date (if WLP is withholding payment of the disputed amounts) or
within 12 months of its receipt of the invoice containing the disputed item (if
WLP is contesting previously paid amounts).  WLP shall include in such notice
the basis for the dispute in sufficient detail to understand and address the
issue(s).  Billing disputes shall be resolved pursuant to Section 15.8 (Dispute
Resolution) and Section 15.9 (Arbitration) with respect to resolution of
disputes arising out of billing reviews.  SITA shall not deny or restrict
Services during the pendency of a good faith dispute because of such pendency. 
WLP shall not withhold payment with respect to any portion of Charges not
subject to a bona fide dispute.

 

(g)                                 SITA shall promptly credit to WLP any
payment made to which SITA is not entitled hereunder, shall apply such credits
against charges on invoices rendered to WLP and, if on the final invoice
provided WLP for Services purchased hereunder, there are not sufficient charges
against which to credit the overpayment, SITA shall refund the amount of such
overpayment net of any credits provided to WLP against its invoices.  In the
event that SITA fails to apply a credit within the second invoice following
SITA’s receipt of WLP’s notice that such application or issuance is past due,
such amounts shall be deemed subject to a bona fide dispute.

 

45

--------------------------------------------------------------------------------


 

(h)                                 SITA shall apply the Charges, discounts,
Taxes and any credits or adjustments in a timely and accurate manner.  SITA
shall not bill WLP, and WLP shall not be required to pay, for any Services
provided more than 12 months before the date of the invoice reflecting such
charge.  Likewise, WLP must raise any billing error which may result in a credit
to WLP within 12 months of the occurrence of such error or SITA shall not be
required to provide the associated credit.

 


5.5                               BILLING REVIEWS AND AUDITS.

 

(a)                                  Monthly Billing Reviews.

 

(i)                                     SITA and WLP shall review bills for
Services monthly and shall develop a detailed summary of the results, including
exception reports and errors.  SITA shall reconcile all errors in its bills by
debiting or crediting WLP with the difference between the amounts paid by WLP
during the period covered by the billing review and the amounts that should have
been invoiced.  Such debit or credit shall be reflected within the second bill
issued following completion of the monthly billing review.

 

(ii)                                  In the event that SITA and WLP cannot
reconcile an invoice within 10 days after their monthly meeting, any unresolved
amounts shall be deemed subject to a bona fide dispute, and WLP shall be
entitled to withhold from its payment such unresolved amounts (but only to the
extent of the amounts remaining in dispute) until resolution of the dispute.

 

(iii)                               Any disputes concerning the results and
recommendations of a billing review shall be referred to the SITA Project
Manager and the WLP Project Manager for resolution.  If they cannot resolve such
dispute, the unresolved matters shall be escalated by the Parties for prompt
resolution.  Either Party may invoke the provisions of Section 15.8 (Dispute
Resolution) and Section 15.9 (Arbitration).

 

(b)                                 Audits and Inspections.

 

(i)                                     Subject to SITA’s reasonable security
requirements and Section 5.4 (Invoices), WLP may only employ the assistance of
one of the following entities, Arthur Andersen, KPMG International,
Pricewaterhouse Coopers, Deloitte & Touche LLP or Ernst & Young

 

46

--------------------------------------------------------------------------------


 

LLP, any successors thereto or, with SITA’s consent, which shall not be
unreasonably withheld, other auditors (“WLP’s agents”) to audit SITA’s books,
records and other documents and conduct an inspection of the Services and
premises of SITA to assess the accuracy of SITA’s invoices and its compliance
with the Service Levels/Performance Specifications no more than once in each
year of the Term.  SITA shall provide WLP’s agents access to all information
relevant to the provision of Services under this Agreement, but neither WLP nor
WLP’s agents will have access to information regarding SITA’s provision of
services to other customers.  SITA shall exercise reasonable efforts to permit
WLP’s agents to conduct a similar audit and inspection of SITA Agents.  WLP
shall cause any WLP agent retained for this purpose to execute a non-disclosure
agreement in favor of SITA with requirements at least as stringent as those
contained in the form of agreement set forth in Attachment ND or such other
non-disclosure agreement as the Parties agree.  Such audit or inspection shall
take place at a time and place agreed upon by the Parties, and shall commence no
later than 30 days after notice thereof to SITA.  WLP shall have no right to
audit SITA except through the services of a WLP agent.

 

(ii)                                  SITA shall promptly correct any failure to
comply with this Agreement that is revealed by an audit, including making refund
of any overpayment by WLP in the form of a credit within the second invoice
after the Parties have agreed upon the accuracy of the audit results.  Any
disputes concerning audit results shall be referred to the Parties’ Project
Managers for resolution.  If these individuals cannot resolve the dispute, the
dispute(s) shall be escalated in accordance with Section 15.8 (Dispute
Resolution) and Section 15.9 (Arbitration) for prompt resolution.

 

(iii)                               WLP shall provide SITA with reasonable
advance notice of any audit or inspection.  SITA shall cooperate fully in any
WLP audit or inspection, providing WLP’s agent reasonable access to:  (A) any
and all SITA Personnel, business premises from which Services are provided and
(B) SITA’s books,

 

47

--------------------------------------------------------------------------------


 

records and other documents reasonably necessary to assess the accuracy of
SITA’s invoices and SITA’s compliance with the Service Levels/Performance
Specifications.  To the extent that the books, records, and other documents
described in the preceding sentence are located at business premises or sites
other than SITA’s facilities in its principal place of business in the United
States, SITA shall make arrangements to provide WLP’s agent with those books,
records and other documents in its principal place of business in the United
States or such other location as the parties mutually agree.  In the event WLP
determines that its audit cannot be successfully conducted without access to the
remote locations from which Services are being provided, SITA shall provide
WLP’s agent full access to the remote locations.  SITA shall also cooperate
fully in coordinating, as necessary, with SITA Agents to provide WLP’s agent
with comparable access to SITA Agents’ personnel, business premises, books,
records and other materials that are germane to the subject of the audit or
inspection.  SITA may redact from its books, records and other documents
provided to WLP’s agent any information that reveals the identity or
confidential information of other customers of SITA or SITA Confidential
Information that is not relevant to the purposes of the audit.

 

(iv)                              WLP may audit SITA’s books and records twice
during any Contract Year if a previous audit found (A) previously uncorrected
net variances or errors in invoices in SITA’s favor with an aggregate value of
at least two percent of the amounts payable by WLP for Services provided during
the period covered by the audit, or (B) material variances in SITA’s performance
from applicable Service Levels/Performance Specifications.

 

(v)                                 Audits and inspections shall be at WLP’s
expense, subject to reimbursement by SITA for the actual costs of conducting the
audit, not to exceed $50,000 in the aggregate for audits performed by WLP
hereunder and by WLS under the SITA/WSL 2004 Global Telecommunications
Agreement, if an audit finds variances in SITA’s (or one or more of SITA
Agents’)

 

48

--------------------------------------------------------------------------------


 

performance from the requirements hereof that would:  (A) give rise to a right
of termination of the Agreement without liability under Section 14.1(a)(ii)
(Termination by WLP), or (B) require a correction or adjustment in the Charges
or in any invoice paid or payable by WLP hereunder by an amount that is greater
than two percent of the aggregate charges for the Services during the period
covered by the audit.

 

(vi)                              If any audit by an auditor designated by WLP
in accordance with Section 5.5(b)(i) or a regulatory authority results in SITA
being notified that it or SITA Agents are not in compliance with any law,
regulation, or generally accepted accounting principles relating to the
Services, and SITA has not placed the audit results in dispute in accordance
with Section 15.8 (Dispute Resolution Process), SITA shall, and shall cause SITA
Agents to, take actions to comply with such audit.  SITA shall bear the expense
of any such response that is required by a law, regulation, or accounting
requirement relating to SITA’s business or necessary due to SITA’s noncompliance
with any law, regulation or accounting requirement imposed on SITA.  Contested
audit results shall be escalated in accordance with Section 15.8 (Dispute
Resolution) and Section 15.9 (Arbitration).

 

(vii)                           If any audit discloses (A) material variances
from applicable Service Levels/Performance Specifications in SITA’s (or one or
more of SITA Agents’ or, solely with respect to TNPA, Access Providers’)
performance or (B) the need for adjustments in SITA’s bills, the audit results
and recommendations shall be referred to the Parties’ Project Managers for
resolution.  If the Project Managers cannot, within 30 days of their receipt of
such audit, resolve any dispute over the results of such audit and agree upon
appropriate action to be taken in light thereof, any unresolved matters shall be
escalated in accordance with Section 15.8 (Dispute Resolution) and Section 15.9
(Arbitration) for prompt resolution.  Upon the discovery of overcharges not
previously reimbursed to WLP or the resolution of disputed audits, SITA shall
promptly reimburse WLP the amount of any overpayment in the form of a credit to

 

49

--------------------------------------------------------------------------------


 

WLP on the invoice within the second billing cycle after WLP and SITA have
agreed upon the accuracy of the audit.

 

(viii)                        At no additional charge to WLP, SITA shall: 
(A) retain records and supporting documentation sufficient to reasonably
document the Services and Charges paid or payable by WLP under this Agreement
for at least five years after termination or expiration of this Agreement, and
(B) upon notice from WLP, provide WLP and its designees with reasonable access
to such records and documentation.

 


5.6                               TAXES.

 

(a)                                  All Charges for Services are exclusive of,
and WLP agrees to pay, sales, gross receipts, use, excise, utility, value added
taxes and other governmental imposts, levies and duties or similar charges
lawfully levied by a duly constituted taxing authority against or upon the
Services or their use by WLP (collectively the “Taxes”).  In the alternative,
WLP will provide SITA with validly executed certificates evidencing WLP’s
exemption from payment of or liability for such taxes, in which case SITA agrees
to recognize the claimed exemption from WLP from such taxes upon its receipt of
such certificate to the extent provided by applicable law.  In the event such
certificate is deemed invalid, WLP agrees to indemnify and hold SITA harmless
against penalties or liabilities incurred by SITA to the extent caused by WLP’s
failure to pay the taxes.

 

(b)                                 All other taxes, including ad valorem,
income, franchise, privilege, personal property, withholding taxes or other
employment related taxes relating to SITA’s employees or occupational taxes
levied on SITA or based upon SITA’s income and all taxes relating to SITA Agents
who perform or assist in the performance of SITA’s obligations hereunder shall
be paid by SITA, and shall not be passed through to WLP in the form of a tax or
surcharge on the Services.

 

(c)                                  Further, any taxes assessed, including a
gross up thereon, on the provision of the Services resulting from SITA
relocating or rerouting the delivery of Services for SITA’s convenience to,
from, or through a location other than the Installation Site designated to be
used to provide the Services shall be paid by WLP and WLP shall receive a credit
with respect to the Charges invoiced hereunder equal to such payments made
pursuant to this Section 5.6(c).

 

(d)                                 In the event WLP is required by the laws of
any relevant tax authority to withhold income or profits taxes from payments
made by WLP to SITA hereunder, WLP will notify SITA in writing of same and upon
SITA’s

 

50

--------------------------------------------------------------------------------


 

request, WLP will promptly provide to SITA tax certificates documenting
remittance of such taxes to the relevant tax authorities within 90 days from the
date of the original invoice for the Taxes from SITA to WLP.

 

(e)                                  SITA shall collect the Taxes from WLP in
the same manner it collects such taxes from other customers in the ordinary
course of SITA’s business, but in no event prior to the time it invoices WLP for
the Services for which such taxes are levied.  Any penalties imposed upon SITA
resulting from any delay or failure by WLP to pay Taxes for which it is
responsible hereunder and for which SITA has accurately and timely invoiced WLP,
shall be paid by and the responsibility of WLP.  SITA shall pay and bear
responsibility for any delay or failure to invoice, or to remit to the proper
taxing authorities, those Taxes to be collected by SITA from WLP hereunder. 
SITA shall clearly identify all Taxes by taxing jurisdiction.

 

(f)                                    SITA shall reasonably cooperate with WLP
to lawfully minimize the Taxes.  To assist WLP in the recovery of any Taxes,
SITA shall provide WLP with a VAT/GST invoice and other reasonable and readily
available information required to support such recovery.

 

(g)                                 WLP may initiate and manage litigation
brought in the name of WLP to obtain refunds of the Taxes paid by WLP.  SITA
shall reasonably cooperate with WLP in pursuing any refund claims for the Taxes,
including related litigation or administrative proceedings.

 

(h)                                 Where WLP considers that payments are
subject to withholding at source, it will notify SITA in advance, and the
Parties will work reasonably together to minimize such tax, as legally
feasible.  WLP will provide SITA with copies of certificates of deduction of tax
or other such documentation in relation to the tax paid as SITA may reasonably
require and as available.

 


ARTICLE 6 — CERTAIN RIGHTS AND OBLIGATIONS OF SITA AND WLP

 


6.1                               THIRD PARTY WARRANTIES.


 

SITA shall (to the extent legally permissible) pass through to WLP and enforce
on WLP’s behalf any material rights, warranties, licenses and other benefits
accruing to it under each of SITA’s agreements with third parties participating
in or providing equipment used in the provision of Services wherever and
whenever SITA’s failure to enforce such benefits would materially and adversely
impair SITA’s ability to provide Services in accordance with the requirements of
this Agreement.

 

51

--------------------------------------------------------------------------------


 

6.2                               Obligation to Maintain Insurance.

 

(a)                                  Required Insurance.  At all times during
the Term, SITA shall carry and maintain in each jurisdiction in which Services
are provided under this Agreement, and at its own expense, the closest local
equivalent to workers’ compensation and employer’s liability insurance covering
SITA’s employees in accordance with statutory requirements applicable in the
place where the Services are to be provided hereunder, and such other insurance
coverage as may be required by law to insure against direct losses or damages to
WLP’s personnel, customers, property or other contractor’s personnel or property
caused by SITA’s activities.  Workers’ compensation and employer’s liability
insurance shall be set at an amount of not less than $1,000,000 per occurrence. 
At all times during the Term, SITA shall maintain for itself, its officers,
employees and any SITA Agents permitted to perform services on behalf of SITA in
accordance with this Agreement:

 

(i)                                     Public/general liability insurance on an
occurrence or claim form basis, such insurance to insure against liability for
bodily or personal injury and death and for property damage in an amount which
shall be not less than $1,000,000 per occurrence/claim including:  (A) products
liability and completed operations; (B) independent contractors liability;
(C) broad form contractual liability; (D) broad form property damage coverage;
(E) extended bodily injury, incidental medical malpractice; and (F) personal
injury.  Such coverage shall apply to bodily injury and property damage
liability arising from the negligence or willful misconduct of SITA, its
employees, SITA Agents or guests.

 

(ii)                                  All risk property damage insurance in such
amount and scope providing coverage for physical loss, damage or destruction,
the replacement, repairs or reproductions of materials and equipment and related
property, either on Installation Sites or such other locations as may be
utilized in the performances of this Agreement, including valuable papers,
records, software, media and similar data.

 

52

--------------------------------------------------------------------------------


 

(iii)                               Broad form crime insurance which shall
provide for loss sustained or legal liabilities incurred by WLP by virtue of the
dishonest or fraudulent acts of SITA, its employees or SITA Agents, including
coverage for forgery, alteration, theft and computer generated fraud.  Such
coverage shall be obtained in a minimum amount of $2,000,000.

 

(iv)                              Broad form professional liability insurance
which shall provide for loss sustained or legal liabilities incurred by WLP by
virtue of the negligent acts, errors and omissions of SITA, its employees, SITA
Agents under the Agreement including loss resulting from patent or copying
infringement in a minimum of $2,000,000.

 

(b)                                 [intentionally left blank]

 

(c)                                  SITA shall be responsible for any loss
within the deductible of any policy and any insurance purchased by SITA shall be
primary and non-contributory as respects any other insurance coverage available
to the purchase of the minimum insurance shall not release SITA from any
liability assumed under Agreement.  Nothing in this Section 6.2 (Obligation to
Maintain Insurance) shall expand, contract or otherwise affect the scope of
SITA’s liability under this Agreement, including inter alia Article 9
(Intellectual Property Rights and Indemnification; Software License) or
Article 10 (Limitation of Liability; Third Party Claims).

 

(d)                                 Upon WLP’s request, SITA shall deliver
certificates of insurance evidencing the Required Insurance.

 

(e)                                  All Required Insurance shall be evidenced
by valid and enforceable policies issued by a company or companies which are
acceptable to WLP, such acceptances not to be unreasonably withheld.

 

(f)                                    If SITA fails to initially obtain or,
thereafter, maintain any Required Insurance pursuant to the requirements herein,
WLP may (but shall not be obligated to) purchase such insurance on behalf of
SITA, in which event WLP shall deduct all amounts incurred by WLP in placing
such coverage from any payment due to SITA.

 

(g)                                 All notices and certificates of insurance
under this Section 6.2 shall be delivered to WORLDSPAN, L.P., Treasury/Risk
Management, Attention: Risk and Treasury Analyst, 300 Galleria Parkway, N.W.,
Atlanta, Georgia 30339.

 


(H)                                 THE PARTIES EXPRESSLY AGREE THAT ALL
PROVISIONS RELATING TO INSURANCE, CLAIMS OR POTENTIAL CLAIMS, LIABILITY AND
SERVICE CREDITS/SCUS HEREUNDER SHALL BE INTERPRETED SUCH THAT THERE IS NO

 

53

--------------------------------------------------------------------------------


 

DUPLICATION OF CLAIMS OR LIABILITIES (INCLUDING INDEMNITIES) BROUGHT AGAINST (I)
SITA BY WLP AND WSL; OR (II) WLP AND WSL BY SITA; OR ANY ADDITIONAL LIABILITY
ARISING AS A RESULT OF THE CO-EXISTENCE OF THE PRESENT AGREEMENT AND THE
SITA/WSL 2004 GLOBAL TELECOMMUNICATIONS AGREEMENT.

 


6.3                               LIEN CLAIMS.

 

(a)                                  In no event shall WLP be obligated to pay
any SITA Agent or Access Provider for claims that arise out of work contracted
for by SITA and related to the Services.  SITA shall remain contractually,
legally and financially responsible and primarily liable hereunder for the
performance of all obligations, fulfillment of all terms and conditions and
payment of any charges for services rendered in connection with this Agreement
by SITA Agents or Access Providers contracted for by SITA and such entities
shall have no direct or indirect rights against WLP under this Agreement to
enforce any obligations under this Agreement, institute any legal claim or
action against or including WLP arising under or as a third party beneficiary to
this Agreement.  All actions taken or not taken by SITA Agents shall be deemed
taken or not taken by SITA hereunder.

 

(b)                                 If any SITA Agent or Access Provider
contracted for by SITA shall file in a county clerk’s office a notice of
intention, lien claim or stop notice with respect to a mechanics’ lien or
similar claim against WLP or where WLP may be liable on such claim as a tenant
(collectively “Lien Claim”), WLP shall promptly notify SITA of the filing of
such Lien Claim and SITA shall (i) defend and indemnify WLP for the Lien Claim
and all costs, damages, expenses and liabilities relating to the Lien Claim
(including reasonable attorneys fees), (ii) ensure that work in progress is not
interrupted by taking such appropriate steps as are necessary to satisfy or
otherwise completely resolve the Lien Claim and (iii) either, at SITA’s sole
option, (A) deliver to WLP, in a form reasonably satisfactory to WLP, a complete
release of all Lien Claims and an affidavit to the effect that all the labor and
material costs have been paid; (B) furnish to WLP a bond in form and amount
satisfactory to WLP indemnifying WLP against such Lien Claim; or (C) enter into
an agreement reasonably acceptable to WLP to indemnify WLP against such Lien
Claim and all related costs, damages, expenses and liabilities.  If any Lien
Claim shall be filed subsequent to the expiration or termination of this
Agreement, SITA shall, at its sole cost, discharge such Lien Claim within 15
days following the receipt of notice from WLP or shall defend WLP against and
indemnify WLP therefore.

 


6.4                               ACCESS AND SECURITY.

 

(a)                                  For purposes of this Section 6.4, “WLP”
shall include any travel agency designated by WLP as an Installation Site for
the Services.  Subject to the provisions of this Section 6.4, during regular
Normal Business Hours, SITA Personnel shall have access to WLP’s Installation
Sites as is reasonably necessary to provide the Services in accordance with the
terms of

 

54

--------------------------------------------------------------------------------


 

this Agreement provided that such SITA Personnel show appropriate credentials to
WLP security personnel at all WLP premises, including a photo identification
badge on which appears such SITA Personnel’s name.  The SITA Personnel shall
continue to display their badge at all times while at WLP’s facilities.  In the
event that SITA personnel require access to WLP facilities after Normal Business
Hours, SITA shall provide WLP with reasonable advance notice that SITA Personnel
in need of access to a particular Installation Site are in the process of being
dispatched (notice to the affected travel agency shall not constitute notice to
WLP) and shall provide in advance of the required access a list of SITA
Personnel authorized to provide the Services at the relevant Installation Site,
which list shall be maintained by SITA and provided to appropriate WLP security
personnel at such Installation Site.  In an emergency situation, SITA’s Project
Director may contact WLP’s Director of International Technology to arrange for
SITA Personnel who may not already be on the aforementioned list to be permitted
access to WLP’s premises for the purpose of responding to such emergency
situation, and WLP’s Director of International Technology shall use reasonable
efforts, taking into account the emergency situation, to facilitate the required
access in such circumstances.

 

(b)                                 SITA and SITA Personnel shall at all times
comply with WLP’s reasonable Security Requirements at all of Installation Sites,
including the Security Requirements governing the proper use, management,
administration, transmission and security of all WLP information stored on and
exchanged via WLP or SITA computer systems and networks.  WLP will provide SITA
with a copy of such Security Requirements within a reasonable period prior to
the Committed Delivery Date for the particular Installation Site.

 

(i)                                     In support of the foregoing, SITA’s
security-related responsibilities shall include providing for and implementing
any and all protective measures and controls reasonably necessary to safeguard
all WLP information, including WLP Confidential Information with which SITA
comes into contact from time to time, whether electronically or otherwise, as a
result of providing, installing, and implementing the Services against any
instances of theft or unauthorized access, disclosure, modification,
destruction, or, subject to Section 2.15 (Prevention of Unauthorized Use), use
or unavailability.  Such protective measures and controls must be reasonably
designed to prevent security breaches and intrusions, including those aimed at
the Network and the operations centers thereof, WLP’s network, and any
third-party network managed, administered or controlled by SITA.  SITA will
assist WLP, whenever practicable, to transmit its

 

55

--------------------------------------------------------------------------------


 

data in the format that WLP deems most appropriate for meeting its security
needs.  SITA agrees to work with WLP’s security personnel to design and install
such firewalls as WLP deems reasonably necessary when implementing a Service
Component onto the Network that is either terminated or initiated at a non-WLP
location and maintaining all firewalls between the SITA Backbone Network and the
public Internet and Public Switched Network.

 

(ii)                                  When deemed appropriate by WLP, WLP will
notify SITA that passes or identification cards are required, and SITA Personnel
will be issued passes or identification cards which must be presented upon
request to WLP’s personnel and surrendered promptly upon WLP’s demand or upon
termination of this Agreement.  Such passes or other identification shall be
issued only to persons meeting security criteria established by WLP for such
purpose.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, WLP shall have the right to refuse to issue such
passes or identification cards or immediately to terminate the right of access
to an Installation Site of any SITA Personnel, should WLP determine, in its sole
discretion, for any lawful reason, that such refusal or termination is in WLP’s
best interest.  WLP shall promptly notify SITA of any such refusal or
termination of access, and SITA shall have a reasonable opportunity to
demonstrate to WLP that refused rights of access should be granted or terminated
rights of access should be reinstated.  Any refusal or termination of access
shall remain in effect pending such demonstration and WLP’s final determination
as to the advisability of such reinstatement.  In the event that SITA Personnel
are barred from an Installation Site, the Parties shall agree upon a Revised
Committed Delivery Date, which date shall be as soon as reasonably possible
thereafter, and which date shall be treated as the Committed Delivery Date for
the Service at the affected Installation Site, unless SITA had prior notice or
cause to believe that particular SITA Personnel would be barred from WLP’s
premises, in which case the time allowed under this Agreement for the
performance of any services, provision of materials or other obligations
hereunder of SITA, including any installation, repair, maintenance or similar
action that such barred personnel were to perform shall not be extended.

 

(d)                                 SITA Personnel shall at all times act and
dress in a professional manner and consistent with local custom while on WLP’s
premises.

 

56

--------------------------------------------------------------------------------


 


6.5                               NOTIFICATION OF PENDING OR THREATENED
NON-PERFORMANCE.

 

If, for any reason, SITA discovers that it or any SITA Agents or Access
Providers shall not be able to perform obligations hereunder, SITA shall
promptly notify WLP of that fact.  The notification shall be written and shall
include a detailed description of the problem, the causes of the problem and
SITA’s or SITA Agent’s or Access Provider’s contingency plan.  Such notification
shall not relieve SITA of its obligations and shall not preclude any remedies
available to WLP hereunder.

 


6.6                               SITA EQUIPMENT.


 

SITA shall retain all right, title and interest to any and all SITA Equipment. 
WLP shall use reasonable care in protecting SITA Equipment against damage or
loss while on the Installation Site, and shall reasonably promptly pay to SITA
the net book value of any lost or damaged SITA Equipment (where such loss or
damage is not attributable to SITA (including SITA Agents) or Access Providers
upon such loss or damage.  This shall be SITA’s sole and exclusive remedy with
respect to any such damage or loss.

 


6.7                               CONTENT OF MESSAGES.


 

SITA shall not be responsible or liable for the content of WLP information
transmitted through the Network, except to the extent that SITA modifies the
content transmitted to the recipient or where, as a result of SITA’s
misdirection or disclosure of the transmission to an unintended recipient, the
content becomes unlawful or legally actionable.

 


ARTICLE 7 — CONFIDENTIAL INFORMATION


 


7.1                               DEFINITION OF CONFIDENTIAL INFORMATION.


 

“Confidential Information” means all non-public information concerning the
business of WORLDSPAN, L.P., any WLP Affiliate, any Worldspan Owned User or
other third party doing business with any of them (including customers of
WORLDSPAN, L.P. or a WORLDSPAN, L.P. Affiliate) that SITA may obtain from any
source in the course of providing the Services (“WLP Confidential Information”)
or concerning the business of SITA and any third party doing business with SITA
that WLP may obtain from any source in the course of its use of the Services
(“SITA Confidential Information”).  The terms of this Agreement and discussions,
negotiations and proposals from one Party to the other related directly thereto
shall be both WLP and SITA Confidential Information.  “Confidential Information”
shall also include network designs, telecommunications usage data, pricing and
financial data, software code, the identity and configuration of
equipment/networks, optimization recommendations, research, development
(including development, plans and specifications for any

 

57

--------------------------------------------------------------------------------


 

product or service that is designed or modified for WLP at WLP’s request or
expense irrespective of whether such plans and specifications are completed or
implemented), strategic and other business plans, and related information.  All
such information disclosed prior to the execution of this Agreement and during
the Term shall also be considered “Confidential Information.”  All information
that relates to the quantity, WLP technical configuration, type, destination,
and amount of use of the Services subscribed to by WLP and all information,
except SITA’s pricing of Services, contained in bills pertaining to the Services
received by WLP from SITA shall be the Confidential Information of WLP
regardless of where it is collected or stored, and shall not be deemed the
Confidential Information of SITA.  “Confidential Information” shall not include
information that: (a) is already rightfully known by the receiving Party at the
time it is obtained by said Party, free from any obligation to keep such
information confidential; (b) is or becomes publicly known through no wrongful
act of the receiving Party; or (c) is rightfully received by the receiving Party
from a third party without restriction and without breach of this Agreement. 
Information equivalent to that described above that is independently developed
by a Party without using any Confidential Information of the other Party shall
not be considered Confidential Information for purposes of this Agreement. 
“Person” for the purposes of this definition shall be deemed to include natural
persons as well as corporations and other entities, and includes WLP, SITA, and
SITA Agents.

 


7.2                               USE AND PROTECTION OF CONFIDENTIAL
INFORMATION.


 

(a)                                  Except for any Confidential Information
labeled “Trade Secret” and for which no time limit on the confidentiality
obligations hereunder shall apply, during the Term and for a period of five
years from the date of its expiration or termination (including all extensions
thereto), each Party agrees to maintain in strict confidence all Confidential
Information of the other Party, including preventing disclosure to any
competitor of the other Party (known to be such after reasonable inquiry).  No
Party shall, without obtaining the prior written consent of the Party with
proprietary rights thereto, use such Party’s Confidential Information for any
purpose other than for the performance of its duties and obligations under this
Agreement, enforcement of its rights under this Agreement, or for provision of
other services to such Party.  Neither Party shall have intellectual property
rights of any kind or nature to the Confidential Information disclosed by the
other Party in accordance with this Article 7 or to material which is created
using such Confidential Information.

 

58

--------------------------------------------------------------------------------


 

(b)                                 Each Party may produce extracts and
summaries of the other Party’s Confidential Information consistent with such
Party’s permitted use of Confidential Information.  Each Party shall use, and
shall take reasonable steps to arrange for other persons authorized to receive
the other Party’s Confidential Information to use, at least the same degree of
care to protect the other Party’s Confidential Information as it uses to protect
its own Confidential Information.

 

(c)                                  The provisions of this Section 7.2 shall
substitute for and supersede the provisions of any non-disclosure forms that
SITA generally requires customers to execute prior to such disclosures.

 


7.3                                DISCLOSURE OF CONFIDENTIAL INFORMATION TO
EMPLOYEES AND OTHERS.


 

Notwithstanding Section 7.2 (Use and Protection of Confidential Information),
any Party may disclose Confidential Information to:

 

(a)                                  its employees and the employees of its
Affiliates or Worldspan Owned Users on a need-to-know basis or others
specifically permitted to perform services hereunder, provided that the Party
has taken reasonable steps to ensure that such Confidential Information is kept
strictly confidential consistent with the confidentiality obligations imposed
hereunder, including instructing such employees not to sell, lease, assign,
transfer, use outside their scope of employment or reveal any Confidential
Information without the consent of the Party whose Confidential Information is
involved, and obtaining the written agreement of its employees to conform to the
requirements of this Article 7.  Such written agreement need not be specific to
this Agreement so long as its requirements are at least as stringent as those
contained in the form of agreement set forth in Attachment ND, unless otherwise
agreed by the Parties;

 

(b)                                 its legal counsel, auditors and consultants,
except those consultants which are direct competitors of the other Party,
provided that the Party disclosing Confidential Information under this
Section 7.3(b) shall require the execution by its auditors and consultants of a
non-disclosure agreement with requirements at least as stringent as those
contained in the form of agreement set forth in Attachment ND, unless otherwise
agreed by the Parties;

 

(c)                                  employees, agents and representatives of
the Party whose Confidential Information is involved;

 

(d)                                 its agents, including in the case of WLP,
any agent involved in the management or maintenance of the Services,
specifically permitted to perform its services or its obligations hereunder but
only on a need-to-know

 

59

--------------------------------------------------------------------------------


 

basis, provided that the Party disclosing Confidential Information under this
Section 7.3(d) shall require the execution by the party receiving the
confidential information a non-disclosure agreement with requirements as least
at stringent as those contained in the form of agreement set forth in
Attachment ND, unless otherwise agreed by the Parties;

 

(e)                                  subject to the prior written consent of the
Party whose Confidential Information is involved, other persons (including
contractors, landlords or facility managers) in need of access to such
information for purposes specifically related to a Party’s exercise of its
rights or performance of its responsibilities under this Agreement, provided
that the Party disclosing Confidential Information under this Section 7.3(e)
shall require the execution by the other person of a non-disclosure agreement
with requirements at least as stringent as those contained in the form of
agreement set forth in Attachment ND, unless otherwise agreed by the Parties;
and

 

(f)                                    members of WLP’s board of directors on a
need-to-know basis, provided that such WLP board members shall use at least the
same degree of care to protect such Confidential Information as they use to
protect other information in their possession that is confidential and
proprietary to WLP, but in no case less than a reasonable degree of care, and as
is otherwise required by law.

 


7.4                               RETURN OR DESTRUCTION OF CONFIDENTIAL
INFORMATION.


 

The Parties agree that upon the request of a Party having rights to Confidential
Information, the Party in possession of such Confidential Information shall
promptly return it (including any copies, extracts, descriptions and summaries
thereof) to the requesting Party, or, with the requesting Party’s written
consent, shall promptly destroy it (and any copies, extracts, descriptions and
summaries thereof) and shall further provide the requesting Party with a
corporate officer’s written and sworn certification of same unless compliance
herewith will prevent a Party from meeting its obligations under this
Agreement.  When Confidential Information of a Party has been integrated into
documents containing proprietary information of any third party, upon the
request of the Party whose Confidential Information is involved, the Party in
possession of such information shall promptly destroy the documents (and any
copies, extracts or summaries thereof) and shall further provide the requesting
Party with written certification of same.

 


7.5                               WAIVERS.


 

A Party may request in writing that the other Party waive all, or any portion,
of the requesting Party’s responsibilities relative to specific items of the
other Parties’ Confidential Information.  Such waiver request shall identify the
affected information with specificity and the nature of the proposed waiver. 
The

 

60

--------------------------------------------------------------------------------


 

recipient of the request shall respond within a reasonable time, and if, in its
sole discretion, it determines to grant the requested waiver, it shall do so in
a writing signed by an employee authorized to grant such request.

 


7.6                               REQUIRED DISCLOSURE.


 

The confidentiality obligations imposed by this Article 7 do not apply to the
extent, but only to the extent, that Confidential Information must be disclosed
pursuant to a court order or as required by any regulatory agency or other
government body of competent jurisdiction.  A Party ordered to disclose the
other Party’s Confidential Information shall notify such other Party immediately
upon receipt of such an order to disclose and use all reasonable efforts to
resist, or to assist such other Party in resisting, such disclosure and, if such
disclosure must be made, to limit the disclosure to the extent legally required
and to obtain a protective order or comparable assurance that the Confidential
Information disclosed shall be held in confidence and not be further disclosed
absent the original disclosing Party’s prior written consent.  This Article 7 is
not intended to limit either Party’s ability to satisfy any governmentally
required disclosure of its relationship with the other Party, or WLP’s ability
to satisfy any requests or demands generated in the course of audits of WLP. 
Notwithstanding anything else contained herein to the contrary; either Party may
disclose the other Party’s Confidential Information as and to the extent
required to be disclosed in the course of the Disclosing Party’s dealings with a
court or regulatory body to enforce its rights under this Agreement, provided
that the Party shall not so disclose the terms of this Agreement without first
making a reasonable and good faith application to the court or regulatory body
to hold the terms and conditions of this Agreement in confidence under seal.

 


7.7                               REMEDIES.


 

WLP and SITA acknowledge that any disclosure or misappropriation of Confidential
Information in violation of this Agreement could cause irreparable harm, the
amount of which may be extremely difficult to determine, and which the Parties
agree would be inadequate and insufficient as a remedy at law or in money
damages.  Each Party, therefore, agrees that the other Party shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Article 7.  This right shall be in
addition to any other remedy available in law or equity.

 

61

--------------------------------------------------------------------------------


 


ARTICLE 8:  REPRESENTATIONS, WARRANTIES AND COVENANTS


 


8.1                               COMPLIANCE WITH LAWS.

 

Each Party represents, warrants and covenants that it shall ensure for the Term
of this Agreement that it complies with all foreign and domestic laws, statutes,
ordinances, rules, regulations, orders, applicable and material to the provision
of Services.  SITA shall secure all domestic and foreign permits, licenses, and
certifications, regulatory approvals and authorizations (collectively “Permits”)
required to provide Services to WLP, and shall take all lawful steps to maintain
such Permits during the Term of this Agreement.  WLP shall provide reasonable
assistance and information necessary to secure such Permits.

 


8.2                               REGULATION.


 

(a)                                  SITA represents, warrants and covenants
that, as of the Effective Date, the terms and conditions in this Agreement are
fully enforceable without being included in a SITA tariff on file with the
appropriate governmental agency.  SITA covenants that it shall not interpose as
a defense in any lawsuit to enforce WLP’s rights under this Agreement that such
terms and conditions are invalid or unenforceable because of inconsistency with
any applicable law or regulation, or with SITA tariffs, and that SITA shall make
no such claim before any tribunal in a dispute with WLP.  In the event that SITA
interposes such defense or makes such claim, and without limiting any other
remedy that WLP may have under this Agreement, SITA shall reimburse WLP for all
attorneys’ fees and other expenses of contesting such defense or claim.

 

(b)                                 SITA represents, warrants and covenants that
throughout the Term it will make all filings and will maintain all registrations
that may be required of it from time to time in connection with providing the
Services by any governmental body of competent jurisdiction, including any
required tariffs (or the equivalent) as set forth in Section 15.19 (Tariffs),
and WLP shall provide SITA with reasonable assistance and all necessary
information in connection with such filings or registrations.

 

(c)                                  SITA represents, warrants and covenants
that throughout the Term, it shall take all necessary steps to ensure that the
rates, terms and conditions set forth in this Agreement remain in full
compliance with all applicable laws, statutes, ordinances, directives, rules,
regulations, licenses, permissions and orders of any ministry, regulator,
agency, court or other body of competent jurisdiction.

 

(d)                                 SITA represents, warrants and covenants that
throughout the Term it shall promptly notify WLP in writing if a charge of
noncompliance with any applicable law, statute, ordinance, directive, rule,
regulation, license, permission or order of any ministry, regulator, agency,
court

 

62

--------------------------------------------------------------------------------


 

or other body of competent jurisdiction that is likely to have a material and
adverse effect on WLP is filed against SITA in connection with the Services
being provided to WLP hereunder.  SITA shall be fully and solely responsible for
any fines, penalties or damages imposed on SITA or WLP arising from any
noncompliance with any law, statute, ordinance, directive, rule, regulation,
license, permission or order of any ministry, regulator, agency, court or other
body of competent jurisdiction with respect to its delivery of the Services in
any jurisdiction for which SITA is responsible pursuant to this Agreement.

 


8.3                               NATURE OF SERVICES.


 

(a)                                  SITA represents, warrants and covenants
that at all times during the Term the Services shall conform to the
Specifications.  SITA furthermore represents, warrants and covenants that the
Services will at all times during the Term include at least the functionality
and features set forth in Attachment SD.

 

(b)                                 SITA represents, warrants and covenants that
at all times during the Term, SITA shall perform the Services in a workmanlike
manner.

 


8.4                               GOOD FAITH PERFORMANCE.


 

In the performance of their obligations under this Agreement, each Party shall
act fairly and in good faith.  Where notice, approval or similar action by a
Party is permitted or required by any provision of this Agreement, such action
shall not be unreasonably delayed or withheld.

 


8.5                               REGULATORY REPORTS.


 

SITA represents, warrants and covenants that to the best of its knowledge, as of
the Effective Date, there are no legal or regulatory matters or restrictions
that could impede SITA’s ability to provide, or materially affect the cost of
all or any portion of, the Services.  SITA covenants to use reasonable efforts
to inform WLP promptly in writing of all legal and regulatory developments that
have a reasonably strong likelihood of materially affecting the price terms or
conditions under which SITA or SITA Agents provide the Services or SITA’s
ability to provide them in accordance with this Agreement.

 


8.6                               NON-INTERFERENCE AND OTHER MATTERS.


 

(a)                                  SITA represents, warrants and covenants
that the installation, maintenance and provision of the Services shall be
performed (i) in conformity with reasonable precautions designed to promote
safety, avoid accidents and prevent injury to person or property at the
Installation Sites; (ii) in such a manner as will not, except as consented to in
writing by WLP in advance or as is otherwise specifically permitted under this
Agreement, (A) create any hazardous condition or interfere with or impair in any
material respect the

 

63

--------------------------------------------------------------------------------


 

operation of the heating, ventilation, air conditioning, plumbing, electrical,
fire protection, safety, security, public utilities or other systems or
facilities at the Installation Sites; (B) interfere in any material respect with
the use or occupancy of common areas of the Installation Sites or the premises
of any tenant occupying any space therein; (C) result in SITA causing a delay or
restriction, or SITA imposing any tasks, costs or obligations other than as set
forth herein upon WLP, with respect to, or interfere in any material respect
with, the use or operation of the Installation Sites; and (iii) in such a manner
as will minimize disruption to WLP’s or its customers’ normal business
operations that might arise as a result of such activities.

 

(b)                                 WLP represents, warrants and covenants that
it will use the Services herein in accordance with the terms and conditions of
this Agreement, that WLP shall take no action with respect to the use of such
Services which would interfere with or cause damage or loss to the Network,
Services or Service Components to the extent that SITA has previously advised
WLP of the circumstances creating such interference or causing such damage or
loss, and that WLP will promptly pay all Charges when due and payable to SITA.

 


8.7                               AUTHORITY AND GOOD STANDING.


 

(a)                                  Each Party represents, warrants and
covenants that it has and shall maintain full power and authority to enter into
this Agreement without the consent of any other person and that it is and shall
continue to be duly organized, validly existing and in good standing under the
laws of the jurisdiction where it is incorporated.  Each Party represents,
warrants and covenants that it will assume responsibility for the performance of
its Affiliates and its agents under this Agreement and expressly assumes
liability for the acts, omissions and performance of each such entity to the
same degree as it accepts liability for its own acts, omissions, and
performance.  WITHOUT LIMITING THE GENERALITY OF THE PRECEDING TEXT IN THIS
SECTION 8.7, WLP SPECIFICALLY REPRESENTS, WARRANTS AND COVENANTS THAT IT HAS
AUTHORITY TO (1) LIMIT WSL’s AND WLP’s ABILITY TO BRING DUPLICATIVE CLAIMS
(INCLUDING INDEMNITIES) AGAINST SITA; (2) EXCLUDE THE DUPLICATION OF ANY
LIABILITY INCURRED BY SITA WHICH RESULTS FROM THE CO-EXISTENCE OF THE PRESENT
AGREEMENT AND THE SITA/WSL 2004 GLOBAL TELECOMMUNICATIONS AGREEMENT; AND (3)
MAKE FINANCIAL COMMITMENTS UNDER THE PREFERRED PROVIDER COMMITMENT (SECTION 2.3)
WHICH RELATE TO BOTH WLP AND WSL, SINCE THE SPEND OF EACH OF THESE COMPANIES
MUST BE CONSIDERED IN THE AGGREGATE FOR THE PURPOSES OF THIS PREFERRED PROVIDER
COMMITMENT (SECTION 2.3).

 

(b)                                 Each Party represents, warrants and
covenants that it will continue to provide the Services in the event that its
creditors exercise any lien or right of subordination that may exist for any
equipment needed to provide the Services under the Agreement.

 

64

--------------------------------------------------------------------------------


 


8.8                               NO CONFLICT.


 

Each Party represents, warrants and covenants that this Agreement and the
transactions contemplated hereby are not in conflict in any material respect
with any other agreements or judicial or administrative orders to which SITA or
WLP is a Party or by which it may be bound.

 


8.9                               VALID, BINDING AND ENFORCEABLE.

 

Each Party represents, warrants and covenants that this Agreement constitutes a
valid and binding agreement as to it, enforceable against, and inuring to the
benefit of it and its successors and permitted assigns in accordance with its
terms and the provisions of all applicable laws.  Except as may be specifically
set forth herein, nothing contained herein shall be construed as creating any
right, claim or cause of action in favor of any third party against either SITA
or WLP.  SITA represents and warrants that this Agreement is valid, binding and
enforceable with respect to the Services in all countries in which WLP
Installation Sites are located or in which WLP orders Services or Service
Components under this Agreement.

 


8.10                        COMPUTER VIRUSES AND INTERCONNECTIVITY.


 

(a)                                  SITA and WLP recognize that it is possible
for software to be produced that would corrupt not only the Services Software
but other software used on the same system, including the operating system
software.  Such corruption of software may remain dormant and will not
necessarily be found during the period of acceptance testing set forth in
Attachment IP.  Such corruption shall be termed “a Virus” or “Viruses.”

 

(b)                                 Each Party represents, warrants and
covenants that, with respect to software it licenses under this Agreement, it
has used reasonable efforts during all writing, execution and copying of the
Services Software to ensure that no Viruses are coded or introduced to the
software and is using, and will continue to use, the latest available, most
comprehensive Virus detection/scanning program.

 

(c)                                  Each Party represents, warrants and
covenants that in the event that a Virus is found, it shall assist the other
Party in reducing the effect of the Virus, and particularly in the event that a
Virus causes the other Party a loss of operational efficiency or loss of data it
shall assist the other Party to the same extent to mitigate such losses and
restore such Party to its original operating efficiency.

 

65

--------------------------------------------------------------------------------


 


8.11                        QUIET ENJOYMENT.

 

SITA represents, warrants and covenants that WLP shall be entitled to use and
enjoy the benefit of the Services, subject to and in accordance with this
Agreement.  Each Party represents, warrants and covenants that it has good title
to, or lawful right to use and provide for the purposes of this Agreement, any
Assets furnished by such Party hereunder, free and clear of all liens, claims
and encumbrances that would interfere with SITA’s performance under this
Agreement.  SITA further represents, warrants and covenants that the WLP’s use
of the Services and SITA Assets do not infringe any intellectual property rights
of any third party.  WLP further represents, warrants and covenants that SITA’s
use of WLP Assets does not infringe any intellectual property rights of any
third party.

 


8.12                        DATE COMPLIANCE.


 

(a)                                  SITA warrants that it will take necessary
action and provide resources to enable all software (including software and any
firmware), hardware, networks and equipment used in connection with the
provision and operation of the Service (“Systems”) over which it has control to
be “Date Compliant” (as described below).  SITA shall use reasonable efforts to
mitigate any fault in the Service caused by the non-Date Compliant Systems that
it does not control but to the extent that any fault in the Service is caused by
the non-Date Compliant Systems that it does not control, SITA shall not be
liable to WLP for any loss or damages in the event that any such non-Date
Compliance causes a fault in, or the non-availability of the Service.

 

(b)                                 For the purposes of this warranty, “Date
Compliant/ce” means process date data from, into and between the twentieth and
twenty-first centuries and accurately perform leap year calculations. Interfaces
of all Systems used in connection with the provision and operation of the
Service will comply with either the ISO 8601 date format or, where applicable,
the IATA Information Management Committee (IMC) date format. This warranty is to
be read in conjunction with all other terms and conditions of the Agreement and
shall apply to any Exhibits or future amendments which are or may be made
hereto.  This warranty supersedes any previous statement or contractual
commitment made by SITA or WLP relating to the subject matter hereto.

 


8.13                        [**]

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

 

66

--------------------------------------------------------------------------------


 

[**]

 


8.14                        EXCLUSIVE WARRANTIES.


 

EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY SERVICES OR OTHERWISE UNDER OR IN
CONNECTION WITH THIS AGREEMENT, AND EACH SPECIFICALLY DISCLAIMS ANY AND ALL SUCH
OTHER EXPRESS AND IMPLIED WARRANTIES, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW.

 


ARTICLE 9 — INTELLECTUAL PROPERTY RIGHTS AND INDEMNIFICATION; SOFTWARE LICENSE


 


9.1                               SOFTWARE AND DATA.


 

SITA shall own all right, title and interest, under all intellectual property
and other laws, to all pre-existing network designs, performance, operation and
maintenance data, and other works, inventions and ideas created by or for SITA
(including by any SITA Agents) prior to May 8, 2000, whether or not utilized by
SITA in connection with its performance under this Agreement.  All of the
foregoing shall be deemed SITA Confidential Information subject to Article 7
(Confidential Information).  WLP shall own all right, title and interest, under
all intellectual property and other laws, to (i) WLP’s software which WLP
develops or acquires, other than from SITA under this Agreement, in connection
with its telecommunications and related requirements and, (ii) all WLP network
and network interface designs, WLP Network redesigns, WLP designs, performance,
operation and maintenance data, and other works, inventions and ideas created,
developed or acquired by WLP other than that which is obtained from SITA under
this Agreement without the use of WLP Confidential Information.

 


9.2                               LICENSE.


 

SITA hereby grants to WLP, at no additional charge, a non-exclusive,
royalty-free, non-transferable, license to use the Services Software in
accordance with the terms and conditions of this Agreement.  Notwithstanding the
preceding sentence, software licensing fees may be included as part of the
monthly charges applicable to the Protocol Translation Solution Services.

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

 

67

--------------------------------------------------------------------------------


 


9.3                               INDEMNIFICATION; DEFENSE.


 

(a)                                  Subject in all cases to there being no
duplication of claims or indemnity resulting from the co-existence of the
present Agreement and the SITA/WSL 2004 Global Telecommunications Agreement,
each Party (the “Indemnifying Party” for purposes of this Article 9) agrees to
indemnify and hold the other Party and any director, officer, employee, agent or
assign of the other Party (the “Indemnified Party” for purposes of this
Article 9) harmless from and against any and all liabilities (including
royalties or license fees), losses, damages, costs and expenses (including
reasonable attorneys fees) associated with any claim or action against the
Indemnified Party to the extent specified below.

 

(1)                                  SITA agrees to indemnify and hold WLP, as
the Indemnified Party, harmless from and against any claim or action for actual
or alleged infringement of any patent, copyright, trademark, trade secret, or
similar proprietary right to the extent that such claim or action arises from
WLP’s use of Services or use of Services Software in accordance with the terms
of the Agreement (“WLP Claims”), provided that the obligations hereunder shall
not apply to the extent (i) WLP or another party on WLP’s behalf or direction
modifies the Services or Services Software, (ii) WLP uses the Services or
Services Software in a manner that does not substantially conform to the
applicable instructions and Documentation, or (iii) WLP combines the Services or
Services Software with products or services not provided or approved by or
through SITA, and no infringement would have occurred without such modification,
non-conforming use, or combination.  Subject to (i) through (iii) above, the
above indemnity shall be deemed to include coverage for any claims, threatened
or actual, brought by a third party alleging that any use of a Service by WLP in
accordance with the terms of the Agreement infringes such third party’s patents
in the area of interactive telecommunications technology and broadband
telecommunications technology, including computer telephone integration, voice
response technology or interactive call processing.

 

(2)                                  WLP agrees to indemnify and hold SITA, as
the Indemnified Party, harmless from and against any claim or action for actual
or alleged infringement of

 

68

--------------------------------------------------------------------------------


 

any patent, copyright, trademark, trade secret, or similar proprietary right to
the extent such claim or action arises from SITA’s transmission of content (“WLP
Information”) originating from WLP or any Worldspan Owned User (“SITA Claims”);
provided that the obligations hereunder shall not apply to the extent (i) SITA
or another party on SITA’s behalf or direction modifies WLP Information,
(ii) SITA or another party on SITA’s behalf or direction misdirects WLP
Information to any party other than the intended recipient, or (iii) SITA or
another party on SITA’s behalf or direction intercepts, records or discloses the
message content of any WLP Information without WLP’s express written permission.

 

(b)                                 The Indemnifying Party shall have the sole
right to conduct the defense of any Claim and all negotiations for its
settlement or compromise unless the Parties agree otherwise in writing, provided
that no settlement that materially affects the price or provision of Services or
Services Software shall be entered into without WLP’s prior approval.  The
Indemnified Party shall cooperate with the Indemnifying Party to facilitate the
settlement or defense of such Claims.

 

(c)                                  The Indemnifying Party shall be responsible
for the employment of counsel and for all expenses of defending any Claim, but
the Indemnified Party may employ separate counsel if:  (i) the employment of
such counsel has been specifically authorized in writing by the Indemnifying
Party; (ii) the Indemnifying Party has failed to assume the defense of all or
any portion of any such Claim and employ counsel; or (iii) the named Parties to
any such action (including any impleaded Parties) include both the Indemnifying
and Indemnified Parties, and the Indemnified Party shall have been advised that
there may be one or more legal defenses available to the Indemnified Party that
are different from or additional to those available to the Indemnifying Party. 
In the cases of different or additional legal defenses, the Indemnifying Party
shall not have the right to direct the defense of such action on behalf of the
Indemnified Party.  The Indemnifying Party shall, reimburse the Indemnified
Party for the reasonable fees and disbursements of separate counsel in any case
in which separate counsel is permitted above.

 


9.4                               NOTICES.


 

The Indemnifying Party shall give the Indemnified Party prompt written notice
(and copies of all papers served upon or received by the Indemnifying Party) of
any action, or threat, notice or warning of any Claim (of which the Indemnifying
Party has written notice), against the Indemnifying Party of the kind described
in Section 9.3 (Indemnification; Defense) that has a

 

69

--------------------------------------------------------------------------------


 

reasonable likelihood of success on the merits and that could, if successful,
have a material impact on WLP’s use of such Services or SITA’s provision of such
Services.  The Indemnified Party agrees to give the Indemnifying Party prompt
written notice of any Claim of which it becomes aware and copies of all papers
served upon or received by the Indemnified Party relating to same.

 


9.5                               ENJOINED USE.


 

(a)                                  If SITA’s provision or WLP’s use of any
Service is prohibited or enjoined as a consequence of a Claim and the cause of
such prohibition or injunction is not subject to Section 9.3(a)(1)(i) through
(iii) (Indemnification; Defenses) and is not based on WLP’s Intellectual
Property, SITA shall take the following actions at its own expense and in the
listed order of preference:  (i) procure for WLP the right to continue using
such Service; (ii) modify such Service so that it is non-infringing (provided
that such modification does not impair the features or functions of the Service
as detailed hereunder); or (iii) upon written notice to WLP, substitute for such
Service a comparable, non-infringing Service.  If neither (i) nor (ii) nor (iii)
is reasonably commercially attainable, then SITA shall discontinue providing
such Service to WLP and refund to WLP a pro rata amount of all fees paid by WLP
for such Service in advance based upon the time of such discontinuance, and the
Preferred Provider Commitment shall be reduced in accordance with Section 2.3
(Preferred Provider Commitment).

 

(b)                                 The remedies provided for in this
Section 9.5 shall be WLP’s sole remedies and SITA’s sole liability with respect
to such enjoined use for the period that would be permitted under Section 11.3
(Performance Times) if the date of issuance of such injunction were deemed the
commencement date of a Force Majeure Condition.  Such period shall be in lieu of
any other extensions of performance that might be available under Article 11
(Force Majeure) in connection with such injunction, and such deemed Force
Majeure Condition shall only be available to excuse SITA’s non-performance once
in connection with any injunction issued with respect to the affected service
area regarding the same alleged infringement and related subject matter.

 


ARTICLE 10 — LIMITATION OF LIABILITY; THIRD PARTY CLAIMS


 


10.1                        INDEMNIFICATION OF THIRD PARTY CLAIMS.


 

(a)                                  Subject in all cases to there being no
duplication of claims or indemnification resulting from the co-existence of the
present Agreement and the SITA/WSL 2004 Global Telecommunications Agreement, and
further subject to Section 10.2 LIMITATION OF LIABILITY AND LIMITED WARRANTY),
each Party (the “Indemnifying Party” for purposes of this Article 10) shall
indemnify, defend and hold the other Party and its Affiliates (the “Indemnified
Party” for purposes of this

 

70

--------------------------------------------------------------------------------


 

Article 10) harmless against all liability, loss, damage and expense (including
reasonable legal fees and disbursements) resulting from claims or actions
brought by third parties against the Indemnified Party in connection with: 
(i) injury to or death of any person; (ii) loss of or damage to tangible real or
tangible personal property or the environment, in each case to the extent that
such liability, loss, damage or expense was proximately caused by any negligence
or willful misconduct by the Indemnifying Party, its agents, employees or
subcontractors, in connection with the provision or use of Services; and
(iii) claims or actions brought by third parties against the Indemnified Party,
in each case (i) through (iii) when arising out of or in connection with the
Indemnifying Party’s breach of any of its warranties, representations or
covenants in Sections 8.1 (Compliance with Laws), 8.2 (Regulation), 8.5
(Regulatory Reports) and 8.12 (Date Compliance)).

 

(b)                                 The Indemnified Party shall inform the
Indemnifying Party of the facts and circumstances of any occurrence of any such
claim or action within 15 days of the Indemnified Party’s first knowledge
thereof, provided that the Indemnifying Party shall control the defense of, and
settlement of any such claim or action.  The Indemnifying Party shall be
responsible for the employment of counsel and for all expenses of defending such
claims, but the Indemnified Party may employ separate counsel if (i) the
employment of such counsel has been specifically authorized in writing by the
Indemnifying Party; (ii) the Indemnifying Party has failed to assume the defense
of any such claim and employ counsel; or (iii) the named Parties to any such
action (including any impleaded Parties) include both the Indemnified Party and
the Indemnifying Party, and the Indemnified Party shall have been advised that
there may be one or more legal defenses available to it that are different from
or additional to those available to the Indemnifying Party.  In the case of
different or additional legal defenses, the Indemnifying Party shall not have
the right to direct the defense of such action on behalf of the Indemnified
Party.  The Indemnifying Party shall reimburse the Indemnified Party for the
reasonable fees and disbursements of separate counsel in any case in which
separate counsel is permitted above.  Neither SITA nor WLP shall enter into any
settlement that materially affects the other Party without such other Party’s
prior written consent, which consent shall not be unreasonably withheld.

 


10.2                        LIMITATION OF LIABILITY AND LIMITED WARRANTY.


 

(A)                              LIMITATION OF LIABILITY. SUBJECT IN ALL CASES
TO THERE BEING NO DUPLICATION OF CLAIMS OR LIABILITY RESULTING FROM THE
CO-EXISTENCE OF THE PRESENT AGREEMENT AND THE SITA/WSL 2004 GLOBAL
TELECOMMUNICATIONS AGREEMENT, AND FURTHER SUBJECT TO SECTION 10.2(C), NEITHER
PARTY SHALL BE LIABLE TO THE OTHER, AND EACH PARTY WAIVES AND RELEASES ANY
CLAIMS THAT MIGHT ARISE AGAINST THE OTHER PARTY, FOR ANY SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOST REVENUES, LOST PROFIT, OR LOSS
OF PROSPECTIVE ECONOMIC ADVANTAGE OR LOSS OR DESTRUCTION OF DATA, ARISING FROM
THE OTHER PARTY’S PERFORMANCE

 

71

--------------------------------------------------------------------------------


 

OR FAILURE TO PERFORM UNDER THIS AGREEMENT, OR FROM THE OTHER PARTY’S
NEGLIGENCE.  THIS PARAGRAPH SHALL NOT BE CONSTRUED AS A LIMITATION UPON EITHER
PARTY’S RIGHT TO SEEK ITS DIRECT DAMAGES.

 

(B)                                LIMITATION OF LIABILITY. SUBJECT IN ALL CASES
TO THERE BEING NO DUPLICATION OF CLAIMS OR LIABILITY RESULTING FROM THE
CO-EXISTENCE OF THE PRESENT AGREEMENT AND THE SITA/WSL 2004 GLOBAL
TELECOMMUNICATIONS AGREEMENT, AND FURTHER SUBJECT TO SECTION 10.2(C), A PARTY’S
LIABILITY TO THE OTHER AS A RESULT OF THE FIRST MENTIONED PARTY’S PERFORMANCE OR
FAILURE TO PERFORM UNDER THIS AGREEMENT, OR NEGLIGENCE OR OTHER TORTS, WILL NOT
EXCEED THE AMOUNT OF [**] UNITED STATES DOLLARS ($[**]) (“LIABILITY CAP”) IN
RESPECT OF ALL INCIDENTS DURING THE TERM OF THE AGREEMENT, PROVIDED THAT A PARTY
SHALL NOT BE LIABLE FOR DIRECT DAMAGES UNDER THIS AGREEMENT WHERE (I) A SOLE AND
EXCLUSIVE REMEDY IS OTHERWISE SET FORTH IN THE AGREEMENT OR (II) SERVICE
CREDITS/SCUS ARE PROVIDED IN ATTACHMENT SLA.  EXCEPT IN THE CASE OF MATERIAL
BREACH, A PARTY SEEKING DAMAGES FOR BREACH OF THE AGREEMENT SHALL FIRST PROVIDE
THE BREACHING PARTY WRITTEN NOTICE THEREOF AND A 30 DAY PERIOD DURING WHICH TO
REMEDY THE BREACH.  SERVICE CREDITS/SCUS SHALL NOT BE CONSIDERED DIRECT DAMAGES
FOR PURPOSES OF THE LIABILITY CAP AND SHALL BE IN ADDITION THERETO NOR SHALL
THEY BE SUBJECT TO THE 30-DAY CURE PERIOD SET FORTH
ABOVE.                                        FOR GREATER CERTAINTY, THE PARTIES
SPECIFICALLY ACKNOWLEDGE AND AGREE THAT THIS “LIABILITY CAP” OF TEN MILLION
UNITED STATES DOLLARS ($10,000,000) IS THE SINGLE TOTAL CAPPED AMOUNT AVAILABLE
TO COVER ALL CLAIMS BROUGHT AGAINST EITHER SITA OR WORLDSPAN (I.E. WSL AND WLP
TOGETHER), AS THE CASE MAY BE, UNDER BOTH THE PRESENT AGREEMENT AND UNDER THE
SITA/WSL 2004 GLOBAL TELECOMMUNICATIONS AGREEMENT WHICH ARE CO-TERMINOUS.

 

EXAMPLE: IF UNDER THE SITA/WSL 2004 GLOBAL TELECOMMUNICATIONS AGREEMENT, WSL
SUCCEEDS ON A CLAIM AGAINST SITA IN THE AMOUNT OF $9,000,000, THEN ONLY
$1,000,000 WOULD REMAIN AVAILABLE UNDER THE “LIABILITY CAP”, WHETHER FOR WSL OR
WLP, DURING THE REMAINING TERM OF THIS AGREEMENT (OR DURING THE REMAINING TERM
OF THE SITA/WSL 2004 GLOBAL TELECOMMUNICATIONS AGREEMENT WHICH IS CO-TERMINOUS
WITH THE PRESENT AGREEMENT, AS THE CASE MAY BE).

 

(C)                                LIMITATION OF LIABILITY. SUBJECT IN ALL CASES
TO THERE BEING NO DUPLICATION OF CLAIMS OR LIABILITY RESULTING FROM THE
CO-EXISTENCE OF THE PRESENT AGREEMENT AND THE SITA/WSL 2004 GLOBAL
TELECOMMUNICATIONS AGREEMENT, NOTHING CONTAINED IN SECTION 10.2(A) OR (B) OR (D)
SHALL LIMIT A PARTY’S LIABILITY TO THE OTHER FOR:  (I) INJURY TO OR DEATH OF A
PERSON, (II) DAMAGE TO REAL OR TANGIBLE PERSONAL PROPERTY TO THE EXTENT CAUSED
BY A PARTY’S GROSS NEGLIGENCE OR INTENTIONAL OR WILLFUL MISCONDUCT, OR (III) ITS
INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.3 (INDEMNIFICATION; DEFENSE) AND
SECTION 10.1(A)(I) (INDEMNIFICATION OF THIRD PARTY CLAIMS), IN EACH CASE (I)
THROUGH (III) WHERE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. 
NOTHING CONTAINED IN SECTION 10.2(B) SHALL LIMIT WLP’S OBLIGATIONS WITH RESPECT
TO CHARGES (LESS ANY APPLICABLE CREDITS) INCURRED FOR SERVICES, SHORTFALL
CHARGES OR TERMINATION CHARGES IN ACCORDANCE WITH SECTION 14.1(B) (TERMINATION
BY WLP) OR SITA’S LIABILITY FOR SERVICE CREDITS/SCUS.

 

72

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

--------------------------------------------------------------------------------


 

(D)                               MANAGED ISP SERVICES – LIMITED WARRANTY AND
LIMITATION OF LIABILITY, SPECIAL SERVICE RELATED PROVISION

 

(i)                                     LIMITED WARRANTY.  SITA WILL PERFORM THE
MANAGED ISP SERVICES IN A DILIGENT AND WORKMANLIKE MANNER, USING APPROPRIATELY
QUALIFIED PERSONNEL.  EXCEPT FOR THIS WARRANTY, SITA DOES NOT WARRANT THESE
SERVICES IN ANY WAY.  IN PARTICULAR, ANY PRODUCTS OR SERVICES OF A THIRD PARTY
INTERNET SERVICE PROVIDER (“ISP”) MADE AVAILABLE UNDER THIS AGREEMENT ARE
PROVIDED “AS IS”.

 

(ii)                                  LIMITATION OF LIABILITY.  NOTWITHSTANDING
ANY PROVISION HEREIN TO THE CONTRARY, AND EXCEPT TO THE EXTENT OF THE
NON-PERFORMING OR WRONGFUL PARTY’S OWN GROSS NEGLIGENCE OR WILFUL MISCONDUCT
(WHICH SHALL BE TREATED UNDER THE GENERAL LIMITATION OF LIABILITY AND “LIABILITY
CAP” UNDER SECTIONS 10.2(A), 10.2(B) AND 10.2(C)), NEITHER PARTY ASSUMES ANY
LIABILITY FOR ANY MANAGED ISP SERVICE NON-AVAILABILITY, NOR ANY LOSS OF OR
CORRUPTION OF DATA ASSOCIATED WITH THE PROVISION OF THE MANAGED ISP SERVICES,
NOR FOR ANY BREACH OF A FIREWALL, NOR FOR THE CONSEQUENCES OF THOSE OR ANY OTHER
FAILURE OF THE MANAGED ISP SERVICES SERVICES.  SUBJECT IN ALL CASES TO THERE
BEING NO DUPLICATION OF CLAIMS OR LIABILITY RESULTING FROM THE CO-EXISTENCE OF
THE PRESENT AGREEMENT AND THE SITA/WSL 2004 GLOBAL TELECOMMUNICATIONS AGREEMENT,
AND EXCEPT TO THE EXTENT OF THE NON-PERFORMING OR WRONGFUL PARTY’S OWN GROSS
NEGLIGENCE OR WILFUL MISCONDUCT (WHICH SHALL BE COVERED BY THE LIMITATIONS OF
LIABILITY AND “LIABILITY CAP” UNDER SECTIONS 10.2(A), 10.2(B) AND 10.2(C)), IN
NO EVENT WILL A PARTY’S LIABILITY UNDER ANY CLAIM MADE BY THE OTHER PARTY OR ANY
THIRD PARTY, UPON ANY GROUNDS, EXCEED THE GREATER OF (1) AN AMOUNT EQUAL TO THE
TOTAL AMOUNT OF FEES ACTUALLY PAID BY CUSTOMER TO SITA FOR THAT PARTICULAR SITE
UNDER THIS CONTRACT FOR THE THREE-MONTH PERIOD PRECEDING THE EVENTS GIVING RISE
TO THE CLAIM; OR (2) ANY AMOUNT RECOVERED FROM SITA FROM THE ISP GIVING RISE TO
THE CLAIM.  THE PARTIES HEREBY ACKNOWLEDGE THAT THIS CLAUSE TAKES ACCOUNT OF THE
PRICING ASSOCIATED WITH THE MANAGED ISP SERVICE AND THE RESPECTIVE RISKS OF THE
PARTIES.  THIS CLAUSE SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S LIABILITY
IN THE EVENT OF BODILY INJURY OR DEATH.

 

(iii)                               PASS-THROUGH OF THIRD-PARTY ISP TERMS. 
SUBJECT IN ALL CASES TO THERE BEING NO DUPLICATION OF CLAIMS OR LIABILITY
RESULTING FROM THE CO-EXISTENCE OF THE PRESENT AGREEMENT AND THE SITA/WSL 2004
GLOBAL TELECOMMUNICATIONS AGREEMENT, AND NOTWITHSTANDING THE ABOVE TEXT OF THIS
SECTION 10.2(D) (MANAGED ISP SERVICES – LIMITED WARRANTY AND LIMITATION OF
LIABILITY, SPECIAL SERVICE RELATED PROVISION), SITA WILL PASS

 

73

--------------------------------------------------------------------------------


 

THROUGH TO WLP ALL WARRANTIES, PENALTIES OR OTHER FORMS OF FINANCIAL
COMPENSATION WHICH IT RECEIVES FROM A THIRD PARTY ISP, AS PART OF THE PRICING
AND SERVICE LEVEL AGREEMENT TERMS ASSOCIATED WITH THE MANAGED ISP SERVICE.

 


10.3                        LIABILITY UNDER THIRD PARTY ARRANGEMENTS.


 

No contract, subcontract or other agreement entered into by SITA with any third
party in connection with its provision of Services (including any such agreement
assigned by WLP to SITA) shall provide for any indemnity, guarantee, assumption
of liability or other obligation of, to or by WLP with respect to such
arrangements, except as consented to in writing by WLP or WSL.

 


ARTICLE 11 — FORCE MAJEURE

 


11.1                        FORCE MAJEURE CONDITIONS AND EFFECT.

 

(a)                                  In no event shall either Party be liable to
the other for any delay or other failure to perform hereunder that is due: 
(i) to the other’s delay in supplying or failure to supply approvals,
information, materials or services called for or reasonably required under the
terms of this Agreement provided the Party claiming excusable delay or other
failure to perform has previously requested such approvals, information,
materials or services with reasonable advance notice; or (ii) to causes beyond
the reasonable control of the Party claiming excusable delay or other failure to
perform, including acts of God, acts of a public enemy, acts of a governmental
authority, fires, floods, epidemics, riots, theft, quarantine restrictions, war,
riot, malicious acts of damage, civil commotion, power failures, labor disputes
and freight embargoes (collectively, “Force Majeure Conditions”). 
Notwithstanding the foregoing, the failure of an Access Provider or other
foreign carrier to perform its responsibilities which adversely affects the
provision of Services hereunder and acts of a governmental authority that give
rise to WLP’s right to terminate this Agreement as provided in
Section 14.1(a)(i) (Termination by WLP) shall not be deemed Force Majeure
Conditions unless the Access Provider or other foreign carrier’s failure to
perform results from a Force Majeure condition.

 

(b)                                 Notwithstanding Section 11.1(a), no delay or
other failure to perform shall be excused pursuant to this Article 11:  (i) by
the acts or omissions of a Party’s subcontractors, material men, suppliers or
other third persons providing products or services to such Party unless such
acts or omissions are themselves the product of a Force Majeure Condition; and
(ii) unless such delay or failure and the consequences thereof are beyond the
control, and without the fault or negligence, of the Party claiming excusable
delay or other failure to perform.

 

74

--------------------------------------------------------------------------------


 

(c)                                  Under no circumstances will SITA’s failure
to deliver Services as a result of Date Compliance be considered a Force Majeure
Condition if such failure is the result of malfunctions of the Network.

 


11.2                        DUTY TO MITIGATE.


 

Each Party shall, with the cooperation of the other, exercise reasonable efforts
to mitigate the extent of a delay or failure resulting from a Force Majeure
Condition and the adverse consequences thereof.  SITA’s reasonable efforts shall
include:  (a) performance of required work or provision of Services or related
services with the use of qualified management or other personnel or
subcontractors, as permitted by this Agreement; (b) using commercially
reasonable efforts to contract for services, equipment, materials or supplies
required for SITA’s timely performance hereunder from carriers and suppliers not
affected (or less affected) by the cause of a delay or failure, subject to WLP’s
reasonable approval, which shall not unreasonably be withheld, where such
purchases will enable SITA to provide and maintain the Services in accordance
with the terms of this Agreement; and (c) cooperating with WLP’s efforts to
secure necessary replacement services from other carriers.

 


11.3                        PERFORMANCE TIMES.


 

Performance times under this Agreement (but not the Term) shall be extended for
a period of time equivalent to the time lost because of any failure to perform
that is excusable under this Article 11; provided, however, that if any Force
Majeure Condition is reasonably expected to prevent SITA from providing the
Services for a period of 30 or more consecutive days, and notwithstanding
Section 11.1 (Force Majeure Conditions and Effect), WLP may discontinue the
affected Service or Service Component(s) without liability in accordance with
Section 14.3(a)(i) (Partial Discontinuance), except that WLP shall pay SITA for
any actual expenses paid by SITA to an Access Provider as a result of
discontinuance of the Access Line associated with the affected Service or
Service Component(s) and for the net book value of customer premises equipment
supplied by SITA to WLP in connection with the affected Service or Service
Component(s).  Upon SITA’s receipt of such charges for customer premises
equipment supplied by SITA to WLP, SITA agrees to execute and deliver to WLP a
bill of sale and such other good and sufficient instruments of conveyance,
assignment, or transfer, in form and substance satisfactory to WLP, to vest in
WLP good and marketable title to such customer premises equipment supplied by
SITA to WLP.  Such title shall be free of all mortgages, liens, pledges,
custodianships, security interests, objections, or any other encumbrances,
claims, or charges of any kind (collectively, “Liens”), including Liens asserted
by a manufacturer or supplier whose equipment, software, or material is included
as part of such customer premises equipment supplied by SITA to WLP.

 

75

--------------------------------------------------------------------------------


11.4                        SUBSTITUTE SERVICES.


 

Notwithstanding Section 11.1 (Force Majeure Conditions and Effect), each Party
shall give the other prompt notice of any event that it claims is a Force
Majeure Condition under this Article 11 and of the cessation of the condition. 
If SITA cannot promptly provide at WLP’s expense a suitable temporary
alternative to a Service interrupted or delayed by a Force Majeure Condition for
a period of five or more consecutive days, WLP may contract at its expense for
the reasonably expected duration of the Force Majeure Condition, with one or
more third parties for substitutes for any or all affected Services or Service
Components, and temporarily suspend SITA’s provision of such Services or Service
Component(s) that are the subject of that Force Majeure Condition until the
expiration of such a short-term contract with a third party for substitute
services (the “Temporary Period of Suspension”), after which WLP shall resume
its contractual obligations to receive and pay for the restored SITA Service or
Service Component previously affected by the Force Majeure Condition.  The
exercise by WLP of its right to suspend and substitute services in accordance
with this Section 11.4 shall not affect WLP’s right to discontinue Service in
accordance with Section 11.3 (Performance Times), provided that such right to
discontinue is exercised prior to SITA’s declaration to WLP that the affected
Service or Service Component is restored and ready for use at the expiration of
the Temporary Period of Suspension.  SITA shall keep WLP apprised of its
progress toward restoration of the affected Service or Service Component,
including notifying WLP at least one day in advance of the expected restoration
date.

 


11.5                         IMPACT OF SUSPENSION OR TERMINATION OF AFFECTED
SERVICE COMPONENTS.


 

If WLP terminates or suspends Service Components affected by a Force Majeure
Condition as permitted under Section 11.3 (Performance Times) and Section 11.4
(Substitute Services):

 

(a)                                  SITA shall not charge WLP for any Services
or Service Components (A) terminated following the effective date of such
termination or (B) suspended during the period of suspension; and

 

(b)                                 SITA shall credit WLP with a pro rata
portion of all prepaid rates and charges for such Service Components during the
period of the Force Majeure Condition.

 


11.6                        OTHER REMEDIES.


 

Nothing contained in this Article 11 shall limit the right of either Party to
make any claim against third parties for any damages caused by a Force Majeure
Condition.

 

76

--------------------------------------------------------------------------------


 


ARTICLE 12 — INDEPENDENT CONTRACTOR


 

Except as specifically agreed to in writing by the Parties, in performing this
Agreement, each Party agrees that it and its subcontractors shall operate as and
for all purposes be considered independent contractors and not agents of the
other, and neither Party shall have authority to bind or otherwise obligate the
other in any manner whatsoever.  All personnel of either Party shall remain
under the exclusive direction and control of such Party and shall not be deemed
to be employees nor agents of the other.  Each Party shall be solely responsible
for payments of all its personnel’s compensation, including overtime wages,
employee benefits, social security taxes, employment taxes and any similar
taxes, and workmen’s compensation, disability and other insurance, and the
withholding or deduction, if any, of such items to the extent required by
applicable law.

 


ARTICLE 13 — TERM; TRANSITION OF SERVICES


 


13.1                        TERM OF AGREEMENT.


 

This Agreement shall commence as of the Effective Date and shall continue in
full force and effect for an Initial Term of three (3) years beginning the first
day of the first month following the Effective Date (“Initial Term”), as may be
extended by a Transition Period A under Section 13.2(b) (Transitional Support),
or Transition Period B under Section 13.2(c) (Transitional Support), or
terminated earlier in accordance with its provisions (collectively the “Term”). 
SITA shall give WLP written notice of the impending expiration of this Agreement
120 days before such expiration.  WLP agrees to notify SITA in writing at least
30 days prior to expiration if it intends to utilize the 90day transition period
beyond the expiration, as described in Section 13.2.

 


13.2                        TRANSITIONAL SUPPORT.


 

(a)                                  SITA has been advised and understands that
the Services are vital to WLP and must be continued with minimal interruption,
and that upon the termination or expiration of this Agreement a successor vendor
may be retained to provide such services or WLP may resume the Services itself. 
SITA agrees to maintain the level and quality of Services required under this
Agreement during a transition to a successor, and to cooperate in an orderly and
efficient transition to such successor.

 

(b)                                 SITA agrees to furnish phase-out Services
for up to three months, where WLP terminates this Agreement without cause under
Section 14.1(b) (Termination by WLP), upon the expiration of the Term, or where
SITA terminates this Agreement for WLP’s default under Section 14.2(a) or (b)
(Termination by SITA), provided, that if SITA terminates for WLP’s non-payment
of Services, SITA will only provide phase-out Services on receipt from WLP of

 

77

--------------------------------------------------------------------------------


 

any and all undisputed outstanding Charges and other sums due and payable to
SITA under this Agreement and collateral security in the form of an irrevocable
letter of credit from a third party issuer reasonably acceptable to SITA in an
amount equal to the reasonably expected Charges for the three month transition
services, taking into account that, during such period, WLP will be reducing its
usage of the Services provided by SITA as it transitions to services provided by
a successor vendor (such three month period being called “Transition Period
A.”).  During Transition Period A, all of the terms and conditions (including
the Charges) contained herein, with the exception of those terms and conditions
specifically listed in this Section 13.2(b), shall apply to the provision of the
Services.  The following terms and conditions shall not apply during Transition
Period A:  (i) Section 2.3 (Preferred Provider Commitment); (ii) Section 2.13
(Optimization); (iii) Section 4.1 (Additional Services); and (iv) Service
Credits/SCUs as provided under Attachment SLA.

 

(c)                                  Where WLP terminates this Agreement for
cause pursuant to Section 14.1(a) (Termination by WLP), SITA agrees to furnish
phase-out Services for up to 18 months following the effectiveness of WLP’s
termination of this Agreement for cause pursuant to Section 14.1(a) (Termination
by WLP) (such 18-month period being called “Transition Period B”) if requested
by WLP in writing on or before the effective date of termination.  During
Transition Period B, all of the terms (including price and discount terms in
effect on the date of termination or expiration) and conditions contained
herein, with the exception of those terms and conditions specifically listed in
this Section 13.2(c), shall apply to the provision of the Services.  The
following terms and conditions shall not apply during the Transition Period B: 
(i) Section 2.3 (Preferred Provider Commitment); (ii) Section 2.13
(Optimization), (iii) Section 4.1 (Additional Services).  WLP shall receive
Service Credits/SCUs during Transition Period B in accordance with the terms
this Agreement, provided, however, that the aggregate value of all Service
Credits/SCUs received by WLP during Transition Period B shall not exceed two
times the aggregate value of all Service Credits/SCUs received by WLP during the
6-month period immediately preceding the effective date of termination of the
Agreement.  In addition, SITA agrees to negotiate in good faith a plan with WLP
and SITA’s successor(s) that specifies the nature, extent and schedule of the
phase-out Services.  As part of such phase-out Services, SITA shall, at no cost
to WLP and consistent with SITA’s contractual obligations with third parties
regarding non-disclosure, give WLP or its designee(s) all information reasonably
required by WLP to facilitate a smooth transition to a successor.  The
disclosure of such information is subject to the execution of a valid
Non-Disclosure Agreement.

 

(d)                                 For greater certainty the Parties
acknowledge and agree as follows: (1) Any services provided by SITA beyond
Transition Period A and Transition B which are not the subject of a separate
agreement between the Parties shall be charged to WLP at the then current SITA
Tariff of Products and

 

78

--------------------------------------------------------------------------------


 

Services (“TOPS”) rates or SITA’s published price list in effect at that time
and SITA’s usual terms and conditions for the provision of the remaining
products and services shall govern, all in accordance with the SITA/Worldspan
Tel 1/2 Agreement.  (2) Any connections or other services remaining upon expiry
of either Transition Period A or B shall be the subject of a connection
cessation order (or equivalent) or will remain connected/provided on the basis
of the rights and obligations of the Parties under the Tel 1/2 Agreement.

 


13.3                        HIRING OF PERSONNEL.


 

Neither Party shall, during the period from the Effective Date until 6 months
after the end of the Term (howsoever arising), directly or indirectly solicit or
offer employment or engagement to any of the staff of the other Party who have
been substantially and directly involved in the provision of Services without
the other’s prior agreement in writing.  This clause shall not apply to any
engagement which was as a result of an unsolicited approach to that Party by the
employee in question, results from general recruitment campaigns, open
advertising or approaches from the Parties where such approaches are not the
result of the relationship created by this Agreement.

 


13.4                        REMOVAL OF PROPERTY.


 

Upon termination or expiration of this Agreement, SITA shall promptly remove any
property that SITA has installed on the Installation Sites or other WLP
premises.  Any such property not removed within 6 months after the end of the
Term and/or the cessation of use of the Services by WLP at an Installation Site
shall be deemed abandoned by SITA, provided that WLP has given SITA at least 30
days prior written notice of WLP’s decision to dispose of such property, and,
provided, further, that WLP shall have no responsibility for or liability in
connection with (including for the net book value thereof) any loss or damage to
any such property that SITA does not remove from the affected Installation Site
within 90 days following the end of the Term and/or from the date of written
notification from WLP of cessation of use of the Services at such Installation
Site.  SITA shall use reasonable care in removing such property and shall return
the Installation Sites and other WLP premises to their original condition,
reasonable wear and tear excepted.

 


ARTICLE 14 — TERMINATION AND REMEDIES

 


14.1                        TERMINATION BY WLP.


 

(a)                                  WLP shall have the right to terminate this
Agreement in its sole discretion with no liability to SITA (including for any
pass-through charges permitted hereunder) other than for charges (less any
applicable credits) for Services incurred prior to and remaining unpaid as of
the effective date of such termination if any one or more of the following
occurs:

 

79

--------------------------------------------------------------------------------


 

(i)                                     Upon 30 days prior written notice to
SITA, if SITA is required to cease and does cease providing any material portion
of the Services as a result of any change in applicable law, rule, regulation,
or of any order, judgment or decision by any governmental authority of competent
jurisdiction (including injunctions), or SITA agrees to cease or informs WLP
that it intends to cease providing any material portion of the Services in
contemplation or acknowledgment of or to avoid the consequences of any such
change, order, judgment or decision;

 

(ii)                                  Upon 30 days prior written notice to SITA,
if SITA shall have materially breached or materially defaulted (or committed any
series of breaches or defaults which in the aggregate constitute a material
breach or material default) any of the terms and conditions of this Agreement,
unless 30 days following SITA’s receipt of notice of such breach or default,
SITA has cured such breach or default, provided, however, that no notice of
termination pursuant to this clause may be given prior to the completion of the
dispute resolution process set forth in Section 15.8 (Dispute Resolution);

 

(iii)                               Upon 30 days prior written notice to SITA,
if (A) SITA fails to provide a material portion of the Services (measured by
expenditures for all Services provided at all Installation Sites over the most
recent quarter) for 30 days, or (B) WLP would have the right to discontinue 30
percent or more (measured by expenditures for all Services provided at the
affected Installation Sites over the most recent quarter) of the Services or
Service Components under any provision of this Agreement that permits such
discontinuance without liability (including Attachment SLA);

 

(iv)                              Upon 30 days prior written notice to SITA, if
an order is made or an effective resolution is passed for the dissolution or
winding up of SITA except for the purposes of an amalgamation, reorganization,
bulk transfer of assets, or merger, if a creditor takes possession of or a
receiver is appointed over the whole or any material part of the undertaking or
assets of SITA, or if SITA becomes insolvent or

 

80

--------------------------------------------------------------------------------


 

makes any special or general assignment for the benefit of creditors or is the
subject of a voluntary or involuntary filing under the bankruptcy laws of any
jurisdiction; or

 

(v)                                 Immediately upon written notice to SITA, if
final adjudicated claims against SITA have exceeded its limit of liability set
forth in Section 10.2(b) (Limitation of Liability).

 

(b)                                 For purposes of Sections 14.1(a)(i) and
(iii), a “material” portion of the Services shall be conclusively established if
SITA ceases to provide 30 percent or more of the Services (measured by
expenditures over the most recent quarter) provided under the Agreement, and may
be shown at less than 30 percent if SITA’s cessation of such Services has a
material adverse impact on WLP’s business under this Agreement and such impact
is certified in a letter from an officer of WLP accompanying WLP’s notice of
termination and is concurred with by SITA or in the absence of such concurrence
by concurrence of an Arbitrator appointed in accordance with and subject to the
procedures set forth in Section 15.9 (Arbitration), provided that arbitration to
determine whether there has been a material adverse impact on WLP’s business
under this Agreement shall also be determinative of the validity of WLP’s notice
of termination without liability under the above-referenced Sections.  If WLP
terminates the Agreement without liability under this Section 14.1(a), WLP may
collect direct damages arising from event(s) upon which such termination is
based in accordance with the terms of this Agreement.

 


14.2                        TERMINATION BY SITA.


 

SITA shall have the right to terminate this Agreement if any one or more of the
following occurs:

 

(a)                                  Upon 30 days prior written notice to WLP,
if WLP shall have materially breached or materially defaulted (or committed any
series of breaches or defaults which in the aggregate constitute a material
breach or material default) of any of the terms and conditions of this
Agreement, unless within 30 days following receipt of SITA’s notice of such
breach or default, WLP has cured such breach or default, which, in the case
where WLP’s material breach involves non-payment of Charges within 30 days after
the date on which such Charges became due and payable to SITA under this
Agreement (other than Charges subject to a bona fide dispute), WLP’s cure of
such breach means WLP has paid such Charges and interest thereon in accordance
with the interest rates as set forth in the Tel 1/2 Contract. Subject to
Section 14.4 (Performance Pending Outcome of Disputes), no notice of termination
pursuant to this Section 14.2(a) may be given prior to the completion of the
dispute resolution process set forth in Section 15.8 (Dispute Resolution);

 

81

--------------------------------------------------------------------------------


 

(b)                                 Upon 30 days prior written notice to WLP, if
an order is made or an effective resolution is passed for the dissolution or
winding up of the other party except for the purposes of an amalgamation,
reorganization, bulk transfer of assets or merger, if a creditor takes
possession of or a receiver is appointed over the whole or any material part of
the undertaking or assets of WLP, or if WLP becomes insolvent or makes any
special or general assignment for the benefit of its creditors or is the subject
of a voluntary or involuntary filing under the bankruptcy laws of any
jurisdiction; or

 

(c)                                  Immediately upon written notice to WLP, if
final adjudicated claims against WLP have exceeded its limit of liability set
forth in Section 10.2(b) (Limitation of Liability).

 


14.3                        PARTIAL DISCONTINUANCE.

 

(a)                                  WLP may discontinue without liability to
SITA (including for any pass through charges permitted hereunder or Access
Provider discontinuance charges) except for charges (less any applicable
credits) for such Service(s) or Service Component(s) incurred prior to, and
remaining unpaid as of, the effective date of such discontinuance:

 

(i)                                     immediately upon written notice to SITA
where particular Services or Service Components may be discontinued by WLP
without liability as is permitted by this Agreement, including under Section 2.6
(Redesigns and Modifications to the Network),Section 2.14(b)(viii) (Contingency
and Recovery),Section 11.3 (Performance Times) (subject to WLP’s obligation to
pay amounts as set forth in Section 11.3) and Section 15.19 (Tariffs);

 

or

 

(ii)                                  Upon 30 days prior written notice to SITA,
if SITA files tariff revisions (or the equivalent) that would materially and
adversely affect the prices, terms or conditions under which WLP is offered the
Services and if SITA is unable to provide WLP with a credit to be applied
against Charges applicable to the Services in a jurisdiction in which SITA is
permitted to offer the Services under a customer-specific contract, which credit
shall be equal to the difference between the tariff rates and those set forth in
this Agreement.

 

82

--------------------------------------------------------------------------------


 

(b)                                 In the event of a partial discontinuance
under this Section 14.3, the Preferred Provider Commitment shall be reduced in
accordance with Section 2.3 (Preferred Provider Commitment).

 


14.4                        PERFORMANCE PENDING OUTCOME OF DISPUTES.


 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, in the event a matter subject to a bona fide, good faith
dispute is submitted to the dispute resolution processes (including arbitration)
described in this Agreement, neither Party may, during the pendency of such
dispute, use such matter as grounds for termination of this Agreement pursuant
to Section 14.1(a) (Termination by WLP) or Section 14.2 (Termination by SITA) or
as a grounds for partial discontinuance pursuant to Section 14.3 (Partial
Discontinuance).  During the pendency of any dispute submitted to the dispute
resolution process, each Party shall continue to perform its respective
obligations under this Agreement and SITA shall not discontinue, disconnect, or
in any other fashion cease to provide all or any material portion of the
Services unless otherwise directed by WLP, nor shall WLP cease, discontinue,
set-off, reduce deduct or withhold from payment for any and all amounts not
subject to dispute.

 

(b)                                 The foregoing Section 14.4(a) shall not
apply where (i) a Party claims that the other Party (the “Defaulting Party”) has
committed a material breach of this Agreement and the Defaulting Party has
neither submitted such matter to the dispute resolution processes (including
arbitration) set forth in this Agreement within the applicable cure period nor
cured such breach within the applicable cure period, or such Party has submitted
such matter to litigation within the applicable cure period, has been found by
the final decision of the court under the dispute resolution procedures set
forth herein to be in default under the Agreement, and has failed to cure the
default within the cure period specified in Section 14.1(a) (Termination by WLP)
or Section 14.2 (Termination by SITA) following such final decision; (ii) the
dispute or controversy between the Parties relates to harm to the SITA’s network
allegedly caused by WLP, and WLP does not immediately cease and desist from the
activity giving rise to the dispute or controversy after receipt of notice
thereof; or (iii) a governmental authority of competent jurisdiction determines
that WLP is making unlawful use of the Services and WLP does not cease and
desist from such use promptly after receipt of notice thereof.

 

83

--------------------------------------------------------------------------------


 


ARTICLE 15 – MISCELLANEOUS

 


15.1                        ADVERTISING OR PUBLICITY.


 

Neither SITA nor WLP shall make public reference to the existence or terms of
this Agreement without prior written approval of the other Party.  This
prohibition includes use of the other’s name, trademarks or logos or any other
reference to the other Party directly or indirectly in any advertising, sales
presentation, news release, release to any professional or trade publication or
for any other purpose.  Notwithstanding the foregoing, either Party may announce
the fact and time of having concluded this Agreement, without including any of
its specific terms.

 


15.2                        SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding on the Parties and their respective legal
successors and permitted assigns.

 


15.3                        ASSIGNMENT.

 

Either Party may transfer its rights under this Agreement to any successor who
acquires substantially all of the assets and business of such Party or to any
wholly owned subsidiary of such Party, subject to the membership rules of SITA.
Neither Party may assign its rights under this Agreement to any other person
and/or entity without the written consent of the other Party, such consent shall
not be unreasonably withheld.

 


15.4                        SUBCONTRACTING.


 

(a)                                  SITA may subcontract or delegate to SITA
Agents or Access Providers the performance of any portion of the Services and,
upon written notice to WLP, change its designated SITA Agents or Access
Providers that are providing Services at Installation Sites.  The Parties hereby
acknowledge that upon execution of this Agreement, Equant Network Services
Limited (and its Affiliates) (“Equant”), a network services provider which owns
or leases network Assets, is SITA’s key subcontractor in the provision of SITA
Services.  Upon request of WLP, SITA shall identify SITA Agents and Access
Providers to WLP.  With the exception of monopoly providers of Access Lines in a
particular geographic area in which Services are provided under the Agreement,
and to the extent SITA is reasonably able to reach agreement with the Access
Provider in question concerning such non-disclosure agreement, WLP may require
the execution by any Access Provider of a non-disclosure agreement with
non-disclosure obligations at least as stringent as those set forth in this
Agreement, unless otherwise agreed by the Parties.  SITA shall cause any
Affiliate of SITA or any SITA Agent or Access Provider providing Services to
comply with the

 

84

--------------------------------------------------------------------------------


 

requirements of this Agreement with respect to such Services, and SITA shall be
contractually, legally and financially responsible and primarily liable
hereunder for the performance of all obligations, and fulfillment of all terms
and conditions with respect to services performed in connection with this
Agreement by any Affiliate of SITA or any SITA Agent or Access Provider.  For
the avoidance of doubt, SITA’s use of any Affiliate or SITA Agent or Access
Provider to provide Services or Service Components shall not increase the
Charges for the Services or Service Components except that Access Provider
charges may be passed through to WLP as expressly set forth in Attachment RC.

 

(b)                                 Each Party shall remain fully responsible
for the performance of this Agreement in accordance with its terms, including
any obligations performed through its Affiliates, subcontractors or agents, and
each Party shall be solely responsible for payments due its subcontractors and
agents.  Each Party shall cause its subcontractors and agents to comply with the
requirements of this Agreement.  Each Party shall be fully responsible for any
obligations it elects to subcontract or delegate to an agent.

 

(c)                                  The Parties acknowledge and agree that no
subcontractor or agent of either Party shall for any purposes be deemed a third
party beneficiary under this Agreement, notwithstanding any agreements contained
herein that may operate to the benefit of such subcontractor or agent and
notwithstanding any status that either Party may have as a third party
beneficiary with respect to any agreements between such other Party and its
subcontractors and agents in connection with this Agreement.

 


15.5                        NOTICES.

 

Any notices or other communications required or permitted to be given or
delivered under this Agreement shall be in hard-copy writing in English (unless
otherwise specifically provided herein) and shall be sufficiently given if
delivered personally or delivered by prepaid overnight express service to the
persons and locations listed below.

 

In the case of WLP:

 

In the case of SITA:

Director of Communications

 

Senior Global Account Director,
Worldspan Account

AXIS HOUSE

242 BATH ROAD

 

3100 Cumberland Blvd.

HAYES, MIDDLESEX UB3 5AY ENGLAND

 

Atlanta, Georgia 30339

 

 

USA

 

85

--------------------------------------------------------------------------------


 

With a copy to:

 

With a copy to:

Vice President-General Counsel and
Secretary of WORLDSPAN, L.P.

 

General Counsel

SITA the Americas

300 GALLERIA PARKWAY N.W.

 

3100 Cumberland Blvd.

ATLANTA, GEORGIA 30339

 

Atlanta, Georgia 30339

USA

 

USA

 

Either Party may from time to time designate another address or other addressees
by notice to the other Party in compliance with this Section 15.5.  Any notice
or other communication shall be deemed given when received in writing.

 


15.6                        GOVERNING LAW.


 

The validity of this Agreement, the construction and enforcement of its terms,
and the interpretation of the rights and duties of the Parties shall in all
respects be governed by the substantive laws of the State of New York, excluding
any conflicts or choice of law rules.  The United Nations Convention on
Contracts for the International Sale of Goods does not apply to this Agreement.

 


15.7                        CONSTRUCTION.


 

(a)                                  In the absence of national law or
regulation governing any aspect of the provision of any Service or Service
Component in a country, this Agreement shall be interpreted, construed, enforced
and applied as though the laws of England governed the provision of that Service
or Service Component.

 

(b)                                 This Agreement shall be construed wherever
possible to avoid conflict between the Articles hereof and the Attachments
hereto.  Where a conflict cannot be avoided, the provisions set forth in the
Articles of this Agreement shall control for all purposes.  In the event of a
conflict between any of the Attachments and other documents in the supporting
information, the Attachments shall prevail.

 

(c)                                  This Agreement has been executed in
English, which language shall be controlling in all respects.  No translation,
if any, of the Agreement into any other language shall be of any force or effect
in the interpretation of this Agreement or in the determination of the intent of
either of the Parties.

 

(d)                                 No rule of construction requiring
interpretation against the drafter will apply to this Agreement’s
interpretation.

 

86

--------------------------------------------------------------------------------


 


15.8                        DISPUTE RESOLUTION.


 

The following procedure shall be adhered to in all disputes that arise under
this Agreement that the Parties cannot resolve informally. With respect to each
level of this dispute resolution mechanism (Section 15.8) the Parties agree that
there shall be no duplication of claims or liability resulting from the
co-existence of the present Agreement and the SITA/WSL 2004 Global
Telecommunications Agreement.  Either Party to this Agreement must notify the
other Party in writing of the nature of the dispute with as much detail as
possible about the deficient performance of the other Party.  The SITA Account
Manager and WLP’s appointed representative (“Level One Contacts”) shall meet in
person or by telephone within 7 days after the date of the written notification
to reach an agreement about the nature of the deficiency and the corrective
action to be taken.  The Level One Contacts shall memorialize the nature of the
dispute and their efforts to resolve it. If the Level One Contacts are unable to
agree on corrective action, they shall notify the Level Two Contacts of that
inability, and the Level Two Contacts shall meet within 7 days of the date of
such notification to facilitate an agreement.  The SITA Global Account Director
and WLP’s Director of Communications shall serve as the Level Two Contacts. 
They shall meet in person or by telephone within 7 days after the date of the
written notification to reach an agreement about the nature of the deficiency
and the corrective action to be taken.  The Level Two Contacts shall memorialize
the nature of the dispute and their efforts to resolve it.  If the Level Two
Contacts are unable to agree on corrective action, they shall notify the
appropriate executive managers to whom they report (“Executive Management”) of
that inability, and the Parties’ Executive Managements shall meet within 14 days
of the date of such notification to facilitate an agreement.  If Executive
Management cannot resolve the dispute or agree upon a written plan of corrective
action to do so within 14 days after their initial meeting or other action, or
if the agreed-upon completion dates in the written plan of corrective action are
exceeded, either Party may request that the Parties resolve the dispute pursuant
to Section 15.9 (Arbitration).  Except as otherwise specifically provided,
neither Party shall terminate this Agreement for breach or initiate arbitration
or other dispute resolution procedures unless and until this dispute resolution
procedure has been employed or waived.

 


15.9                        ARBITRATION.


 

If the Parties are unable to resolve a controversy, claim or dispute arising out
of or relating to this Agreement, agreements or instruments relating hereto or
delivered in connection herewith (“Dispute”) under the procedures set forth in
Section 15.8 (Dispute Resolution), either Party may serve written notice
requiring the Dispute (or any part thereof) to be determined by arbitration in

 

87

--------------------------------------------------------------------------------


 

accordance with this Section 15.9, provided that there shall be no duplication
of arbitral proceedings, claims or liability resulting from the co-existence of
the present Agreement and the SITA/WSL 2004 Global Telecommunications Agreement.
Where a Dispute (or any part thereof) is to be determined by arbitration, the
following shall apply:

 

(a)                                  there shall be a single arbitrator
appointed to hear any and all matters;

 

(b)                                 if the Parties are unable to agree on the
appointment of the single arbitrator within 5 Business Days (“Business Days” in
this context shall mean Monday-Friday excluding any United States recognized
national holidays) of a Party giving notice requiring the Dispute to be
determined by arbitration under this Section 15.9, (i) each party shall pick a
single neutral arbitrator, (ii) the two arbitrators chosen by the parties shall
pick a third arbitrator, and (iii) the panel of three arbitrators shall serve as
the arbitrator of the Dispute;

 

(c)                                  the arbitrator shall adopt, wherever
possible, a simplified and expedited procedure and shall endeavor to complete
the arbitration with 4 months of notice of the Dispute (or such lesser period as
is appropriate);

 

(d)                                 the arbitrator shall not adopt inquisitorial
processes;

 

(e)                                  the arbitration shall take place in
Atlanta, Georgia;

 

(f)                                    the arbitrator shall decide the Dispute
in accordance with the laws of the state of New York;

 

(g)                                 the arbitration shall otherwise be conducted
in accordance with the then-current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”);

 

(h)                                 The Federal Arbitration Act, 9 U.S.C.
Sections 1 to 14, shall govern the interpretation and enforcement of this
Section 15.9;

 

(i)                                     the arbitration award shall be final and
binding on the Parties; and

 

(j)                                     this submission to arbitration does not
prevent either Party from seeking an injunction or other equitable remedy in a
court or other authority of competent jurisdiction, in the event the aggrieved
Party considers it may suffer irreparable harm.

 

The Parties acknowledge that the purpose of any exchange of information or
documents pursuant to Section 15.9 is to attempt to resolve the Dispute. 
Neither Party may:

 

(a)                                  use any such information or documents for
any purpose other than in an attempt to resolve the Dispute as between the
Parties; nor

 

88

--------------------------------------------------------------------------------


 

(b)                                 disclose any such information or documents
to a third party, other than to a professional or other adviser who shall first
have entered into a confidentiality agreement providing, in addition to the
obligations of confidence no less stringent than required under this Agreement,
that he/she will not disclose the information or documents (or any
interpretation or analysis thereof) other than:  (i) to SITA or WLP; (ii) to a
mediator, arbitrator, or court; or (iii) as compelled by law and will return all
such material to the retaining Party on completion of the Services provided.

 


15.10                 MODIFICATION, AMENDMENT, SUPPLEMENT OR WAIVER.


 

This Agreement may be modified only by the written agreement of the Parties.  A
failure or delay of any Party’s exercise or partial exercise of any right or
remedy under this Agreement shall not operate to impair, limit, preclude,
cancel, waive or otherwise affect such right or remedy.

 


15.11                 LABOR HARMONY OBLIGATION.


 

Each Party shall conduct its activities in such a manner as to minimize: 
(a) any labor-related disruption of work or material non-compliance in the
provision of any Services and (b) any interference with the work or activities
of the other Party or other persons.  Whenever either Party, including Key SITA
Personnel, has knowledge of any threatened or actual labor dispute involving its
employees, its subcontractors, or others that may materially affect the
provision of Services, such Party shall so inform the other Party and the
Parties shall cooperate to minimize the effect of such dispute on the Agreement,
whether or not such labor dispute occurs at an Installation Site.

 


15.12                 ENTIRETY OF AGREEMENT.


 

This Agreement constitutes the entire agreement of the Parties with respect to
the Services and supersedes any and all prior or contemporaneous proposals,
agreements and negotiations, whether written or oral, with respect thereto. 
Nothing in this Agreement shall affect (i) either Party’s (or Worldspan L.P.’s)
rights or obligations under the Tel 1/2 Contract; or (ii) the Parties’
undertakings hereunder to avoid duplications of claims and liabilities resulting
from the co-existence of the present Agreement and the SITA/WSL 2004 Global
Telecommunications Agreement.

 


15.13                 SEVERABILITY.


 

If any of the provisions of this Agreement shall be held to be invalid, illegal
or unenforceable, the unaffected provisions of this Agreement shall be
unimpaired and remain in full force and effect.  SITA and WLP shall negotiate in
good faith to substitute for such invalid, illegal, or unenforceable provision a
mutually acceptable provision consistent with the original intention of the
Parties.

 

89

--------------------------------------------------------------------------------


 


15.14                 ATTACHMENTS.


 

The terms and conditions of any and all Attachments to this Agreement, as
amended from time to time by mutual agreement of the Parties or in accordance
with the terms of this Agreement are incorporated herein by reference and shall
constitute part of this Agreement as if fully set forth herein.

 


15.15                 HEADINGS OF NO FORCE OR EFFECT.


 

The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms hereof.

 


15.16                 SURVIVAL.


 

The provisions of Articles 7 (Confidential Information), 9 (Intellectual
Property Rights and Indemnification; Software License) and 10 (Limitation of
Liability; Third Party Claims), and Sections 5.4 (Invoices), 5.5 (Billing
Reviews and Audits), 8.14 (Exclusive Warranties), 13.2 (Transitional Support),
13.3 (Hiring of Personnel), 13.4 Removal of Property), 15.1 (Advertising or
Publicity), 15.6 (Governing Law), 15.7 (Construction), 15.10 (Modification,
Amendment, Supplement or Waiver), 15.9 (Arbitration), as well as the provisions
of any other Sections that by their nature are intended to survive, and this
Section 15.16 shall survive the expiration or termination of this Agreement or
any part thereof.

 


15.17                 COUNTERPARTS.


 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

 


15.18                 FURTHER ASSURANCES.


 

Each Party agrees for itself, and shall cause its Affiliates, to execute and
deliver from time to time such additional instruments, documents, conveyances
and assurances and take such other actions as may be necessary or otherwise
reasonably requested by the other Party to give effect to the rights and
obligations provided for in this Agreement.

 

90

--------------------------------------------------------------------------------


 


15.19                 TARIFFS.


 

(a)                                  If a ruling or decision of an appropriate
governmental agency requires SITA to file tariffs for SITA’s provision of
Services to WLP at the rates, and on the terms and conditions set forth in the
Agreement, SITA shall within 10 Business Days following such a ruling or
decision, file a tariff with the appropriate governmental agency to reflect and
implement the terms and conditions of this Agreement.

 

(b)                                 If any tariff fails to take effect within 30
days after filing or if such tariff does not conform, in all material respects,
to the pricing, terms and conditions contained in this Agreement, WLP shall have
the right to discontinue without liability the affected Service or Service
Components as set forth in Section 14.3(a)(i) (Partial Discontinuance).

 

IN WITNESS WHEREOF, the Parties hereto, each acting with proper authority, have
executed this Agreement, to be effective as of the date first above written.

 

 

WORLDSPAN, L.P.

 

Societe Internationale de
Telecommunications Aeronautiques

 

 

 

 

 

 

By:

/s/ Rakesh Gangwal

 

By:

/s/ Dan Ebbinghaus

 

Name Printed:

Rakesh Gangwal

 

Name Printed:

Dan Ebbinghaus

Title:

Chairman, President and CEO

 

Title:

President - Americas

Date:

February 1, 2004

 

Date:

February 1, 2004

 

91

--------------------------------------------------------------------------------


 

ATTACHMENT BI

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT IP

 

[Refer to attached document – To be inserted post-execution of this Agreement.]

 

This Attachment IP consists of the Implementation and Migration Plan to be
agreed between the Parties’ Representatives, as may be updated from time to
time.  The Implementation and Migration Plan shall be consistent with the
Worldspan Amended Global Network request for Proposals (RFP) dated September 25,
2003 and shall require that the Parties apply reasonable efforts in order to
achieve material completion of the mutually agreed Implementation within 12
months of the Effective Date.

 

--------------------------------------------------------------------------------


 

ATTACHMENT KP –
KEY SITA PERSONNEL

 

•                  Project Manager (London):  Appointed for the duration of the
Migration period, the Project Manager will be responsible for the following,

 

•                  Leadership of the Project Team

•                  Oversee and co-ordinate all project details

•                  Financial responsibility for the project

•                  Adherence to contract requirements

•                  Primary liaison between SITA and WLP/WSL for all project
related issues

 

•                  Account Manager:  Ongoing commercial responsibility for the
SITA – WLP relationship.  Working with other account team personnel, including
the Project Manager, the Account Manager provides on-going, day-to-day contact
with WLP for all account management related issues and opportunities. 

 

•                  Communications Operations Manager:  The “COM” works within
the structure and oversees the resolution of all WLP post-installation service
related issues.

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT ND –
FORM OF NON-DISCLOSURE AGREEMENT FOR THIRD PARTIES

 

This Non-Disclosure Agreement (hereinafter, the “Agreement”) is made and entered
into as of the           day of                ,         , by and between
                                                (“Disclosing Party”) and
                                    (“Recipient”).  The Agreement describes the
rights and obligations of each party hereto with respect to certain information
to be disclosed by Disclosing Party to Recipient during the term of the Global
Telecommunications Services Agreement (the “GTSA”) dated as of
                                                   , 2004 by and between
WORLDSPAN, L.P. (“WLP”) and SOCIETE INTERNATIONALE DE TELECOMMUNICATIONS
AERONAUTIQUES (“SITA”).  The GTSA requires WLP or SITA as the Disclosing Party
to enter into this Agreement with third parties to whom it discloses such
information.

 

Definitions.

 

For purposes of this Agreement, the capitalized words and phrases listed below
shall have the meanings given below.

 

“Affiliate” of a Party means any entity that is directly or indirectly
controlling, controlled by, or under common control with such Party, and the
directors, officers, employees and agents of all of them, when acting in their
corporate capacities.  For purposes of this definition, “control” means (a) the
ownership of at least 20 percent of the equity or beneficial interests of an
entity, or (b) the right to appoint or ability to elect a majority of the board
of directors or other governing body of such entity.

 

“Agreement” means this Non-Disclosure Agreement, entered into as of the day,
month and year first written above.

 

“Confidential Information” means all non-public information concerning the
business of WORLDSPAN, L.P., any WORLDSPAN, L.P. Affiliate, any Worldspan Owned
User or other third party doing business with any of them (including customers
of WORLDSPAN, L.P. or a WORLDSPAN, L.P. Affiliate) that SITA may obtain from any
source in the course of providing the Services under the GTSA (“WLP Confidential
Information”) or concerning the business of SITA and any third party doing
business with SITA that WLP may obtain from any source in the course of its use
of the Services (“SITA Confidential Information”).  The specific terms of the
GTSA and discussions, negotiations and proposals from one Party to the other
related directly thereto shall be both WLP and SITA Confidential Information.
“Confidential Information”

 

1

--------------------------------------------------------------------------------


 

shall also include network designs, telecommunications usage data, pricing and
financial data, software code, the identity and configuration of
equipment/networks, optimization recommendations, research, development
(including development, plans and specifications for any product or service that
is designed or modified under the GTSA irrespective of whether such plans and
specifications are completed or implemented), strategic and other business
plans, and related information.  All such information disclosed prior to the
execution of the GTSA and during the term of the GTSA shall also be considered
“Confidential Information.”  All information that relates to the quantity, WLP
technical configuration, type, destination, and amount of use of the Services
subscribed to by WLP and all information contained in bills pertaining to the
Services received by WLP from SITA shall be the Confidential Information of WLP
regardless of where it is collected or stored, and shall not be deemed the
Confidential Information of SITA.  “Confidential Information” shall not include
information that: (a) is already rightfully known by the receiving Party at the
time it is obtained by said Party, free from any obligation to keep such
information confidential; (b) is or becomes publicly known through no wrongful
act of the receiving Party; or (c) is rightfully received by the receiving Party
from a third party without restriction and without breach of this Agreement. 
Information equivalent to that described above that is independently developed
by a Party without using any Confidential Information of the other Party shall
not be considered Confidential Information for purposes of this Agreement. 
“Person” for the purposes of this definition shall be deemed to include natural
persons as well as corporations and other entities, and includes WLP, SITA, and
SITA’s subcontractors.

 

“Party” means either SITA or WLP; “Parties” means both SITA and WLP.

 

“SITA” means Societe Internationale de Telecommunications Aeronautiques, those
Affiliates of Societe Internationale de Telecommunications Aeronautiques and
SITA Agents providing Services or Service Components to WLP under the GTSA.

 

“WLP” means WORLDSPAN, L.P., and any WORLDSPAN, L.P. Affiliate that receives
Services under the GTSA.

 

Any capitalized term not defined in this Agreement shall have the meaning set
forth in the GTSA.

 

In consideration of the agreements and the mutual promises contained in this
Agreement, the parties hereby agree as follows:

 

2

--------------------------------------------------------------------------------


 

1.                                       Use and Protection of Confidential
Information.  During the term of the GTSA and for a period of five years from
the date of its expiration or termination (including all extensions thereto),
Recipient agrees to maintain in strict confidence all WLP Confidential
Information and all SITA Confidential Information, including but not limited to
preventing disclosure to any competitor of WLP or SITA (known to be such after
reasonable inquiry) of all WLP Confidential Information and all SITA
Confidential Information to competitors of either WLP or SITA. Recipient shall
not, without obtaining the prior written consent of the Party with proprietary
rights thereto, use such Party’s Confidential Information for any purpose other
than for purposes associated with the offer or provision of Services to WLP or
for purposes of SITA’s design, configuration and provision of Services to WLP. 
Recipient shall use, and shall take reasonable steps to cause other persons
authorized to receive Confidential Information to use, reasonable care to
protect such information.  Recipient may only produce extracts and summaries of
the Confidential Information consistent with its permitted use of the
information. Recipient acknowledges that WLP has a responsibility to its
customers to keep their customer records strictly confidential, and agrees that
any customer records Recipient, its employees or agents receive will therefore
be treated as the Confidential Information of WLP.  Recipient’s obligations to
keep such customer records strictly confidential shall not terminate when its
obligations regarding all other Confidential Information terminate, but shall
continue for so long as WLP requires such customer records to be kept
confidential.  Neither Party shall have intellectual property rights of any kind
or nature to the Confidential Information disclosed by the other Party or to
material which is created using such Confidential Information.

 

2.                                       Disclosure of Confidential Information
to Employees and Others.  Notwithstanding Section 1, Recipient may disclose
Confidential Information to: (i) its employees on a need-to-know basis or others
specifically permitted to perform services hereunder, provided that the
Recipient has taken reasonable steps to ensure that such Confidential
Information is kept strictly confidential consistent with the confidentiality
obligations imposed hereunder, including instructing such employees not to sell,
lease, assign, transfer, use outside their scope of employment or reveal any
Confidential Information without the consent of the Party whose Confidential

 

3

--------------------------------------------------------------------------------


 

Information is involved, and obtaining the written agreement of its employees to
conform to the requirements of this Agreement.; (ii) its legal counsel, auditors
and consultants, except those consultants which  are direct competitors of
either SITA or WLP; (iii) employees, agents and representatives of the Party
whose Confidential Information is involved, (iv) its agents specifically
permitted to perform its services or its responsibilities under the GTSA but
only on a need-to-know basis, provided that the Recipient shall require the
execution by the party receiving the confidential information a non-disclosure
agreement substantially similar in form to this Agreement; and (v) subject to
the prior written consent of the Party whose Confidential Information is
involved, other persons (including contractors, landlords or facility managers)
in need of access to such information for purposes specifically related to
Recipient’s performance of its responsibilities under the GTSA, provided that
Recipient disclosing Confidential Information under this Subsection (v) shall
require the execution by such other persons of a non-disclosure agreement
substantially in the form of this Agreement.

 

3.                                       Return or Destruction of Information. 
Recipient agrees that upon the request of a Party having rights to Confidential
Information, it shall promptly return such Confidential Information (including
any copies, extracts, descriptions and summaries thereof) to the Party having
rights to such Confidential Information and shall further provide the and shall
further provide the requesting Party with a corporate officer’s written and
sworn certification of same.  When Confidential Information of a Party has been
integrated into documents containing proprietary information of any third party,
upon the request of the Party whose Confidential Information is involved, the
Recipient in possession of such information shall promptly destroy those
portions of the documents (and any copies, extracts and/or summaries thereof)
and shall further provide the requesting Party with written certification of
same.

 

4.                                       Waivers.  Recipient may request in
writing that the Party whose Confidential Information is involved waive all, or
any portion, of its responsibilities relative to specific items of such
Confidential Information.  Such waiver request shall identify the affected
Confidential Information and the nature of the proposed waiver.  The Disclosing
Party shall respond within a reasonable time, and if, the Party with the
proprietary interest in such information determines to grant the requested
waiver in accordance with the terms of the GTSA, the Disclosing Party shall
inform the Recipient in writing that a waiver has been granted with respect to
such request.

 

5.                                       Required Disclosure.  The
confidentiality obligations imposed by this Agreement do not apply to the
extent, but only to the extent, that Confidential Information must be disclosed
pursuant to a court order or as required by any regulatory agency or other
government body of competent jurisdiction.  If Recipient is ordered to disclose
Confidential Information, it shall notify the Party whose Confidential
Information is involved immediately upon receipt of such an order to disclose
and use all reasonable efforts to resist, or to assist such Party in resisting,
such disclosure and, if such disclosure must be made, to limit the disclosure to
the extent legally required and to obtain a protective order or comparable
assurance that the Confidential Information disclosed shall be held in
confidence and not be further disclosed absent the original disclosing Party’s
prior written consent.

 

4

--------------------------------------------------------------------------------


 

6.                                       Remedies.  The parties acknowledge that
any disclosure or misappropriation of Confidential Information in violation of
this Agreement could cause irreparable harm, the amount of which may be
extremely difficult to determine, and which the parties agree would be
inadequate and insufficient as a remedy at law or in money damages.  The parties
therefore agree that the Disclosing Party and/or the Party whose Confidential
Information is involved shall have the right to apply to any court of competent
jurisdiction for an order restraining any breach or threatened breach of this
Agreement and for any other relief as the Disclosing Party and/or the Party
whose Confidential Information is involved deems appropriate, and Recipient
agrees not to oppose any such application.  This right shall be in addition to
any other remedy available in law or equity.

 

7.                                       Term.  The term of this Agreement shall
commence on the date set forth above.

 

8.                                       Third Party Beneficiary.  This
Agreement is enforceable by the parties hereto and by either SITA or WLP, as
appropriate, as a third-party beneficiary hereto.

 

9                                          Governing Law.  The validity of this
Agreement, the construction and enforcement of its terms, and the interpretation
of the rights and duties of the parties shall in all respects be governed by the
substantive laws of the State of New York.

 

10.                                 Modification and Waiver.  No modification,
amendment, supplement to or waiver of the Agreement or any of its provisions
shall be binding upon the parties hereto unless made in writing in English and
duly signed by both parties.  A failure or delay of any party’s exercise or
partial exercise of any right or remedy under this Agreement shall not operate
to impair, limit, preclude, cancel, waive or otherwise affect such right or
remedy.

 

11.                                 Severability.  If any of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
unaffected provisions of this Agreement shall be unimpaired and remain in full
force and effect.  The Disclosing Party and the Recipient shall negotiate in
good faith to substitute for such invalid, illegal, or unenforceable provision a
mutually acceptable provision consistent with the original intention of the
parties.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties each acting with proper authority, have executed
this Agreement as of the date first written above.

 

Disclosing Party

 

Recipient

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

[Type or Print]

 

 

[Type or Print]

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT PS

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT RC

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT SD

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT SLA

 

[Refer to attached document.]

 

The Parties hereby acknowledge and agree that the attached Attachment SLA shall
be interpreted such that both WLP and WSL are treated on an aggregate basis in
the case of eligibility for Service Credits/SCUs or other credits and remedies,
under both the present Agreement and the SITA/WSL 2004 Global Telecommunications
Agreement).

 

--------------------------------------------------------------------------------


 

ATTACHMENT TA –
TRAVEL AGENTS

 

Airtrade

Asatej

CTS

DER

Diesenhaus

Ebookers

Expedia (Various Sites)

H.I.S.

ISSTA

JTB

Lastmintue.com

Lotus Leisure

My Travel

Nextsky

Ophir Tours

OTC

R&C Tours

Thomas Cook

TicTas

Worldtravel BTI

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT TH

 

[Refer to attached document – To be inserted post-execution of this Agreement.]

 

This Attachment TH consists of the document setting out the travel agencies’
normal business hours to be agreed between the Parties’ Representatives, as may
be updated from time to time.

 

--------------------------------------------------------------------------------


 

ATTACHMENT WF

 

[Refer to attached document.]

 

 

—END OF AGREEMENT FOLLOWING ATTACHMENT WF—

 

--------------------------------------------------------------------------------


 

ATTACHMENT BI: WLP

 

PROD_GROUP

 

PROD_NAME

 

SHORT_NAME

 

INV_DATE

 

ACT_DATE

 

ACT_PERIOD

 

INV_NUMBER

 

MEMBER NCC

 

TYPE_CODE

 

REGION

 

EXPENSE

 

PRODUCT

 

Messaging Services

 

Type B Services

 

TYPB

 

20030926

 

200308

 

200308

 

95669 1P

 

0000000723

 

USA

 

670

 

6B

 

TB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHARGE
TYPE

 

CATEGORY

 

CHG_
DESCR

 

ZONE 1

 

CTY 1

 

CTR 1

 

ADDR 1

 

STATION 1

 

BILL PERIOD
START_DATE

 

TRAFFIC

 

USAGE

 

CHG
RAFFIC

 

ZONE 2

 

CTY 2

 

CTR 2

 

ADB

 

TB Corporation

 

Usage Type

 

NAM

 

US

 

MIA

 

0104107

 

MIALLQW

 

 

 

1

 

0.00

 

1

 

NAM

 

US

 

MIA

 

 

 

 

 

Adressage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDR 2

 

STATION 2

 

SPEED

 

SPEED 2

 

CPE_FLAG

 

BILL FLAG

 

PROTOCOL
USER NAME

 

PRICE_BAND

 

OPT_DESCR

 

RATING_CUR

 

BASIC_RATE

 

CHGRATCURR

 

ATLBP1P

 

Standard Specific

 

 

 

 

 

 

 

Y

 

0104107-1

 

 

 

 

 

USS

 

15.00

 

15.00

 

 

 

Addresses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISCNTTYPE

 

STAND_DISC

 

CONTRA_REF

 

CONTRDISC

 

CUSTOM_REF

 

DISCOUNT BILL_CURR BILL_CURR

 

CHGBILLCUR

 

 

 

0.00

 

 

 

0.00

 

0.00

 

USS

 

15.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

[ex10-73bimage002.gif]

 

ATTACHMENT PS
PROFESSIONAL SERVICES STATEMENT OF WORK

 

FOR

 

[ex10-73bimage004.gif]

 

GLOBAL IP MIGRATION

 

 

Version 2.0

 

--------------------------------------------------------------------------------


 

Executive Summary

 

This document highlights the benefits that Worldspan will receive by engaging
SITA’s Professional Services organization. SITA will utilize highly skilled
professionals, with a wealth of industry and technical knowledge, to ensure
Worldspan’s migration to IP is executed in an expeditious manner.  Our
professionals will be aligned closely and dedicated to this endeavor to ensure
Worldspan can continue to focus on their core business functions.

 

Benefits

 

•      A dedicated project team will ensure an expedited network migration to IP
which ensures that Worldspan realizes earlier the business benefits of lower
costs and improved margins for services

 

•      Three Project Management professionals as part of the network migration
team allowing Worldspan to redirect resource to other strategic business
initiatives

 

•      Project Management teams follow the Project Management Institutes (PMI)
ISO 9001 standards for project delivery which provide Worldspan a professional
and structured implementation methodology

 

•      Network Lifecycle Management services which consists of a team of
designated certified internetworking specialists that will be responsible for
the deployment and operational maintenance of your IP network

 

•      Automated Project Management Information System – PMOfficeâ - Gartner
Group’s recognized leader in Project Management portfolio management and
tracking tool

 

•      SITA, through PMOffice,â will provide Worldspan access to a customized
Project Information Portal (PIP) which allows real-time access to project
schedules, engineering documentation, communications plans, etc.

 

•      Coordinated Risk Mitigation and Contingency Planning which ensure
Worldspan’s business is not impacted by the network migration

 

•      Provide Worldspan with a single-point to manage the global network
services providers and telecommunications contractors throughout the lifecycle
of the project

 

•      Co-chair a joint Worldspan – SITA Project Governance Board which will be
accountable to Worldspan’s executive project sponsorship

 

•      Integrated change control process which maintains a structured change
process for the project scope which account for and follow an approval process
for all project change orders

 

•      On-going contractual management for project related issues

 

--------------------------------------------------------------------------------


 

Introduction

 

The “one-time” Professional Services charge of $[**] will provide Worldspan with
a dedicated Project Management team, having access to the tools and
methodologies of our global Program Management infrastructure, to ensure a
seamless and successful migration to IP.  This scope of work includes the
migration of legacy connections in the European, Middle Eastern / African, and
Asia-Pacific regions as identified in Worldspan’s original RFP.

 

 

 

 

[ex10-73bimage006.gif]

 

 

 

 

Figure 1: SITA’s Global Project Management:  SITA’s project management processes
and procedures have been tested through 50+ years of providing wide area network
services to the air transport community on an unprecedented global scale.

 

 

 

SITA is uniquely positioned to draw upon proven global Program Management
expertise, processes, and operations (see Figure 1) to provide Worldspan with a
low risk migration path to IP.  We will provide the necessary resources to
ensure the successful delivery of quality Wide Area Network (WAN) services.  Our
robust Program Management plan employs a total quality management approach that
includes:

 

•      Worldspan not only as the final decision maker but also as an integral
member of the Project Management team

•      A mutually agreed, realistic and low risk schedule through integrated
management and maintenance

•      Implementation of Change Management to provide flexibility in
accommodating project changes

•      Proactive Risk Management designed for early identification, assessment,
and mitigation of project risks

•      A dedicated Customer Satisfaction Manager to ensure the highest level of
quality and Worldspan’s complete satisfaction

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

•      The use of Project Management experts who have managed and executed
programs of similar size and scope

•      State of the art communications technology to ensure timely and accurate
communication between the Worldspan and SITA Project Offices

 

Resources

To support the Worldspan IP Migration, the London-based Project Management team
will consist of [at least] three fully dedicated resources for the duration of
the project: one (1) Senior Project Manager / Project Director and two (2)
Project Managers.  These resources will comprise the core of the “Worldpan IP
Migration Project Office,” that will be the Single Point of Contact (SPOC) for
all project issues.  This Project Office will be Worldspan’s link to SITA’s
global Program Management infrastructure, described in greater detail below.  It
will be this team’s responsibility to insure that the migration progresses
according to Worldspan’s and SITA’s mutually agreed objectives.

 

--------------------------------------------------------------------------------


 

OVERVIEW

Presented here is an overview of SITA’s Project Management approach and a
description of the Project Management processes that will be employed by the
Worldspan IP Migration Project Office to ensure successful project execution.

 

 

 

[ex10-73bimage008.jpg]

 

 

 

 

Figure 2: SITA Project Management:  SITA’s project management processes and
procedures have been developed through 50+ years of providing IT solutions to
the air transport community.

 

 

 

SITA has developed world-class Project Management processes and skills through
50+ years of providing global telecommunications solutions to the Air Transport
Community (ATC) (see Figure 2).  Our extensive experience has led us to
recognize that Project Management is both an art and a science.  The science
aspect of project management consists of the systematic utilization of standard
tools and methodologies such as Schedule Management, Change Management, Risk
Management, etc.  SITA Project Managers are thoroughly trained in the use of
these standard tools and methodologies.  The art of Project Management consists
of “soft skills” including trust, credibility, problem solving, and managing
expectations, and is developed through experience, practice, and intuition. 
SITA Project Managers utilize and refine both skills so they instinctively know
how and when to react to project issues.

 

Project Management Life Cycle

 

SITA employs a four-phase life cycle project management methodology that has
been proven to be successful over many projects.  The four major life cycle
phases are: 1) Initiating, 2) Planning, 3) Execution, and 4) Closing.  Each
phase has well defined activities with clear entrance and exit criteria.  It is
within this framework that all the controlling processes are implemented.

 

--------------------------------------------------------------------------------


 

Initiation Phase

The Initiating Phase includes all activities from project initiation through
preparation of detailed project plans.              Key project Initiation phase
activities include:

 

•      Appointment of the SITA Project Managers, who have been approved by
Worldspan

 

•      Development of a detailed Statement of Work

 

•      Identification of project sponsors & stakeholders

 

•      Relationship-building

 

•      Appointment of a Technical Design Authority

 

•      Development of a Work Breakdown Structure (WBS).

 

•      Definition of Customer Acceptance Criteria

 

•      Identification of Sub-Contractors

 

Planning Phase

The Project Team develops a high-level project plan focused on the major
elements needed to meet the business objectives during the Planning Phase.  The
Project Team then translates the WBS into a schedule, assigns resources, and
establishes timelines for completing project tasks.  The schedule then serves as
a key element in controlling the project.  Nine main deliverables are produced
in this phase:

 

•      Detailed WBS and Implementation Plan

 

•      Requirements Definition Document

 

•      Detailed Technical Solution

 

•      Baseline Integrated Master Schedule

 

•      Contracts and Related Documents

 

•      Risk Management Plan

 

•      Change Management Plan

 

•      Quality Plan

 

•      Communication Plan

 

--------------------------------------------------------------------------------


 

Execution Phase

The objective of the Execution Phase is to ensure that each work package
delivers the desired results, in the designated time frame, using the specific
resources allocated.  Continual monitoring of the Project is required to ensure
proper delivery of milestones during the Execution Phase.  The top-level
Execution Phase milestones include:

 

•      Implement Project Management Plans

 

•      Schedule

 

•      Risk

 

•      Change

 

•      Quality

 

•      Communications

 

•      Complete Circuit Installation

 

•      Cutover and Cutoff / Disconnection of legacy services

 

Closing Phase

The key project closure activities include:

 

•      Operational Acceptance

 

•      Administrative Closure

 

•      Contracts Close out

 

•      Post Implementation Review (Lessons Learned)

 

Closure of the Project is completed through a documented customer signoff
procedure.

 

--------------------------------------------------------------------------------


 

Program Management Infrastructure

 

The SITA Professional Services Program Management infrastructure provides our
resources with the tools for project management standardization and automation,
conduits for efficient communications, and overall Program and Project
Management support as well as project integration oversight for all of SITA’s
network services projects.

 

This Program Management infrastructure ensures consistent delivery of network
services projects through the efficient execution of Project Management
standards provided by SITA corporate program management, known as the Global
Project Consultancy team.  These methodologies are largely based on best
practices developed by the Project Management Institute (PMI).

 

Integrated Project Management Office

Supporting this infrastructure is the global Integrated Project Management
Office (i-PMO).  The i-PMO is the “center of excellence” in providing a
repository for all SITA delivery processes and methodologies, and is responsible
for managing the automated tools and web-based applications for the Worldspan
Project Office to utilize (see the “Tools” section).

 

The i-PMO’s mission is to ensure that all projects within SITA are conducted to
the standards of excellence and customer satisfaction set forth by SITA
management and the Global Project Consultancy Team.  The roles of the i-PMO are:

 

•      Knowledge Management

 

•      Standards / Methodology & Procedures Development

 

•      Technology Selection

 

•      Decision Support

 

•      Professional Development

 

•      Continuous Process Improvement

 

Tools

Project Web Sites

The Project Information Portal (PIP) web site provides real-time access through
which the Worldspan and SITA project stakeholders can get up to date project
status.  The web pages are built and dedicated to specific customers and
projects.  Each web site acts as a central project communications interface
between SITA Project Managers and the customer.

 

--------------------------------------------------------------------------------


 

Depicted below is a screen shot of what a standard project website looks like
(branded for Sabre – Worldspan would have their own branded web page).  These
websites are fully scalable and have greatly enhanced customer and stakeholder
communications in past projects.  The i-PMO has had great success with these
customer-based websites and it has dramatically increased overall customer
satisfaction.

 

[ex10-73bimage010.jpg]

 

--------------------------------------------------------------------------------


 

PMOffice™

PMOffice™ is an automated project management software tool that is web enabled,
accessible via the Internet and Intranet at http://prompt.sita.aero.  This tool
encompasses all aspects of project management, allowing visibility to
Executives, Project Managers, and Team Members on all projects at the required
level.  Its focus is to provide an efficient mechanism to deliver projects, and
provide instantaneous feedback on current project status, financials,
documentation, changes, risks and issues.

 

It also has embedded applications for such things as time tracking.  PMOffice™
is compatible with Microsoft Project and has the ability to import and export
projects to and from MSProject. It has the ability to be integrated with other
applications to provide a complete view of project data.  Individual project
budgets can be established at the top level of the project while incurred costs
can be identified or established at the deliverable / task level and rolled up
into the project level.

 

Below is a PMOffice Screen shot from one of the ongoing Network Services
projects.  This particular screen shot provides the Project Manager (and the
rest of the Project team) with a color-coded view of which tasks are on track,
percentage complete, and what the schedule variance is.  This valuable project
data provides the Project Manager with readily recognizable trouble spots that
will allow them to make proactive decisions to keep the project within budget
and on schedule.

 

[ex10-73bimage012.gif]

 

--------------------------------------------------------------------------------


 

Project Management Processes

During the lifecycle of a project the following controlling processes are
implemented to ensure the project is accomplished on time, to the customers
requirements, with minimal risk, and within cost:

 

•      Schedule Management

 

•      Risk Management

 

•      Change Management

 

•      Quality Management

 

•      Communication Management

 

These processes are discussed in detail in the sections below.

 

1.     SCHEDULE MANAGEMENT

SITA will employ proven Schedule Management methodologies to ensure the on-time
delivery of Worldspan’s IP migration.  Our Schedule Management approach has been
developed through lessons learned from our 50+ years providing network services
to the Air Transport Community (ATC).  The two components of our Schedule
Management methodology are Schedule Development and Schedule Control.

 

a.     Schedule Development

SITA’s Schedule Development methodology is designed to produce a realistic, low
risk schedule that meets the delivery timeframe of each customer.  The creation
of an Integrated Master Schedule (IMS) with sufficient detail to enable the
early identification and mitigation of schedule risks is a key requirement for a
successful project.  SITA typically develops an IMS down to the Task Level.  In
breaking down the schedule to Task Level, we are able to identify schedule risks
that would otherwise go undetected.  The Worldspan / SITA Project Management
team will review, and revise as appropriate, the proposed schedule during the
planning phase of the project.

 

Schedule Baseline – Once the Project Office and Worldspan project stakeholders
have approved the schedule, it then becomes the baseline.  The baseline schedule
is the original project schedule from which progress will be measured and
variances calculated.  The baseline schedule is accompanied by a narrative,
which describes all scheduling assumptions, constraints, and risk elements. 
After the schedule has been baselined, schedule control is initiated.

 

SITA will utilize Microsoft Project to develop, monitor, maintain, and update
the IMS, Critical Path and Slack on a weekly basis throughout the project.  MS
Project allows us to continually and rapidly refine the schedule as needed
throughout the course of the

 

--------------------------------------------------------------------------------


 

project.  The IMS revisions will be provided to Worldspan via the channels
identified in the Communications Plan.

 

b.     Schedule Control

Schedule control involves incorporating progress, scope changes, and corrective
actions into the schedule, and reporting progress on a periodic basis.

 

Incorporating Progress – Project status meetings are conducted with team members
to collect activity status information.  The schedule is updated and analyzed
for variances.

 

Scope Changes – A schedule change control system will be developed between SITA
and Worldspan that outlines criteria for incorporating schedule changes and
approval requirements.

 

Corrective Actions – The project team determines whether corrective actions
should be incorporated in the schedule updates.  These may include revising
logic, compressing durations (by adding resources) or revising milestone
completion dates to reflect scope changes.

 

Reporting – The schedule updates are distributed to the appropriate team members
as determined in the Communications Plan.

 

2.     RISK MANAGEMENT

We have employed an established Risk Management process to ensure that issues
and concerns identified by SITA and Worldspan will be addressed in a timely and
systematic manner.  The process combines Lessons Learned from past and ongoing
programs with an assessment of program specific requirements.  Project personnel
will record issues and concerns in the project Risk Register.

 

Proactive forward-thinking practices are employed to identify and mitigate
potential risks.  The responsibility for Risk Mitigation is pushed down to the
lowest level as each member of the SITA / Worldspan Project team has a
responsibility to, on a daily basis, identify those items that could possibly
affect the successful accomplishment of their tasks.  The main purpose of the
Risk Management program is for the Project Team to focus on eliminating or
reducing risks and resolving issues as early as possible – before a risk event
occurs.  To enhance the total quality aspect of the Program Management,
Worldspan will be an integral part of the Risk Mitigation process.  Worldspan’s
input will be solicited for both risk assessment and control.

 

The two principal components of SITA’s Risk Management methodology are Risk
Assessment and Risk Control.

 

a.     Risk Assessment

The three activities comprising SITA’s Risk Assessment process are: Risk
Identification, Risk Analysis, and Risk Prioritization.

 

--------------------------------------------------------------------------------


 

Identification – Risk Identification begins during the conceptual design phase
of the bid process and is performed continually throughout the project life
cycle.  The Project Manager(s) organize Risk Assessment brainstorming sessions
during the bid process before the project begins.  Internal, as well as
external, sessions are conducted and include network specialists, Account Team
members, implementation staff, and service delivery personnel.  The sessions
allow for the cross-functional identification of deployment / implementation
risks, architecture risks, and business / financial risks.

 

Analysis – During the brainstorming sessions, the team analyzes risks and
assesses the probability of the risk occurring as well as the severity of the
risk.  Once identified and analyzed, the risk is entered in the Risk Register
that is maintained and managed within the Project Office.

 

Prioritization – Risks are prioritized based on the rating scores from the
Analysis step.  Using the rating scores, risks are compared using graphical
analysis.  This analysis allows the Project Management Team to objectively
compare risks and focus on those risks that are most likely to occur and those
that will have the greatest impact on the project.

 

b.     Risk Control

To determine the mitigation strategy, the Project Team brainstorms using a
variety of tools including checklists of risk reduction techniques, cost
benefits analysis, and an analysis of alternative approaches.  The risk is
assigned to an owner, who is primarily responsible for monitoring the specific
activities of the mitigation plan for that particular risk.  The Project Team
reviews the alternatives and reaches consensus on which alternative to pursue. 
Once a plan is adopted, appropriate actions are taken to implement the plan.  A
contingency budget is also established within the Risk Management plan in the
event the initial mitigation strategy is not successful.

 

Risk Management is an ongoing process throughout the life of the project.  Risk
mitigation activities are integrated into the Work Breakdown Structure and are
reviewed during project meetings and planning sessions.  Project Managers are
required to review and update risks under their control on a regular basis. 
On-going Risk Management procedures are included in weekly, monthly and periodic
activities.

 

3.     CHANGE MANAGEMENT

Key to SITA’s success has been the understanding that constant change and
increased complexity are expected in today’s business environment.  It is often
the case that as soon as a business defines its technology strategies, service
strategies, marketing strategies, etc., factors in the marketplace change
requiring these strategies be revisited.  Thus, managing change has become a key
ingredient for today’s successful business.

 

Additionally, doing business in today’s global marketplace has become
increasingly complicated.  This complexity is related to a number of factors
including the global scope of markets, the sheer size of the projects being
undertaken, and the rate of change of technology, for example.  Even small
decisions often involve the interplay of hundreds of

 

--------------------------------------------------------------------------------


 

variables.  SITA’s Project Management processes are designed to enable the
delivery of solutions in today’s environment of constant change and increased
complexity.

 

SITA has adopted a mature and practical approach to Change Management that
provides global control of the project and contract, while allowing Worldspan
the flexibility to make changes to the original plans and deliverables.  Our
Change Management process provides vital change request impact information
upfront so that informed decisions are made.  For example, when a change request
is submitted to the Project Office, the impact on cost, schedule, and
performance are assessed and presented to the customer before both SITA and the
customer approve the request.  Without this upfront impact analysis, Change
Management is simply ineffective.

 

It has also been SITA’s experience that complex Change Management processes are
seldom effective unless the process is rigorously enforced.  This is especially
true in a high-pressure project environment.  For this reason, Change Management
is strictly enforced across all organizations (SITA, the Customer, and
Subcontractors) involved in the project.  This is in Worldspan’s best interest
as it avoids more disruptive and costly (to Worldspan) situations.  Our Change
Management process described here includes Change Control and Change Evaluation.

 

a.     Change Control

Requests for Changes (RFC) are initiated and processed using Change Proposal
Forms.  These forms are submitted to the Project Office and are reviewed by the
SITA / Worldspan Project Management Team.  Action to implement the requested
change is performed once both Worldspan and SITA have approved the request for
change.  SITA subcontractors are also required to adhere to this process.

 

b.     Change Evaluation

The Project Team considers the following to assist the Approval Authority in
evaluating the request:

 

•      Technical Impact.  Define the technical design changes that must be
carried out to implement the change request. Identify all WBS elements and work
packages affected by the change. If additional resources are required or if
resources must be shifted, the impact on the existing work package
implementation must be shown.

 

•      Budget Impact.  Identify and analyze projected financial consequences of
making the requested change.  Estimate cost differentials as precisely as
possible.  Include an assessment of the impact on the Project financials,
including costs in the categories of labor, material, subcontracting, and
overhead and other load factors.

 

•      Schedule Impact.  Identify projected timing consequences of making the
requested change.

 

•      Estimate the effect on the critical path and attainment of deliverables
and major milestones.  Include a assessment of short-term consequences versus

 

--------------------------------------------------------------------------------


 

impact on longer-term Project completion.  This assessment should also identify
impacts to any Project dependencies.

 

•      Performance Impact.  Identify projected customer satisfaction
consequences of making the requested change. Estimate the effect on attaining
technical and administrative requirements.

 

•      Project Specifications.  Include an assessment of trade-off between
breadth and depth on Project Scope.

 

•      Contractual Impact.  Identify which clauses in the contract are affected
by the change, and submit proposed contract modification text for discussion. 
If subcontractor contracts are affected, describe the changes that must be made
and the consequences of those changes.

 

4.     QUALITY MANAGEMENT

SITA’s Quality Management philosophy is based on the theory that quality is
built in, not inspected in.  Customer satisfaction and quality of service
monitoring begin during the Initiation and Planning phase and continue
throughout the “Steady State” phase.  SITA is committed to working closely with
Worldspan to document quality requirements and implement appropriate levels of
quality processes and procedures to achieve mutually agreed standards of
performance.

 

A dedicated Customer Satisfaction Manager will be assigned to the Worldspan IP
Migration project to focus solely on enforcing the established policies,
procedures, and processes ensuring the delivery of quality products and
services.  SITA categorizes quality activities into Planning, Controlling, and
Assurance processes.

 

a.     Quality Planning

SITA identifies which quality standards are relevant to the project and
determines how best to satisfy them.  For Quality Control, SITA monitors the
project results to meet the standards set out in the Planning process and
identifies ways to eliminate the causes of unsatisfactory results.

 

b.     Quality Assurance

For Quality Assurance, the Customer Satisfaction Manager conducts a structured
review of the Quality Management activities to ensure that the defined project
process flowcharts, methodologies, and checklists are followed.  The reviews are
also used to identify Lessons Learned, and thus refine and improve these
activities.  SITA does not categorize the Quality Plan as separate documents but
rather as a set of quality review activities that are included in the project
plan.

 

c.     Quality as a Corporate Value

In the pursuit of a Total Quality Management organization, SITA has undertaken
several initiatives:

 

--------------------------------------------------------------------------------


 

•      Created a Customer Relationship Management Division responsible for
establishing SITA’s quality systems and processes to ensure we provide
world-class customer service across our global operations.

 

•      Trained 100 Quality Management Facilitators to serve as internal quality
consultants.

 

•      Permanently established Annual Improvement Planning (in 1990) as an
integral part of SITA’s annual corporate planning process.

 

•      Conducted an organizational self-assessment in 1998 using a framework
derived from the European Foundation for Quality Management’s Quality Award
Model.

 

•      Began ISO 9000 certification throughout SITA on a progressive basis.

 

A stringent Supplier Quality Agreement ensures Worldspan that quality is a top
priority inside and outside the SITA organization.  Before attaining the status
of “Preferred Supplier to SITA,” a supplier must meet specific criteria relating
to:

 

•      Quality of products

•      Quality of service and logistics

•      Production capabilities

•      Long-term support

•      Research and development investment

•      Financial assets

 

SITA’s Vendor Evaluation System measures vendors performance based on the
following data:

 

•      Price evolution

 

•      Business level per month / year

 

•      Order acknowledgement delays

 

•      Quantity of order corrections

 

d.     Focus on the Customer

To ensure customer satisfaction with SITA’s performance, a Customer Satisfaction
Corporate Office was established to create a Customer Care culture.  SITA’s
Corporate Office facilitates the process of “Managing Total Quality” across the
organization by provide the best possible customer oriented Quality of Service. 
This core objective is embodied in the Quality Policy Statement:

 

•      “Our Quality Policy is to consistently deliver a service for which
performance and Quality equal or exceed that of any competitor and meet all
expectations of the customer world-wide.”

 

--------------------------------------------------------------------------------


 

5.     COMMUNICATION MANAGEMENT

SITA has established a communication structure involving state of the art tools
to ensure timely and accurate generation, collection, dissemination, storage and
disposition of project information.  This formalized structure also provides the
critical links among people, ideas and information that are necessary for
success.  Our Communication Management methodology includes Document Control,
Reporting, and Escalation.

 

a.     Documentation Control

Documentation Control will be incorporated into every phase of this project. At
the beginning of a project, the Project Manager ensures that the Documentation
Management process is established. The Project Documentation Management Plan
will conform to Worldspan existing policies, and will cover the following:

 

•      Office software management

 

•      Component Type Listing

 

•      Standard Naming Conventions

 

•      Documentation Change Management

 

•      Recording

 

•      Reporting

 

Documentation Control provides a series of rules and procedures aimed at
ensuring that the following aspects of project management are addressed.

 

Document Management

SITA maintains a document management structure.  All documents will contain a
page describing revision history.  Every new printed version is assigned a
different version number.  The first version released for approval is version
1.0. Prior (draft) versions are assigned decimal numbers (i.e. version 0.x).
Minor revisions are assigned incremental numbers after the decimal point (e.g.
Version 1.1); major revisions jump to the next whole number (e.g. Version 2.0). 
Software applications used to create each document are also specified.  For
example, Word 98, or Microsoft Project 2000, etc.

 

Deliverable Management

The Senior Project Manager / Director approves all Worldspan project contract
deliverables for final release.  This authority may be delegated to other
members of the Project Team.  Once approved, a request for review and approval
of a deliverable will be transmitted through the Senior Project Manager /
Director to the Worldspan Project Director for acceptance.  Once the deliverable
is transmitted and subsequently approved, the Project Management database is
updated accordingly.

 

When combined, these value propositions will help to ensure that the IP
Migration Project will be delivered on time, in accordance with Worldspan’s
requirements, and potentially result in an earlier realization of overall
network services cost savings.

 

--------------------------------------------------------------------------------


 

Exhibit 10.73

 

ATTACHMENT RC – CHARGES

 

•                       PART I: IP-BASED SERVICE CHARGES

 

•                       PART II: CHARGES FOR PROFESSIONAL PROJECT MANAGEMENT
SERVICES

 

•                       PART III: CHARGES FOR EXISTING SERVICES

 

•                       PART IV: ADDITIONAL PRICING TERMS AND CONDITIONS

 

--------------------------------------------------------------------------------


 

ATTACHMENT RC – CHARGES

 

PART I: IP-BASED SERVICE CHARGES

 

1.                                      IPVPN, Managed DSL & Managed ISP

 

1.1                                 Overview.  Charges for IP VPN and Managed
DSL are as set forth in Table 1 of this Part I, Attachment RC – Charges. 
Charges for Managed ISP are as described in Section 1.5.  (All
Section references in this Attachment RC are to sections of a numbered Part of
this attachment unless otherwise noted.)  All charges are subject to the further
terms of this Attachment RC and of the remainder of the Agreement.  The detailed
service description for each Service is set forth in Attachment SD.

 

1.2                                 Throughput.  Prices in Table 1 are inclusive
of worldwide throughput at the Worldspan Host complex, but only for
transmissions associated with connections specifically identified in Table 1.

 

TABLE 1 – IP VPN and Managed DSL

 

Country

 

IP VPN 64K
(includes
CS 805
router)

 

IP VPN
128K
(includes
CS 2610XM
router)

 

IP VPN
256K
(includes
CS 2610XM
router)

 

IP VPN
1024K
(includes
CS 2610XM
router)

 

IP VPN
2048K
(includes
CS 2610XM
router)

 

Managed
DSL
32K Internet
32K Intranet
(includes CS
827 router)

 

Argentina

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Aruba

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Bahamas

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Brazil

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Canada

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

Cayman Islands

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Dominican Republic

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

El Salvador

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

TABLE 1 – IP VPN and Managed DSL – Cont’d

 

Country

 

IP VPN 64K
(includes CS
805 router)

 

IP VPN
128K
(includes
CS 2610XM
router)

 

IP VPN
256K
(includes
CS 2610XM
router)

 

IP VPN
1024K
(includes
CS 2610XM
router)

 

IP VPN
2048K
(includes CS
2610XM
router)

 

Managed
DSL
32K Internet
32K Intranet
(includes CS
827 router)

 

Jamaica

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Peru

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Puerto Rico

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Uruguay

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Venezuela

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

 

Notes to Table 1:

(1)                    All rates in Table 1 are fixed for the Term of the
Agreement.

(2)                    All rates are inclusive of the managed router specified
in the column heading (or equivalent as may be supplied by SITA).

(3)                    (i) Intranet Connect connections with throughput speed of
32kbps and port speed of 64 kbps and in service at the effective date of the
contract, will be charged in accordance with prices established for 64 kbps
IPVPN service set forth in Table 1 upon migration.

(ii) (Intranet Connect connections with throughput speed of 64kbps and port
speed of 128 kbps and in service at the effective date of the contract, will be
charged in accordance with prices established for 64 kbps IPVPN service set
forth in Table 1 upon migration.

(iii) Intranet Connect connections with throughput speed of 128kbps and port
speed of 256 kbps and in service at the effective date of the contract, will be
charged in accordance with prices established for 64 kbps IPVPN service set
forth in Table 1 upon migration.

 

1.3                                 IP VPN.  The following terms and conditions
apply to IP VPN Services supplied under this Agreement:

 

1.3.1                        IP VPN prices for 64kbps include IPVPN service
installation, Local Access monthly rental charges and Link Service installation
and monthly service charges.  The price is not inclusive of the Local Access
installation charge which is passed-through to the customer at cost.

 

1.3.2                        IP VPN prices for speeds greater than 64kbps
include IPVPN service installation and Link Service installation and monthly
service charges.  The price is not inclusive of Local Access monthly rental
charges or the Local Access installation charge which are passed-through to the
customer at cost.

 

1.3.3                        For IP VPN service, port speed equals throughput,
as described in the Attachment SD.

 

1.3.4                        IP VPN is at SITA’s Gold Quality of Service, as
described in Attachment SD.

 

1.4                                 Managed DSL Access.                     The
following terms and conditions apply to DSL Services supplied under this
Agreement:

 

1.4.1                        Managed DSL Access prices are inclusive of managed
DSL connectivity and access to a SITA-provided Internet protocol services node
(“IPSN”), 32 kbps

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

average Intranet throughput per connection at a SITA-provided IP Services node,
and 32 kbps average Internet throughput per connection at a SITA-provided IP
Services node.

 

1.4.2                        DSL prices exclude Plain Old Telephone Service
(“POTS”) connections when required for voice.  POTS line connections, where
applicable, will be passed through to WLP at cost.  Dedicated POTS lines will
not be available through SITA in countries where call barring service is not
available.  Current availability of DSL Services is as summarized in Exhibit 1;
this availability matrix, including information about call-barring availability
in each country where DSL Service is available, will be updated from time to
time upon request to SITA by WLP.

 

1.4.3                        DSL speeds and contention rates may vary by country
and provider.

 

1.4.4                        Coverage limitations apply on the availability of
DSL.  All sites must be pre-qualified before service can be committed to a
specific location.

 

1.5                                 Managed ISP. The following terms and
conditions apply to Managed ISP Services supplied under this Agreement:

 

1.5.1                        Managed ISP prices are established in accordance
with the rules and procedures as set forth below:

 

(a)          Prices will be developed in accordance with the following formula:

 

Local provider cost to SITA x [[**]% + $[**] USD.

(Example: If the total monthly cost to SITA for an ISP connection to SITA is
$80. the price from SITA to the customer will be $[**].  ($80 x [**]% + $[**])

 

(b)         Any non-recurring charges assessed by the Managed ISP will be passed
through to WLP at cost.

 

(c)          Managed ISP prices are to be fixed by SITA on a calendar year
basis, and are subject to pricing changes effective from January 1st of each
calendar year.

 

(d)         From time-to-time, the customer may request an updated or modified
list for specific countries or services levels.  SITA will provide the pricing
for such list in accordance with the formula set forth in Section 1.5.1(a) and
will indicate the validity period for such pricing.

 

(e)          SITA will pass through to WLP all warranties, penalties or other
forms of financial compensation which it receives from a third party ISP in
connection with the Managed ISP Service, as part of the pricing terms associated
with the Managed ISP service.

 

(f)            Indicative pricing for the Managed ISP Services is set forth in
Exhibit 2.  Both the SITA monthly charges and the PTO/ISP installation charges
may not be current as of the Effective Date of this Agreement.  Such indicative
pricing is included in Exhibit 2 in order to provide general information

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

about pricing elements.  Actual pricing quotations for the Managed ISP Service
are available from SITA upon request by WLP and will be subject to the formula
set forth in Section 1.5.1(a) above.

 

5

--------------------------------------------------------------------------------


 

2.                                       Protocol Translation Solution (Option)

 

2.1                                 Protocol Translation Solution Standard
Monthly Charges. The Protocol Translation Solution Service as described in
Attachment SD is available to customer as an option under this Agreement at the
prices set forth below, provided that customer orders this Service option on or
before 31st December 2004.  If customer orders this Protocol Translation
Solution Service, the following monthly charge applies for a minimum period of
36 months:

 

$ [**] USD per month

 

The above monthly Service charge covers the following Service Components and is
subject to the terms and conditions below, all in accordance with the project
description set forth in Attachment SD (Service Descriptions):

 

•                       8 Tiger 1000 routers including all related software
development and testing

•                       2 X 512 kbps connections between patl 443 and patl 444
to CATL 17 and CATL18 and all required connectivity at SITA Godby Road facility
(ATL)

•                       All required telehousing facilities and equipment at
Godby Road location to support 8 Tiger 1000 routers

•                       All installation charges

•                       SITA Project Management associated with the project

•                       SITA SC will coordinate the physical installation if the
Tiger units on racks-run cables,  and power at Godby Rd to support the Tiger
1000 units

•                       SITA will provide Worldspan Help Desk support available
twenty-four (24) hours a day, 365 days per year.

•                       It is planned that trouble tickets will be opened in the
standard manner. The GCSC will contact SITA’s GSC for non-network related
troubles.  The SITA helpdesk (GCSC) will be the single point of contact for all
maintenance and support issues related to the Tiger 1000. The GSC will also
perform the intelligent “catch and dispatch” for a technician on site if
necessary.

•                       SITA will operationally monitor all Tiger 1000 units

•                       36-month minimum duration

•                       Validity period for pricing: The pricing set forth in
this Section 2.1 and Section 2.2 below is valid on the condition that the
customer orders the Protocol Translation Solution Service on or before 31st
December 2004.

 

2.2                                 Incremental Bandwidth Pricing (Option). The
incremental monthly charges set forth in the table below will apply if WLP opts
to upgrade the standard 2 X 512 kbps connections normally provided as part of
the Protocol Translation Solution Services supplied under this Agreement.

 

INCREMENTAL BANDWIDTH PRICING

 

 

 

 

Data Center  (443/444)

 

Godby

 

TOTAL

 

Bandwidth per
connection

 

per IP
connection

 

both
connections

 

per IP
connection

 

both
connections

 

per IP
connection

 

both
connections

 

Incremental

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

512 kpbs

1024 kbps

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

512 kpbs

1536kbps

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

512 kpbs

2048 kbps

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

PART II: CHARGES FOR PROFESSIONAL PROJECT MANAGEMENT SERVICES

 

1.                                      All Section references in this
Attachment RC are to sections of a numbered Part of this attachment unless
otherwise noted.  All charges are subject to the further terms of this
Attachment RC and of the remainder of the Agreement.  The detailed description
for professional project management Services to be supplied under this Agreement
is set forth in Attachment PS and the Implementation/Migration Plan is set forth
in Attachment IP.

 

2.                                       In consideration of SITA’s provision of
Professional Project Management Services described in Attachment PS, WSL (and
not WLP) will pay SITA a professional project management fee equal to $[**]. per
month for the initial 12 months under the separate 2004 Global
Telecommunications Agreement between WSL and SITA. This fee covers three
dedicated qualified project managers.  Accordingly, in accordance Attachment PS,
the Project Management Services to be provided to WSL will cover the migration
of those WLP “Americas” connections treated under this Agreement, but no
separate project management fee applies under the present Agreement.

 

3.                                       SITA will use its best commercial
efforts and cooperate with WLP to meet a mutually agreed country migration
schedule.  SITA requires WLP to assist in the planning and migration of sites to
the IP solution types contained herein.

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

PART III: CHARGES FOR EXISTING SERVICES

 

1.                                      Managed Data Network Services (MDNS)
Airline Line Control (ALC), Synchronous Data Link Control (SDLC) and X.25/AX.25

 

1.1              Low Speed (up to 19.2 Kbps).All charges are inclusive of
Connection, Network Service Installation, Call attempts, and Link Service. Local
Access and/or transmissions may be included in the listed rate, but only as
specified in the table below.

 

Country

 

Up to 19.2K

 

Local Access

 

Transmissions

Mexico

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; [**] for each MCM exceeding 10. (see note for
MCM calculation)

Puerto Rico

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Antigua

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Barbados

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Bermuda

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Canada

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited MCMs to the US

Cayman Islands

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

French Antilles

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Dominican Republic

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Trinidad & Tobago

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

St. Marteen

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

British Virgin Islands

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

US Virgin Islands

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Jamaica

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Turks & Caicos

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Netherlands Antilles (Curacao)

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

Country

 

Up to 19.2K

 

Local Access

 

Transmissions

Argentina

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Brazil

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Columbia

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Panama

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Venezuela

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

El Salvador

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Nicaragua

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Guatemala

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Honduras

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Chile

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Aruba

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Belize

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Peru

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Paraguay

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Bolivia

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Costa Rica

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

Country

 

Up to 19.2K

 

Local Access

 

Transmissions

Ecuador

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

Uruguay

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

French Guiana

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month to US; $[**] for each MCM exceeding 10. (see note for
MCM calculation)

 

Notes to Table immediately above:

(1)          For purposes of calculating Million Characters per Month (“MCM”)
usage the average MCMs for these countries in the table above will be used as
the MCM usage for each of these countries.

(2)          Rates are available through December 31, 2004, after which date
service offerings become subject to rate increases as described in Part 3,
Section 1.10.

 

1.2              [Intentionally Left Blank]

 

1.3              Default TOPS-based Discount.  For the SITA Americas Regions
(SITA to provide current country lists per region upon request by WLP), all
other Managed Data Network Services (MDNS) including but not limited to Airline
Line Control (ALC), Synchronous Data Link Control (SDLC) and X.25/AX.25 remote
connections, Type B Services, Host-to-Host Service connections, transmissions,
speeds or locations not explicitly priced in this Attachment RC, will be priced
per SITA’s Tariff of Products and Solutions (“TOPS”) in effect or equivalent
standard pricing document less a [**]% discount.

 

1.4              Frame Relay & LAN Access

 

1.4.1                        General.  The charges set below apply to Frame
Relay and LAN Access Services.  The fixed monthly charges in Section 1.4.2 –
Connection Charges includes a Frame Relay connection to the SITA network at the
Access Speed specified and PVC at the Transmission Speed specified, SITA install
charges and Link Service.

 

Country

 

64 Kbps
Access

 

Local Access

 

Transmissions

Mexico*

*See Section 1.4.2 below concerning duration of this special pricing

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Puerto Rico

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Bahamas

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Antigua

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Barbados

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Bermuda

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Canada

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

Country

 

64 Kbps
Access

 

Local Access

 

Transmissions

Cayman Islands

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

French Antilles

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Dominican Republic

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Trinidad & Tobago

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

St. Marteen

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

British Virgin Islands

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

US Virgin Islands

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Jamaica

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Turks &  Caicos

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Netherlands Antilles (Curacao)

 

$

[**]

 

Monthly charge excluded; Install charge excluded

 

32 kpbs CIR PVC to the US  8 kpbs CIR PVC to the US (optional)

Argentina

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Brazil

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Columbia

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Panama

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Venezuela

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

El Salvador

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Nicaragua

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Guatemala

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

Country

 

64 Kbps
Access

 

Local Access

 

Transmissions

Honduras

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Chile

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Aruba

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Belize

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Peru

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Paraguay

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Bolivia

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Costa Rica

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Ecuador

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

Uruguay

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

French Guiana

 

$

[**]

 

Monthly charge included only when SITA node in same city as remote connection;
Install charge excluded

 

32 kpbs CIR PVC to the US

 

1.4.2                        Mexico Frame Relay

 

For Mexico, the Frame Relay pricing set forth in the table under Section 1.4.1
above will apply through July 31, 2004.  From August 1, 2004, the Mexico Frame
Relay pricing will revert to pricing under SITA’s Tariff of Products and
Solutions (“TOPS”) in effect or equivalent standard pricing document and no
special discount will apply under the terms of this Agreement; except that any
such Mexico spend at TOPS will contribute to but not benefit from the

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

calculation of the Global Volume Discount in the MDNS Umbrella (Worldspan
Contract number W001712) between Worldspan, L.P. and SITA s.c. dated 01
April 1997, as amended (known as the “Umbrella Agreement”).  For greater
certainty, the Parties acknowledge and agree that the “Default TOPS-based
Discount” set forth at Section 1.4.3 does not apply to Mexico Frame Relay.

 

13

--------------------------------------------------------------------------------


 

1.4.3                        Default TOPS-based Discount

 

All other Frame Relay services, speeds or locations not explicitly priced in
this Attachment RC will be priced per TOPS less a [**]% discount.

 

1.4.4                        LAN Access Managed Router Service

 

SITA’s LAN Access service is a fully managed LAN-to-LAN communications service
for linking geographically dispersed local area networks, LAN Access provides
layer two network (Frame Relay or X.25) integrated with managed routers. Monthly
service charge includes a standard Cisco serial cable.  Any additional cable
required connecting to the Network Terminating Unit (NTU) or similar is the
customer’s responsibility.  Monthly service charge does not include cabling to
connect the LAN Access service router to the customer’s LAN.

 

The following monthly LAN Access service charges cover all aspects of the LAN
router supply and on-going management inclusive of Hardware by router type and
IP Software.  Charges are inclusive of SITA installation.

 

 

 

Mexico

 

All other Americas
Countries

 

CS 805

 

$

[**]

 

$

[**]

 

CS 2610/2620

 

$

[**]

 

$

[**]

 

 

1.4.5                        Handling Charges – Configuration Changes

 

-  Standard Service (modification handled within one week)         $[**]

-  Express Service (modification handled within 48 hours)            $[**]

 

1.4.6                        Default TOPS-based Discount

 

All other routers types, interface and service options relative to the Services
to be supplied hereunder but not explicitly priced in this Attachment RC will be
priced per TOPS less a [**]% discount.

 

-Costs associated with Local Access Install and ISDN Backup will be charged
separately.

 

-Where WLP requires an Access Provider not selected by SITA, Local Access
circuit rental charges and any additional charges to connect to the WLP selected
Access Provider shall be charged separately to WLP in addition to the rates
below.

 

1.5            Intranet Connect

 

1.5.1                        Intranet Connect Existing Connections

 

Existing Intranet Connect connections are defined to mean those connections in
service at the time of the Effective Date of this Agreement.

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

Existing Intranet Connect connections with throughput speed of 32kbps and port
speed of 64 kbps will be charged in accordance with prices established for
64kbps IPVPN service set forth in Table 1.

 

Intranet Connect connections with throughput speed of 64kbps and port speed of
128 kbps and in service at the effective date of the contract, will be charged
in accordance with prices established for 64 kbps IPVPN service set forth in
Table 1 upon migration.

 

Intranet Connect connections with throughput speed of 128kbps and port speed of
256 kbps and in service at the effective date of the contract, will be charged
in accordance with prices established for 64 kbps IPVPN service set forth in
Table 1 upon migration.

 

These prices is inclusive of service installation, Local Access monthly rental
charges and Link Service installation and Link Service monthly service charges. 
The price is not inclusive of the Local Access installation charge which is
passed-through to the customer at cost.

 

1.5.2                        Default TOPS-based Discount

 

All other Intranet Connect services, speeds or locations not explicitly
described and priced above in this Attachment RC will be priced per TOPS less a
[**]% discount.

 

Intranet Connect is not available to the customer for new connections or new
service.

 

1.6            ISDN and PSTN Dial Back-Up

 

Default TOPS-based Discount

All ISDN and PSTN Dial back-up services will be priced per TOPS less a [**]%
discount.

 

1.7            [**]

 

 

1.8            Carry Forward of In-Service Period.

 

The In-Service Period for any and all Service Components in existence on or
before the Effective Date shall be measured from the date such Service
Components were originally

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

installed (i.e., execution of this Agreement does not restart the In-Service
Period for existing connections).

 

16

--------------------------------------------------------------------------------


 

1.9            General Provision: Pricing Changes during Term.

 

Charges for Services covered under this Part III of Attachment RC will be
increased by [**]% over the above Charges, commencing January 1st 2005, and at
each January 1st from that point through the expiration of this Agreement,
except for those items charged at TOPS or TOPS  less [**]%.

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

PART IV: ADDITIONAL PRICING TERMS AND CONDITIONS

 

1.                                       General.                 The following
terms and conditions apply to the Services supplied under this Agreement:

 

1.1                                             All pricing provided under this
Agreement is made available to WLP in consideration of its commitment to fulfil
the Preferred Provider Commitment (Section 2.3 of the General Terms and
Conditions of this Agreement) and subject to the following additional pricing
terms and conditions (except to the extent otherwise specifically excluded).

 

1.2                                             Prices are based upon the
WLP-provided forecast of connections and throughput requirements by country, as
set forth in Attachment WF.  Accordingly, as a material requirement under this
Agreement, WLP shall migrate at least [**]% of its forecasted connections to IP
VPN and SITA reserves the right to revise its pricing in keeping with prevailing
market conditions if WLP fails to a material extent to work towards and carry
out such migration.

 

1.3                                             Prices are inclusive of
predefined Intranet bandwidth requirements from the WLP Owned agency locations
into WLP’s Data Center facilities in Atlanta, Georgia, USA. (see attachment SD)
Atlanta OC-12 facilities and corresponding CPE remain under a separate contract
and are not covered herein.

 

2.                                       Minimum Duration and Cancellation
Requirements – SITA Services.

 

2.1                                 For all SITA-supplied Services hereunder, a
minimum 12 consecutive month connection period is required for each new
connection, except for MDNS connections which have a three consecutive month
minimum connection period.

 

2.2                                 If customer terminates a connection before
the minimum connection period is met, WLP shall pay to SITA a lump sum
equivalent to the Service charges for the remaining part of the minimum duration
requirement.

 

2.3                                 The full SITA minimum duration requirements
as described in this Section 2 will not apply to those connections that are
replaced by higher speed connections of the same Service type.  However, at
commencement of the higher speed service, the time of service incurred by the
replaced connection will be used to contribute to the satisfaction of the
minimum duration requirement for the new Service.

 

2.4                                 Cancellation of a connection requires one
month’s notice.  Charges will apply from the date SITA receives the cessation
request for a period of one month or until the requested cessation date, if this
is later than 30 days from the cessation received date.  WLP agrees to use
reasonable efforts to provide SITA at least a 60-day notice of cancellation of a
connection by sending all cessation requests as early as possible. The one-month
notice requirement will not apply to those connections being migrated from
existing Services to the IP-based Services or upon upgrading of a given Service.

 

18

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

--------------------------------------------------------------------------------


 

2.5                                 In accordance with Section 4 (Access Lines
and Other PTO Charges) below (and separate from any SITA Service minimum
duration requirement) any applicable Access Line minimum duration charges or
penalties (or equivalent) will be passed through to Customer.   SITA will advise
WLP of any PTO minimum duration exceeding 12 months prior to placing any Access
Line order or other PTO order affected by such minimum duration.

 

3.                                       Waived SITA Installation Charges.

 

Where specified, SITA Service Installation charges are waived as long as
customer meets the applicable minimum duration requirement for the connection. 
If any connection is terminated before a minimum duration period is met (See
Section 2 above), customer will reimburse SITA for the services charges (as
defined in Section 2 above) and previously waived installation charges.

 

4.                                                                                                                                                                                
Access Lines and Other PTO Charges.

 

Unless specified otherwise in this Agreement, all Access Line installation,
removal, monthly rental charges and any other PTO charges applicable to WLP will
be passed through to WLP by SITA at cost.  SITA will advise WLP of any PTO
minimum duration exceeding 12 months prior to placing any Access Line order or
other PTO order affected by such minimum duration.

 

5.                                       Umbrella Agreement Global Volume
Discount.

 

All revenue billed pursuant to this Agreement will contribute to, but not
benefit from, the calculation of the Global Volume Discount in the MDNS Umbrella
(Worldspan Contract number W001712) between Worldspan, L.P. and SITA s.c. dated
01 April 1997, as amended (known as the “Umbrella Agreement”).   For greater
certainty, the Parties acknowledge and agree that any pricing which involves a
discount off of TOPS under this Agreement is not be eligible for any further
discount under the “Umbrella Agreement”.  Example:  The TOPS less [**]% discount
referred to at Section 1.3 of Part III (Default TOPS based discount allows for a
total [**]% discount off of TOPS but does NOT allow for a [**]% under this
Agreement plus a further [**]% under the “Umbrella Agreement”.

 

6.                                                                                                                                                                                                                                                       
Quick Start.

 

WLP and SITA shall establish an appropriate installation interval for the
Service Component (i.e., the Committed Delivery Date).  In the event that SITA
fails to meet the Committed Delivery Date (i.e., there is a Delay), and upon
request by WLP, SITA shall install a “Quick Start” connection (i.e. a dial
solution) where available within five (5) Business Days, at SITA’s expense.

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

7.              In-Scope Regions for Preferred Provider Commitment (Section 2.3
of General Terms and Conditions).

 

The Parties agree that the “In Scope Regions” relative to the Preferred Provider
Commitment (Section 2.3 of General Terms and Conditions) includes all countries
and other geographical areas referred to in this Attachment RC, subject to the
following exceptions, which result from pre-existing contractual obligations to
third-party suppliers, an absence of in-country business for WLP (i.e.
incidental or new markets) and other specific local conditions including PTO,
regulatory and special pricing considerations:

 

(a)                                  Argentina

(b)                                 Aruba

(c)                                  Australia

(d)                                 Brazil

(e)                                  Canada

(f)                                    China

(g)                                 Egypt

(h)                                 El Salvador

(i)                                     Hong Kong

(j)                                     India

(k)                                  Kuwait

(l)                                     Mexico

(m)                               Philippines

(n)                                 New Zealand

(o)                                 Peru

(p)                                 Russia

(q)                                 Saudi Arabia

(r)                                    South Africa

(s)                                  Spain

(t)                                    Turkey

(u)                                 USA

(v)                                 Venezuela

 

For the above excluded countries, (i) WLP will advise SITA if there is an
opportunity to bid on communications services in support of WLP in a listed
country; and (ii) WLP may order Services under the terms and conditions and at
the pricing provided in this Agreement, however such orders will not be
considered in the calculation of the Preferred Provider Commitment (Section 2.3
of the General Terms and Conditions).  Upon mutual agreement, the above list of
excluded countries may be reduced from time to time by a signed amendment to
this Agreement.

 

8.                                                                                                                                                                                                                      
Effectiveness of Pricing.

 

All pricing in this Attachment RC will take effect upon the first day of the
first full calendar month following execution of this Agreement.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO ATTACHMENT RC

 

MANAGED DSL AVAILABILITY MATRIX

 

Country

 

Country / Carrier

 

Brand Name

 

Speed

 

POTS Line Ordering
Responsibility (indicated as
WLP where there is no call
barring availability in a country)

 

Router (Always On)

Brazil

 

GVT/Telecom/  Telefonica

 

DSL

 

256K/128K

 

SITA

 

CS831

Canada

 

Bell Nexxia

 

Turboline Office

 

1500K/340K

 

SITA

 

CS827

 

21

--------------------------------------------------------------------------------


 

EXHIBIT 2 TO ATTACHMENT RC
INDICATIVE MANAGED ISP PRICING

 

NOTE: INDICATIVE PRICING FOR MANAGED ISP SERVICES IS SET FORTH IN THE TABLE
BELOW.  BOTH THE SITA MONTHLY CHARGES AND THE PTO/ISP INSTALLATION CHARGES MAY
NOT BE CURRENT AS OF THE EFFECTIVE DATE OF THE AGREEMENT.  THE BELOW PRICING IS
INCLUDED IN THIS EXHIBIT 2 IN ORDER TO PROVIDE GENERAL INFORMATION ABOUT PRICING
ELEMENTS.  ACTUAL PRICING QUOTATIONS FOR THE SITA MANAGED ISP SERVICE ARE
AVAILABLE FROM SITA UPON REQUEST BY WLP.

 

Countries

 

Speed
Dowstream/Upstream
in Kbps

 

Charges - WLP/Customer

 

Coverage

 

Install Charges

 

SITA
Monthly
$USD

Argentina

 

512/128

 

Service charged to WLP. Customer orders and pays for POTS line

 

5/18 areas: Buenos Aires, Gran Buenos Aires, La Plata, Pilar

 

379 ARS

 

$

[**]

Argentina

 

512/128

 

Service charged to WLP. Customer orders and pays for POTS line

 

7/18 areas: Mar del Plata, Mendoza, Neuquen, Bahia Blanca, Bariloche, Tandil,
San Juan

 

379 ARS

 

$

[**]

Bahamas

 

512/512k

 

N/A - Service delivered on cable TV connection

 

New Providence, Grand Bahama

 

R70

 

$

[**]

Bahamas

 

1536/1536k

 

N/A - Service delivered on cable TV connection

 

New Providence, Grand Bahama

 

R70

 

$

[**]

Brazil

 

256/128

 

Service charged to WLP.

 

1/27 State : San Paulo

 

R287.96

 

$

[**]

Brazil

 

512/128

 

Service charged to WLP.

 

1/27 State : San Paulo

 

R287.96

 

$

[**]

Brazil

 

256/128

 

Service charged to WLP.

 

11/27 States : Alagoa, Bhaia, Espirito Santo, Maranhao, Minas Gerais, Para,
Paraiba, Pernanbuco, Piaui, Rio Grande do Norte, Sergipe

 

R241

 

$

[**]

Canada

 

1.5M/?k

 

Service charged to WLP. Customer orders and pays for POTS line

 

Bell Canada territory (Qc & Ont.)

 

225 CDN

 

$

[**]

Canada

 

3M/640k

 

Service charged to WLP. Customer orders and pays for POTS line

 

Bell Canada territory (Qc & Ont.)

 

225 CDN

 

$

[**]

Chile

 

2048/256

 

Service charged to WLP.

 

Antofagasta, La Serena, Viña del Mar, Valparaiso, Rancagua, Talca, Concepcion,
Temuco, Santiago

 

79342 PESO

 

$

[**]

Dominican Republic

 

256k/256k

 

Service charged to WLP. Customer orders and pays for POTS line

 

Main cities

 

8,400.00 DOP

 

$

[**]

Dominican Republic

 

768k/512k

 

Service charged to WLP. Customer orders and pays for POTS line

 

Main cities

 

8,400.00 DOP

 

$

[**]

El Salvador

 

128/128k

 

Service charged to WLP.

 

Most of the country. Service is provided over Private Line.

 

300 USD

 

$

[**]

 

 

22

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

--------------------------------------------------------------------------------


 

NOTE: INDICATIVE PRICING FOR MANAGED ISP SERVICES IS SET FORTH IN THE TABLE
BELOW.  BOTH THE SITA MONTHLY CHARGES AND THE PTO/ISP INSTALLATION CHARGES MAY
NOT BE CURRENT AS OF THE EFFECTIVE DATE OF THE AGREEMENT.  THE BELOW PRICING IS
INCLUDED IN THIS EXHIBIT 2 IN ORDER TO PROVIDE GENERAL INFORMATION ABOUT PRICING
ELEMENTS.  ACTUAL PRICING QUOTATIONS FOR THE SITA MANAGED ISP SERVICE ARE
AVAILABLE FROM SITA UPON REQUEST BY WLP.

 

Countries

 

Speed
Dowstream/Upstream in Kbps

 

Charges - WLP/Customer

 

Coverage

 

Install Charges

 

SITA
Monthly
$USD

El Salvador

 

512/512k

 

Service charged to WLP.

 

Most of the country. Service is provided over Private Line.

 

300 USD

 

$

[**]

Grand Cayman

 

768/128k

 

Service charged to WLP.

 

Main cities

 

819 CID

 

$

[**]

Grand Cayman

 

1544/256k

 

Service charged to WLP.

 

Main cities

 

819 CID

 

$

[**]

Jamaica

 

768/128k

 

Service charged to WLP.

 

Main cities

 

419 USD

 

$

[**]

Jamaica

 

1544/256k

 

Service charged to WLP.

 

Main cities

 

519 USD

 

$

[**]

Peru

 

256/128

 

Service charged to WLP. Customer orders and pays for POTS line

 

Lima

 

250 USD

 

$

[**]

Peru

 

512/128

 

Service charged to WLP. Customer orders and pays for POTS line

 

Lima

 

314 USD

 

$

[**]

Puerto Rico

 

256/128k

 

Service charged to WLP.

 

Main cities

 

250 USD

 

$

[**]

Puerto Rico

 

512/128k

 

Service charged to WLP.

 

Main cities

 

250 USD

 

$

[**]

Uruguay

 

128/128

 

Service charged to WLP.

 

All main cities in country

 

$U 0.00

 

$

[**]

Uruguay

 

512/512

 

Service charged to WLP.

 

All main cities in country

 

$U 0.00

 

$

[**]

Venezuela

 

768/256

 

Service charged to WLP. Customer orders and pays for POTS line

 

Caracas and eleven regional cities including Maracaibo, Puerto la cruz, Puerto
ordaz, Maracay, Valencia, Merida, San cristobal, Barinas, Puerto cabello

 

267400 BOLIVAR

 

$

[**]

Venezuela

 

1536/512

 

Service charged to WLP. Customer orders and pays for POTS line

 

Caracas and eleven regional cities including Maracaibo, Puerto la cruz, Puerto
ordaz, Maracay, Valencia, Merida, San cristobal, Barinas, Puerto cabello

 

267400 BOLIVAR

 

$

[**]

 

— End of Attachment RC —

 

--------------------------------------------------------------------------------

[**] - Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

 


ATTACHMENT SD -
SERVICE DESCRIPTIONS

 

IP-VPN SERVICE

 

IP-VPN is SITA’s managed IP solution, providing scaleable, any to any, high
quality, secure, IP access worldwide. IP-VPN provides a platform for secure
internetworking services.  IP-VPN builds a Virtual Private Network (VPN) for a
customer based on shared MPLS infrastructure within the SITA network and
dedicated infrastructure at customer site(s).

 

The dedicated infrastructure comprises:

 

•                       Cisco CE (Customer Edge) router.

 

•                       Cisco IOS software running on the CE router.

 

IP-VPN is delivered over SITA’s IP Global Network (IGN).  IP-VPN provides all
the flexibility and accessibility of the public Internet without the
disadvantages of poor service quality, no end-to-end management and weak
security. SITA are responsible for design, build and management of the customer
VPN.

 

IP-VPN service elements include:

 

•                       Provisioning, configuration and maintenance of CE
routers.

 

•                       Provisioning of the IP port and leased line that
connects the CE to the closest SITA point of presence.

 

•                       Configuration, maintenance and management of CE router
and IOS.

 

•                       Customer access to intranet information via web-based
tools: Web-vision and TT-vision.

 

•                       Comprehensive end-to-end SLAs.

 

IP-VPN Features include:

 

•                       Choice of Silver, Gold and Platinum service

 

•                       Classification and prioritization of traffic through
Class of Service (Gold and Platinum only)

 

•                       Network convergence integrating data with voice, video
(Platinum only)

 

•                       Optional mission critical designs

 

•                       Multi-protocol support

 

24

--------------------------------------------------------------------------------


 

[ex10-73bimage014.gif]

 

25

--------------------------------------------------------------------------------


 

MANAGED DSL (IPSN)

 

IP Service Node (IPSN)

 

SITA’s IP Service Node (IPSN) service provides a customer with the ability to
securely access its corporate Intranet using new access methods including DSL
access.  Key Service features include:

 

•                       two-way access to IP-VPN

 

•                       the ability to access the Internet via the IPSN, which
means the traffic does not transit the Intranet

 

•                       basic firewall functionality for DSL-connected sites.

 

[ex10-73bimage016.gif]

 

Service availability is subject to local technical and regulatory conditions.

 

26

--------------------------------------------------------------------------------


 

MANAGED ISP (INTERNET SERVICE PROVIDER)

 

Managed ISP (Internet Service Provider) Service involves SITA coordinating on
behalf of Customer ISP services in selected countries.  Key Service features
include:

 

•                       contract management

•                       provisioning

•                       billing

•                       ordering

•                       fault management for Worldspan

 

[ex10-73bimage018.gif]

 

Service availability is subject to local technical and regulatory conditions.

 

27

--------------------------------------------------------------------------------


 

Airline Protocol Services

Airline Protocol Services support a number of airline specific communications
protocols. The traffic supported falls into two groups - transactional (Type A)
and messaging (Type B). Airline Protocol Services support both Type A
terminal-to-host  and Type A host-to-host traffic, and messaging traffic for
Type B hosts or Type B network messaging systems. The following legacy ALPS
protocols are presently supported by SITA though in the process of being phased
out:

•                  P1024B/C

•                  P1x24

•                  AX.25

•                  EMTOX

 

SNA Services

SITA supports a range of SNA services for IBM hosts and terminal equipment.
These services provide the SNA links between SNA hosts (PU5), communications
controllers (PU4), cluster controllers (PU2) and special nodes such as PU2.1 and
LU6.2. The following SNA services are supported by SITA (many of these are also
being phased out):

•                  SDLC Direct Access

•                  X.25 QLLC

•                  SNA Dial Access

•                  SNA Token Ring

•                  IBM mainframe attachment (CIP)

 

Type B Messaging Services

SITA’s Type B Messaging Service is a high performance, high availablity and
feature-rich message switching service which allows customers, with one
connection to the SITA Network, to exchange electronic messages with their
business partners worldwide. It is a vital messaging service for over 700
companies in the air transport industry, including all the world’s leading
airlines, which use the IATA Type B messaging standard for mission-critical
applications such as flight operations and bookings. SITA’s Type B messaging has
evolved over 50 years to become one of the world’s largest, fastest and most
reliable messaging services. 

 

The airline industry has for many years relied on international electronic
message exchange for all aspects of its operations. The IATA Type B messaging
standard was developed specifically to serve these needs, and is used by all
airlines and many related businesses including CRSs, cargo carriers, hotels,
ground handlers, airport authorities and express freight handlers for
mission-critical applications as diverse as booking seats, tracking cargo and
issuing flight plans.

 

SITA’s Type B Messaging Service is the world leader in airline messaging.  It
supports the largest Type B messaging community and regularly handles over 10
million messages a day with a long and enviable track record of high performance
and reliability.

 

With one connection to the  SITA Network, Type B customers can communicate with:

 

•                       any other member of the SITA Type B community

 

•                       Global Messaging Services’ X.400 customers

 

28

--------------------------------------------------------------------------------


 

•                       Global Messaging Services’ SMTP gateway customers

 

•                       public Internet users

 

•                       users of the Aeronautical Fixed Telecommunications
Network (AFTN)

 

•                       users of other third party messaging services (including
GEIS, AT&T, IBM, MCI and many others)

 

•                       fax and telex users worldwide

 

The following diagram shows an overview of the Type B Messaging Service and how
it is positioned in relation to the other messaging services.

 

[ex10-73bimage020.gif]

 

29

--------------------------------------------------------------------------------


 

Frame Relay Access

 


HIGH PERFORMANCE NETWORKING

 

The Frame Relay Access Services provides a high-speed data networking service
for the interconnection of geographically dispersed Local Area Networks (LANs)
and IBM environments.

 

The Frame Relay Access service provides sophisticated bandwidth management
capabilities, allowing the service to be tailored to the requirements of
individual sites.  It includes the creation of a Permanent Virtual Circuit
between two sites, across the SITA network, through an allocated bandwidth
level: this Committed Information Rate (CIR) is the network bandwidth capacity
that we commit to provide to you on our Network.  The ability to burst above CIR
is provided to you through the Excess Information Rates (EIR), depending on the
remaining availability of the network.  All data in excess of the CIR will be
marked as Discard Eligible and may be discarded by the system in case of network
congestion.

 

Frame relay is transparent to the higher-level LAN protocols used, such as
TCP/IP, Novell IPX, DECNET or NETBIOS.

 


TYPICAL APPLICATIONS

 

The Frame Relay Access service is ideal for both LAN interconnection and
communications between IBM host systems:

 

•                  LAN interconnection: Applications of frame relay in LAN
environments include:

 

•                  Client/server communications

•                  Terminal-to-host applications

•                  E-mail applications

•                  Mixed media applications

 

•                  IBM communications: The combination of frame relay’s
streamlined implementation and the sophisticated flow-control and error handling
systems of SNA provide a highly effective solution for IBM host-to-host
communications.

 


KEY SERVICE FEATURES

 

•                  Flexible access: Frame relay compatible LAN routers, IBM
front end processors (frame relay compatible).

•                  Flexible bandwidth management: Depending on the location,
CIRs of up to 2Mbps can be pre-selected between each pair of locations.

•                  Support for traffic bursts: Ability to send bursts of user
data at up to 150% of CIR for continuous periods, and, subject to availability
of bandwidth, up to access speed for instantaneous bursts.

 

Service availability is subject to local technical and regulatory conditions.

 

30

--------------------------------------------------------------------------------


 


LAN ACCESS

 

Creating and managing global LAN communities

 

The LAN Access service provides a communication service for the interconnection
of globally dispersed Local Area Networks (LANs).

 

Our LAN Access service consists in installing, managing and maintaining routers
on your premises and providing wide area connectivity with speeds of up to 2
Mbps, depending on the location.  Connectivity is provided through either X.25
or Frame Relay protocols.

 

This, combined with high availability, widespread access locations and support
of common LAN protocols such as TCP/IP and IPX, means that we offer you the
service that match your LAN interconnect requirements.

 

LAN Access service employs router equipment from Cisco systems.

 

Typical applications

 

LAN Access is suitable for most of today’s data communication applications that
involve the transfer of information between LANs:

 

•                  Client/server environments: Enabling LAN users to access
remote database servers and print documents across the network.

•                  Transaction processing: Consolidating access to traditional
mainframe based applications.

•                  High-speed file transfer and multimedia: Supporting CAD/CAM
and other applications requiring high bandwidth.

•                  LAN Access Internet Gateway: If necessary, a LAN Access
Internet Gateway option is available, allowing corporate LAN users to access
Internet facilities.

 


KEY SERVICE FEATURES

 

•                  Multiple access speeds: From 19.2Kbps to 2Mbps, depending on
location and frame relay Committed Information Rate (CIR) support (suitability
depends on LAN application and location).

•                  Multiple LAN protocol support: TCP/IP, Novell Netware,
DECnet, Source Route Bridging, Transparent Bridging and Banyan Vines.

•                  Flexible implementation: Can be tailored using multiple
service options.

•                  Integrated routing: Route re-distribution into routing
protocols OSPF, EIGRP, IGRP & RIP on your LAN.

•                  LAN router management: Turnkey service including design,
installation, testing, configuration, software maintenance, hardware maintenance
and pro-active management.

•                  Official IP addresses:  We only provide official IP addresses
with the LAN Access service.

 

31

--------------------------------------------------------------------------------


 


OPTIONS

 

The LAN Access service offers four service options that enhance the service
functionality:

 

•                  Mission-critical sites:

•                  Fault tolerant networks can be configured with active
Permanent Virtual Circuits (PVCs) for load sharing and resilience, or with an
alternative path (shadow PVCs) for a more cost effective solution.

•                  Dual router configurations ensure that key sites are always
available.

 

•                  X.25/Frame Relay Gateway: The LAN Access service can be
integrated into WANs over X.25 or frame relay giving integrated cost-effective
solutions.  Using the X.25/Frame Relay Gateway gives any-to-any connectivity
without the need to provide a private gateway for the Virtual Private Network
(VPN).

 

•                  LAN Access Internet Gateway:

•                  Simple Internet access for enterprise networks integrated
with the LAN Access service, which provides reliable connectivity to the
Internet from within a multi-protocol corporate network.

•                  We employ filtering and anti-spoofing techniques (used to
detect unauthorized users mimicking authorized addresses) at the Internet
Gateway.  However, we cannot guarantee the integrity of used or data coming from
the Internet and we would strongly recommend that you use a firewall between
your VPN and the VPN gate router (The VPN gate router is the LAN Access service
router designated as the customer access point to the LAN Access Internet
Gateway).

 

Service availability is subject to local technical and regulatory conditions.

 

32

--------------------------------------------------------------------------------


 

X.25 DIRECT ACCESS SERVICE

 


RELIABLE GLOBAL NETWORKING

 

X.25 Direct Access service is based on the telecommunications standard defined
in 1988 by the ITU-T in its “Recommendation X.25 for Interface Between Data
Terminal Equipment (DTE) and Data Circuit-Terminating Equipment (DCE) for
terminals operating in the packet mode and connected by dedicated circuits to
Public Data Networks”.

 

X.25 Direct Access offers access speeds of up to 256kbps.

 

X.25 Direct Access provides a local connection into one of SITA’s global access
locations using Local Access Lines. The international X.25 standard protocol
contains a corruption-free delivery feature which contributes to the reliability
of this Service.

 

TYPICAL APPLICATIONS

 

X.25 Direct Access is ideal for many communications applications

 

•                  Terminal-to-host: X.25 Direct Access supports:

•                  Remote order entry systems

•                  Computer Reservation Systems

•                  Mobile users

X.25 Direct Access can be used in conjunction with X.28 Dial Access for terminal
access.

 

•                  Host-to-host:

•                  Transferring accounting records from regional offices to
headquarters

•                  Electronic mail

•                  Corporate MIS applications.

 

•                  PC-to-PC: PCs can connect to remote Local Area Networks
(LANs) to exchange files and electronic mail.

 

KEY SERVICE FEATURES

 

Multiple access speeds: depending on the location from 4.8kbps to 256kbps.

 

International standard: ITU-T 1984, and 1988, compliance.

 

Simultaneous user support: up to 1024 logical channels per link.

 

Packet size negotiation: to maximize throughput for particular applications.

 

33

--------------------------------------------------------------------------------


 

Options:

 

Higher Security: you may ask for our Closed User Groups feature, which provides
for call barring and call restrictions.

 

Improved availability: if you wish to improve the availability of the Service,
dial back up of Local Access Lines is available.

 

Quick Start Option: this option uses temporary dial-up connections to offer
network access prior to the availability of leased lines.

 

Service availability is subject to local technical and regulatory conditions.

 

34

--------------------------------------------------------------------------------


 

SERVICENET (HOST-TO-HOST, WORLDSPANVENDOR)

 

Description:

 

ServiceNet is a network architecture, based on the IP-VPN IP Global Network
(IGN).  Each ServiceNet (WorldspanVendor being one ServiceNet) is an extranet
(multi-customer IP network) with a client-server architecture giving a number of
customers (clients\end users) access to remotely hosted applications/services.

 

In order to access a service the client must first be authorized to use that
service by the service provider.  The IP access is then configured so that the
client access is restricted to specific service provider(s).  No
client-to-client communication is permitted.

 

[ex10-73bimage022.gif]

 

ServiceNet shares many of the features of IP-VPN.  The main exception is the
“many-to-one” architecture of ServiceNet versus the “any-to-any” networking of
IP-VPN.  Client to client access is specifically restricted for security
reasons.  Consequently the size of the ServiceNet community is transparent to
the client\end users.

 

35

--------------------------------------------------------------------------------


 


SERVICE ELEMENTS:

 

ServiceNets are always composed of 2 elements:

 


1)                                      SITA IP ACCESS

 

Connection options: IP-VPN, Intranet Connect, AeroNet, LAN Access or Frame
Relay.

 

Gateways enable access for LAN Access, Frame Relay and Intranet Connect (IPNET)
customers.

 

The preferred connection option is IP-VPN or Intranet Connect.

 


ACCESS FROM EXISTING CUSTOMER INTRANETS.


 

SITA’s ServiceNet architecture creates a gateway between ATC services and the
customer’s intranet.  Where a customer has built an intranet with IP-VPN,
Intranet Connect, LAN Access, or frame relay with customer managed routers,
access from the customer intranet to the service can be enabled through a simple
configuration change.  No new hardware is or throughput needs to be configured,
therefore leveraging the customer’s IP investment.

 


ACCESS FROM STAND ALONE ROUTERS. 

 

SITA’s ServiceNet services are also available to customers with no existing IP
infrastructure.  A single stand alone IP-VPN router may access one or any number
of ServiceNet services

 


2)                                      APPLICATION. 

 

Provided by either SITA (e.g. Gabriel for ISnet) or by third parties (e.g.
EUROCONTROL, SAP)

 


FEATURES:

 


SITA IP ACCESS

 

•                  High Performance.  SITA IP-VPN high-speed backbone gives
industry leading IP network performance (MPLS technology/Cisco high-speed
routers).

•                  Fully managed client-server topology

•                       Helpdesk support

•                  Global coverage.  Access in >200 countries

•                  Highly Resilient for mission critical applications

•                  High levels of security

•                  Access managed by SITA infrastructure

•                  Private community solution for the ATC

•                  No access to the public Internet

•                  Flexible.  Access to multiple ServiceNet services from the
same IP connection

 

36

--------------------------------------------------------------------------------


 


IP ADDRESSING

 

Globally unique, public (registered) addressing is a requirement for ServiceNet
access.

 

SITA can assign globally unique, registered address space to SITA members
through its IP address assignment policy and process.  Customers already using
private addressing within their VPN can use the NAT (Network Address
Translation) service that allows private addresses on the LAN side of the CE
router to be translated into a public address on the WAN side of the router. 
This is fully described in the IP Address Assignment documentation.

 

Service availability is subject to local technical conditions and regulations.

 

37

--------------------------------------------------------------------------------


 

PROTOCOL TRANSLATION SOLUTION SERVICE

 

Overview

 

The Worldspan Legacy to IP conversion project will be involved in converting
SITA legacy connections which currently terminate inside the Worldspan
Datacenter in Atlanta to MATIP HtH over IP traffic into the Worldspan
Datacenter. The equipment required for the implementation of this project will
be telehoused in the SITA/ Godby Rd. Datacenter in Atlanta. This equipment will
consist of 2 x 42U cabinets with independent power supplies, 2 x CS2610XM
SITA/Equant-Managed Routers (SMRs), 2 x CS2924 SITA/Equant-Managed Catalyst
Switches (SMSs), multiple legacy connections initially 6 x X.25/EMTOX
connections and 6 x AX.25 connections, and 8 x SITA-ADS Tiger-1000 conversion
platforms.   Additionally, 512kbps of bandwidth is also included in the cost of
the Tiger 1000 solution.

 


PROJECT DEFINITION

 

The scope of the Worldspan legacy to IP conversion project is to move the
termination of various Worldspan Datacenter-terminated SITA legacy connections
to terminate inside a custom-built, conversion system in the SITA/ Godby Rd.
Datacenter and to travel from there as MATIP HtH connections back to the
Worldspan Datacenter via the existing WorldspanVendorNet VPN which is
implemented on the IGN.

 

Various types of work will be required to implement this project. Routers which
mesh to the WorldspanVendor VPN will need to be provisioned as dual-router,
dual-connx, MCS routers by SITA and Equant network-provisioning groups,
dual-LAN-switches will need to be provisioned by SITA and Equant, dual
telehousing cabinets will need to be provisioned, installed, and certified at
SITA’s Godby Rd. facility.

 

Multiple X.25/EMTOX and AX.25 in-house-wired circuits will need to be
provisioned between Godby Rd. internal MTN/DTN nodes and the Tiger-1000
platforms, and lastly, some software engineering from SITA-ADS will be required
in order to build support for HtH MATIP into the Tiger-1000 platform and its
configuration platform, and the 8 initial Tiger-1000 platforms required for this
will need to be provisioned and installed by members of the SITA installation
group.

 

38

--------------------------------------------------------------------------------


 

Throughout equipment installation and cutover, SITA-Program Management will play
a role in working with the various groups to coordinate activities involved with
this project. When equipment has been installed, as mentioned above, SITA-PMO
will be involved in coordinating cutovers of the various X.25/EMTOX and AX.25
SVC/PVC logical connections off of the Worldspan-terminated locations and
re-homing these connections to the Godby Rd. Tiger-1000s. The coordination of
the cutovers of various SVCs/PVCs will be worked in coordination with SITA
networking resources (MTN/DTN provisioning groups) and various SITA 
entities(BSMs) involved with the customers represented by the remote host
connections.

 

Project deliverables for this project include an installed set of telehousing
cabinets, an installed set of mission-critical routers/connections to the
WorldspanVendor VPN, an installed set of mission-critical Cisco LAN switches, an
installed set of SITA-ADS Tiger-1000 conversion platforms (8 initially), and an
installed set of in-house legacy and FR connections which will support the WAN
pieces of this project. The deliverables will also include cutover and testing
of the multiple legacy PVCs and SVCs which will be moved from the current homing
in the Worldspan Datacenter to the new homing on the legacy-side of the
Tiger-1000 conversion platforms. Deliverables will also include the new MATIP
HtH software which will reside in the Tiger-1000 conversion platforms, the new
configuration software for the Tiger-1000 conversion platforms (which allows
configuration and usage of the new MATIP HtH capability).  Also provided will be
monitoring and maintenance systems which are used by the various operational
groups within SITA, Equant, and Worldspan to monitor the status of the Tigers
and/or routers/switches used for this solution. The MATIP HtH capability
required for this project will be tested with and certified on the
Worldspan-side MATIP client software.

 

The current project scope does not include TTH MATIP for Tiger-1000 conversion
of TTH traffic from Travel Agencies to Worldspan as IP, nor does it include
conversion of SNA connections or HTDS connections to Worldspan. If desired
later, Worldspan can add SNA connection conversion to this project by installing
a set of DLSW+ or STUN-configured routers to this converter and rehoming the SNA
connections from their present location in the Worldspan Datacenter to this
telehoused conversion facility at the Godby Rd. Datacenter. HTDS conversion
remains to be studied for possible future conversion to IP.

 

This project and its associated charges are not inclusive of any X.25/EMTOX or
AX.25 transmissions.  These transmissions are provided separately and charged in
accordance with the Attachment RC rate schedule.

 

Service availability is subject to local technical conditions and regulations.

 

39

--------------------------------------------------------------------------------


 

PROFESSIONAL SERVICES

 

SITA with its in-depth knowledge of the ATC market together with its experience
in building large international networks is able to provide a range of
Professional Services.

 

SITA’s Professional Services are available for both local area network (LAN) and
wide area network (WAN) environments.  These include the designing and building
of successful technology-based business solutions, providing Internet and
Intranet connectivity, security, support, and maintenance using a variety of
architectural models.

 


AVAILABLE SERVICES


 

•                       Technology Assessment

 

•                       Network Strategy Planning

 

•                       Network Audit and Design

 

•                       End to End Performance Analysis

 

•                       Reports and Measurement Results

 

•                       Security Appraisal, Assessment and Implementation.

 

Service availability is subject to local technical conditions and regulations.

 

40

--------------------------------------------------------------------------------


 

PROGRAM/PROJECT MANAGEMENT SERVICES

 

SITA utilizes  a single Project Management Methodology for all its projects
based on the Project Management Institute’s (PMI) standards and practices 
rigorously followed throughout the life cycle of the project.

 

Project Management Methodology is a framework for managing SITA SC Region
Network projects. This methodology is an approach to managing projects
effectively and consistently to successfully meet the needs of the business
every time. SITA Projects are managed through a number of processes that overlap
and interact throughout the course of the project. Each SITA project has the
following processes:

 

•                  Initiating processes – authorizing the project or phase

•                  Planning processes – defining and refining objectives and
selecting the best of the alternative courses of action to attain the objectives
of the project

•                  Executing processes* – coordinating people and other
resources to carry out the plan

•                  Controlling processes* – ensuring that project objectives are
met by monitoring and measuring progress regularly to identify variances from
plan so that corrective action can be taken when necessary

•                    Closing processes – formalizing acceptance of the project
or phase and bringing it to an orderly end

 


INITIATING

 

The Initiation phase sets the foundation for the entire project.  During the
initiating process, project scope, deliverables, and objectives are documented
at a high level.  The initiating process establishes the expectations to be met
for the project to be judged a success at completion.

 

During the Initiating Phase the Project Manager gains authorization through a
Project Charter to assign resources to the project.

 

Planning

 

The Planning Process establishes detailed project plans for all objectives set
in the initiating process.  The information the Project Manager collected during
to the initiating process, and the Project Charter go into developing the
project plan in cooperation with the customer.  The high level description of
the project contained in the charter becomes the basis for creating a detailed
baseline plan.

 

The detailed project plan/statement of work) guides the project team in both
project execution and project control. The project plan describes, in clear
detail, exactly what must be done, when it should be done, and with what
expected level of resources.

 

41

--------------------------------------------------------------------------------


 

The statement of work is a formal, approved document used to guide both project
execution and project controls. The primary use of the project plan is to
document planning assumptions and decisions, facilitate communication among
stakeholders, and document approved scope, cost, and schedule baselines.  As a
consequence, the  statement of work whenever signed by SITA and the customer
will be considered integral part of this agreement.

 

Executing the Project plan

 

With a completed and approved project plan, the project enters the Executing
Process.  During the executing process the project manager directs the resources
to carry out the plan and schedule, ensuring all activities are effectively
resourced.

 

The executing processes implement the project plan by performing and managing
the activities outlined in the project plan.  All stakeholders are kept informed
by producing and distributing project status reports. Project goals are obtained
through managing changes, conducting variance analysis, quality control and
performing corrective actions

 


CONTROLLING PROJECT PROGRESS


 

Monitoring progress of a project has three distinct steps: measuring the
specific project activities, evaluating actual performance, and initiating
corrective actions.  These steps make up the key components of the controlling
phase of a project.  The controlling process ensures that project objectives are
met by monitoring and measuring progress and taking corrective action when
necessary.

 


CLOSING


 

During the closing process, the project manager ensures transition to operations
and performs a post-project review or audit to evaluate overall project
performance (e.g., time, cost, scope, and quality).  This review lists what
worked well and what needs to be improved for the next project.  Project closure
occurs after the customer has formally accepted all the deliverables from the
execution phase.

 

Service availability is subject to local technical conditions and regulations.

 

42

--------------------------------------------------------------------------------


 


STANDARD PROJECT MANAGEMENT SERVICES / SERVICE DELIVERY UNIT (SDU)

 

SITA’s Service Delivery Unit (SDU) will ensure seamless, error-free and
end-to-end delivery of Network services based on committed delivery date. The
SDU will proactively provide external and internal customers with single point
of contact by accepting responsibility for order implementation and proactive
status.

 


AVAILABLE SERVICES

 

•                  Order management of the overall service implementation
process by accepting full ownership of customer orders until installation;

•                  Provide order validation and first level technical support to
ensure the integrity of the network is not compromised and ensure customer
requirements are met;

•                  Register Order Request relative to the implementation of a
service;

•                  Allocate Network parameters; 

•                  Proactive communication to customer on order installation
status and issues;

•                  Provide order progress at a predetermined interval based on
predefined customer requirements;

•                  Facilitate face to face meetings with customers to discuss
project plans and status

•                  Provide alternatives solution when customer requirement
cannot be achieved with existing processes;

•                  Provide support and expertise in the overall Service Delivery
process.

 

Service availability is subject to local technical conditions and regulations.

 

—END OF ATTACHMENT SD—

 

43

--------------------------------------------------------------------------------


 

 

Network Performance Level

Schedule

Ref: Feb 25, 2004 Worldspan SLA V5.0 WLP.doc

 

Date: February 2004

 

Table of contents

 

Section 1 Performance level Information

 

 

 

 

 

 

1.1

Scope

 

 

 

 

 

 

1.2

Future Requests for Service Levels

 

 

 

 

 

 

1.3

Service Credits

 

 

 

 

 

 

1.4

Measurement Period

 

 

 

 

 

 

1.5

Service Level Reports

 

 

 

 

 

 

1.6

Upgrade Recommendations by SITA

 

 

 

 

 

 

Section 2 Service Levels

 

 

 

 

 

 

2.1

IPVPN Router & Site Availability

 

 

 

2.1.1

Measurement Methodology

 

 

 

2.1.2

Service Credit Calculation

 

 

 

2.1.3

Router Availability Exclusions

 

 

 

 

 

 

2.2

IPVPN Router to Router Round Trip Delay

 

 

 

2.2.1

Measurement Methodology (CoS)

 

 

 

2.2.2

RTRRTD Performance Targets

 

 

 

2.2.3

Upgrade recommendations by SITA

 

 

 

2.2.4

Additional IPVPN Quality of Service (QoS) Measurement and Reporting

 

 

 

 

 

 

2.3

Managed DSL Service Levels

 

 

 

 

 

 

2.4

ALC, X25 and Frame Relay - Network Path Availability

 

 

 

 

 

 

2.5

ALC, X25 and Frame Relay - Network Response Time

 

 

 

2.5.1

Network Response Time Exclusions

 

 

 

 

 

 

2.6

Restoration of Service

 

 

 

 

 

 

2.7

Service Delivery

 

 

 

2.7.1

New Installation and Relocation

 

 

 

2.7.2

Upgrades and Downgrades

 

 

 

 

 

 

Section 3 Definitions

 

 

 

 

 

 

Section 4 Appendices

 

 

 

--------------------------------------------------------------------------------


 

Performance Level Schedule

 

This Performance Level Schedule details the Service Levels in relation to the
Services provided to WLP.  SITA will meet or exceed the Service Levels in
accordance with the provisions of this Performance Level Schedule.

 

Section 1                Performance level Information

 

 

1.1          Scope

 

The Service Levels apply to the following Services provided to WLP in accordance
with the terms of this Agreement:

 

ICN / IP VPN

Managed DSL

X25 / Frame Relay

LANAS

 

 

Service Cover Period for the Services in section 1.1 is as follows -

 

•                  SITA Network - 24 hours

•                  PTO Local Access Line - Variable according to the terms
offered by the local Telecommunications Authority.  The standard option is based
upon normal working hours, and during days within the normal working week,
according to the country in question.  Coverage outside these times may be
possible in some countries at extra cost in addition to the standard charges
levied by the Telecommunications Authority.  As set forth in Attachment TH
(normal business hours by country).

•                  Customer Premises Equipment (CPE) -Local business hours
except for connections where WLP has contracted to enhanced maintenance service,
e.g. 24 Hours.

•                  The service cover period for X.25/Frame Relay connections as
referenced in appendix 1 will not exceed March 2005 based on the IP VPN
migration.

 

The Service Levels will apply if the site conditions are maintained.  Site
conditions include housing of equipment in accordance with manufacturers’
instructions and any other conditions as notified by SITA to WLP in writing. In
the event that the Service Levels set forth are not achieved at a WLP site where
there is no uninterrupted power supply, and this non-conformance is unrelated to
the supply of electrical power to this site, the Service Credit mechanism shall
still apply.

 

Should SITA obtain engagements from a third-party ISP, SITA would then define a
Managed ISP service SLA and apply this SLA with WLP as and when available.

 

1.2          Future Requests for Service Levels

 

In the event that WLP wishes to order any of the Services in Section 1.1 above
for locations, which are not listed in any of the Appendices, WLP shall contact
SITA, in order to define and agree on the corresponding service levels.  In
order for SITA to plan and implement the appropriate network resources WLP shall
notify SITA as soon as reasonably practical of any advance forecasts of future
Connections and developments requiring service levels.

 

WLP shall provide advance notice to SITA of exceptional peak usage, which may
affect the operation of the Service.  These Service Level commitments are
provided on a usage pattern based on the previous 12 months usage where
applicable. In the event that the assumed usage pattern is not met, the Service
Levels will not apply during the period when the abnormal pattern occurred. A
pattern is deemed abnormal if it exceeds the designed parameters or tolerances.

 

1

--------------------------------------------------------------------------------


 


1.3                     SERVICE CREDITS

 

WLP/WSL SCU BANK

 

SITA shall manage the debits and credits of SCUs into and out of the WLP’s and
WSL’s combined bank account (the “WSL SCU Bank”) as set forth below on a
quarterly basis.  The WSL SCU Bank will be maintained by SITA with statements
issued to both WSL and WLP (covering both WSL and WLP) each quarter or more
frequently upon request.  Credits to and debits against the WSL SCU Bank will be
reconciled at the end of each Contract Year and upon expiration or termination
of the Agreement with any positive balance being applied to WSL’s invoice in the
form of credits against the balance owed by WSL, or if requested by both WSL and
WLP prior to issuance of any credit, against WLP’s invoice.  Should WSL and WLP
anticipate that they would like a credit applied to WLP, they should discuss
this with SITA in order that the necessary accounting and WSL SCU Bank
adjustments may be made by SITA in a timely way. If the balance of the WSL SCU
Bank at the end of the Term exceeds the balance owed, SITA shall provide WSL
with a check equal to the difference between the balance of SCUs and the Charges
owed by WSL for Services.

 

1 SCU     =              [**] USD

 

The monitoring, measurement, management and reporting of Service Levels will be
carried out by SITA

 

In all circumstances, the total amount of SCUs payable by SITA to WLP and WSL in
relation to all failures in Service Levels, which occurred during a given
Measurement Period, shall not be higher than 20 SCUs (in the aggregate between
WLP and WSL, and therefore an aggregate total maximum of 20 SCUs).

 

All references to WLP being eligible for or due a credit under this Attachment
SLA shall be understood to mean that WLP and WSL may be eligible for or due a
credit, and that all such credits will be treated under the WSL SCU Bank in
accordance with this Section 1.3.  The Parties specifically acknowledge and
agree that they do not intend any duplication of SCUs or other remedies to
result from the fact that both WSL and WLP have entered into separate service
level agreements under separate contracts as referenced in the recitals of the
General Terms and Conditions of the Agreement to which this Attachment SLA
relates.  Notwithstanding the preceding two sentences, the Parties (along with
WSL) do intend that the reports to be provided under this Attachment SLA shall
be prepared separately for both WLP and WSL, each with respect to the
connections covered under the relevant agreement, and that the reports treating
the WSL SCU Bank will combine the WSL and WLP data.

 

SITA agrees to make available to WSL any Service Level Agreements / Objectives
provided to SITA by the chosen PTO(s) in a given country.

 


1.4                     MEASUREMENT PERIOD

 

Unless otherwise stated the measurement period for any Service Level metric
within this document is 1 (one) calendar month.

 


1.5                     SERVICE LEVEL REPORTS

 

Service Level reports are provided to help WLP to analyze the performance of the
Services provided by SITA.  WLP will receive from SITA a Service Level report by
the 20th calendar day of each month.

 

The Parties agree that the Service Level reports are to be treated as
Confidential Information as per the terms of the General Terms and Conditions of
this Agreement.

 


1.6                     UPGRADE RECOMMENDATIONS BY SITA

 

SITA may from time to time, recommend to WLP an upgrade for their VPN due to
excessive traffic level increases. Where WLP decides not to implement a SITA
recommendation and this results in SITA being unable to meet its Service Level
requirements, WLP shall not be entitled to claim service credits from SITA,
although SITA shall continue to provide WLP with Service Level reporting.

 

2

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

--------------------------------------------------------------------------------


 


SECTION 2                                         SERVICE LEVELS

 

 


2.1                     IPVPN ROUTER / SITE AVAILABILITY

 

Intranet Connect Router (RA) / Site Availability (SA) is the availability of the
virtual communication link, between a WLP CE router location and a SITA PE
router to which the WLP CE is connected.

 

Router Availability consists of the time the router, its access link to the SITA
PE Router and the SITA PE Router are up and running. It is expressed as a
percentage of up time versus the total time for the observation period. It does
not include Maintenance Windows.

 

RA is calculated as per the following formula:

 

Observation Period - Total Down-Time

RA  =      ________________________________ x 100]

 

Observation Period

 

The measurement -period is one calendar month.

 

Mission Critical Site - dual lease line, dual routers with Hot Swap Router
Protocol HSRP, dual port:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Router Availability

 

99.90%

 

2 SCUs per router not achieving Service Level Target

 

 

Single CPE Router connection with standard ISDN Dial backup to the same SITA
Access Node (i.e. this excludes PPP Warm Standby Option) or Single CE Router,
dual lease line to separate SITA Nodes:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Router Availability

 

99.50%

 

1 SCU per router not achieving Service Level Target

 

 

Single CPE Router connection without standard ISDN Dial backup located in
countries listed in Appendix 4 only:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Router Availability

 

99.00%

 

1 SCU per Router not achieving Service Level Target

 

 

3

--------------------------------------------------------------------------------


 

Single CPE Router connection without standard ISDN Dial backup located in
countries listed in Appendix 5 only:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Router Availability

 

96.00%

 

1 SCU per Router not achieving Service Level Target

 

 

Single CPE Router connection without standard ISDN Dial backup located in
countries not listed in Appendix 4 or Appendix 5:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Router Availability

 

96.00%

 

No Service Credits applicable

 

 


2.1.1                                                                    
MEASUREMENT METHODOLOGY

 

For each CE router, Router Availability is measured through the collection every
5 minutes of the Serial Interface Status parameters in the Cisco MIB and is
reported in the IP VPN Monthly QOS Performance Report. The administration server
via the SITA PE Router through which the WLP CE Router is connected carries out
measurement.

 

[ex10-73bimage024.gif]

 

4

--------------------------------------------------------------------------------


 

For sites without backup or sites with ISDN Dial Backup to the same SITA Access
Node (does not include Warm Standby using PPP Dial to separate Network Access
Server), Site Availability is equal to Router interface Availability

 

For sites with MCS Topology the Site is considered as not available if the two
routers interfaces are not available during the same five minutes time interval.

 

Example:

 

Time Interval

 

Router 1 Avail.

 

Router 2 Avail.

 

Site Avail.

 

10/01/99 00h05

 

Up

 

Up

 

Up

 

10/01/99 00h10

 

Down

 

Up

 

Up

 

10/01/99 00h15

 

Up

 

Down

 

Up

 

10/01/99 00h20

 

Down

 

Down

 

Down

 

 

 


2.1.2                                                                    
SERVICE CREDIT CALCULATION

 

In the event that a Router Availability Service Level target failure is denoted
within the monthly reports, SITA will confirm that a valid trouble ticket has
been logged by WLP with the appropriate Global Customer Service Center (GCSC)
for the router in question. Information contained within the trouble ticket will
then be used to indicate whether Service to the router was restored via any
warm-standby backup solution present. From analysis of this information, SITA
will verify whether Service Credits are to be issued to WLP where the
availability of the router for the month in question was deemed not to have met
the Service Level set forth. Issues of this nature shall be discussed and
mutually agreed during the regular operational review meetings.

 


2.1.3                                                                     ROUTER
AVAILABILITY EXCLUSIONS

 

SITA commits to achieve the targets defined within this Performance Level
Schedule subject to the following exclusion –

 

1.               Due to the limitation of the reporting system, SITA shall not
pay any of the service credits set forth hereof, if and when the Router
Availability does not meet the Service Level target for a given router where
Service has been restored via a warm standby backup solution (such as a Dial on
Demand Router that initiates a PSTN/ISDN call to the nearest SITA Network Access
Server) in the event of a primary link failure.

 

2.               WLP shall not be eligible for Service Credits where
non-conformance to the SLA target is due to WLP originated causes. As an
example, Service Credits will not be issued when a router/site availability
target is not met as a result of WLP switching-off the power-supply to the SITA
managed router located on WLP premises.

 


2.2                     IPVPN ROUTER TO ROUTER ROUND TRIP DELAY

 

Router-to-Router Round Trip Delay (RTRRTD) is the round trip delay of a packet
of data measured from the CE (Customer Edge) Router, through the PE (Provider
Edge) Routers to the remote CE Router. The measurement is carried out and
reported in three segments –

•                  CE Router to PE (Provider Edge) Router (Access Segment A)

•                  PE to PE Router (ICN Core Segment)

•                  PE Router to CE Router (Access Segment B)

 

5

--------------------------------------------------------------------------------


 

[ex10-73bimage026.gif]

 

Connecting through SITA Entry and Exit Access Nodes and within the same WLP’s
Virtual Private Network (“VPN”).

For CE to PE paths the measurement is reported per Class of Service, PE to PE
traffic is all Standard Class of Service consisting of lower priority data (D2).

 


2.2.1                     MEASUREMENT METHODOLOGY (COS)

 

Measurements are based on Service Assurance Agent Cisco feature (formerly named
RTR: Response Time Reporter) which generates intrusive traffic between 2
interfaces of routers path to gather CoS statistics. The SAA global design is
based on a sender/receiver model. The sender is a new type of router named
shadow router (SH). The receiver is either any shadow or CE routers.

 

Performance tests are run between the sender and the receiver based on a
configuration given by the SAA manager. Results are stored in the sender’s
Management Information Base (MIB).

 

Then the SAA manager polls the SAA agent (shadow) every 15 minutes to retrieve
results.

 

The measurement paths are:

 

•                  Shadow to Shadow - figuring the PE to PE path,

•                  Shadow to Customer Equipment – figuring the PE to CE path.

 

Two scenarios are used for the measurements and consists in 10 packets sent at
20 ms interval of:

 

•                  128 bytes for (SH, SH)

•                  128 bytes for (SH-CE)

 

The RTD of one measure is the average delay corresponding to the RTD of the ten
packets per scenario.

 

RTRRTD measurements are restricted to pairs of routers that exchange data
together through the SITA Network according to WLP’s data flow. The concerned
router paths are defined as a list of pairs of routers.  The Measurement Period
is one (1) calendar month.

 


2.2.2                     RTRRTD PERFORMANCE TARGETS

 

The committed targets for Router to Router Round Trip Delay (RTRRTD) include an
allowance for the Leased Line Serialization Delay and Router Processing Delay. 
The Leased Line Serialization Delay is a function of the Access Speed of the
circuit.  The specific RTRRTD values applicable to each router pair are provided
in Appendices 2 and 3.

 

6

--------------------------------------------------------------------------------


 

CE to PE Segment

 

Service Level Parameter

 

Service Level Target

 

Service credit

 

Router to Router Round Trip Delay

 

See Appendix 2

 

1 SCU

 

 

PE to PE Segment

 

Service Level Parameter

 

Service Level Target

 

Service credit

 

Router to Router Round Trip Delay

 

See Appendix 3

 

2 SCUs

 

 

2.2.2.1                     DUE DILIGENCE

 

To ensure the most effective Class of Service Level the CE to PE RTRRTD Service
Levels stated within Appendix 2, are indicative targets and for information
purposes only for the first 3 months. SLA targets will be formulated following
the installation of at least 3 IP VPN connection in a given country and the
completion of 3 months due diligence.  At the end of this period the proposed
SLA targets shall be mutually agreed with WLP.

 

2.2.2.2                     IPVPN RTRRTD EXCLUSIONS

 

SITA commits to achieve the targets defined within this Agreement subject to the
following exclusions –

 

1)              Where a Telecommunications Operator has for no more than four
hours, re-routed the traffic that is normally routed over a non-satellite link,
through a satellite link, due to an event of Force Majeure or other
non-foreseeable event, and a RTRRTD Service Level target non-conformance occurs,
Performance Levels and SCUs will not apply for the path in question over the
relevant Measurement Period.

 

2)              A high Access Link Load value can affect the Router-to-Router
Round Trip Delay and a high CPU utilization value can affect the Router
Processing and Switching times. Therefore, Service Credit Units shall not apply
where the RTRRTD Service Level target is not met and one or both of the
applicable CE Routers monthly average values for:

 

•                  CPU utilization exceeds 20 %

•                  Access Link Load exceeds 30 %

•                  CPU utilization exceeds 20% - E-Commerce Agent (24x7 working
hours) up to maximum tolerance levels

•                  Access Link Load exceeds 30% - E-Commerce Agent (24x7 working
hours) up to maximum tolerance levels

 

The above values are subject to a 3-month due diligence period. At the end of
this period the proposed SLA targets shall be mutually agreed with WLP.

 

3)              If a non-standard Class of Service configuration change is
carried out at WLP’s request and this reallocation of bandwidth between the
classes causes an RTRRTD Service Level failure in any particular month, then no
Service Credit shall apply for said failure(s). Additionally a new three- (3)
month due diligence period shall then apply in the months following the failure
for RTRRTD. At the end of the due diligence period, a new RTRRTD Service Level
target shall be mutually agreed between the WLP and SITA.

 

7

--------------------------------------------------------------------------------


 


2.2.3                     UPGRADE RECOMMENDATIONS BY SITA

 

SITA may, from time to time, recommend to WLP an upgrade to their VPN due to
excessive traffic level increases. Where WLP decides not to implement SITA’s
recommendation and this results in SITA being unable to meet its Router to
Router Round Trip Delay Service Level requirements, WLP shall not be entitled to
claim service credits from SITA, although SITA shall continue to provide WLP
with Service Level reporting.

 


2.2.4                     ADDITIONAL IPVPN QUALITY OF SERVICE (QOS) MEASUREMENT
AND REPORTING

 

Further QoS reporting will be provided for the following components. It should
be noted that some of the reporting metrics are available only where the “Class
of Service” (CoS) element is included in the Service.

 

•                  IP Packet Loss

•                  Access Link Load

•                  CPU Utilization

 

2.2.4.1                         IP PACKET LOSS

 

The IP Packet Loss is measured over the CE to PE segment of the path and over
the PE to PE segment. IP Packet loss is measured per Class of Service for all
classes. It is reported for both traffic directions regarding the CE to PE paths
but as one single figure for PE to PE paths (redundant measures). The PE to PE
IP Packet Loss is reported globally, as it is a performance common to all
Customers using the concerned PE to PE backbone path. The measure over the PE to
PE segment can not be WLP specific.

A performance highlight graph is added for the IP Packet Loss indicator. Two
graphs are provided one for each traffic direction: CE to PE and PE to CE. Each
graph provides details of the ten highest IP Packet Loss Ratio performances
recorded for the respective traffic direction.

The traffic direction is indicated in the title of the graph:

•                  IP Packet Loss (CE to PE);

•                  IP Packet Loss (PE to CE);

The reference for the X-axis of two graphs is the Link Name (Router name –
Serial interface) of the CE router.

 

2.2.4.2                     ACCESS LINK LOAD

 

The Access Link Load measures the Load of the access circuit to the Router. Data
is acquired either every hour or every 30 minutes depending upon the tool used.
Measured are based on a collection of each InOctets (OutOctets) CISCO MIB for
X25 and compared with the Access Speed. Access Link Load is a measure of the
bandwidth utilization at the connection level for either X25 or FR access
protocols. It is measured in both direction (in and out traffic) and compared
with the access speed of the connection circuit. It is expressed as percentage.

 

2.2.4.3                     CPU UTILIZATION

 


CPU UTILIZATION MEASURES THE ROUTER CPU UTILIZATION. MEASUREMENTS ARE CONDUCTED
EVERY HOUR OR EVERY 30 MINUTES DEPENDING UPON THE TOOLS USED. MEASURED ARE BASED
ON THE COLLECTION OF THE “AVERAGEBUSY5” CISCO MIB VARIABLE AND CONSIST OF A
PERCENTAGE OF THE CPU IN USE. REPORTING FOR CPU UTILIZATION IS FOR WLP’S CE
ROUTERS ONLY.

 

8

--------------------------------------------------------------------------------


 


2.3                     MANAGED DSL SERVICE LEVELS

 

SITA’s IP Service Node (Managed) service provides WLP with the ability to
securely access its corporate Intranet using new access methods including
Managed DSL access.  Key Service features include:

 

•                                          Two-way access to Intranet Connect

•                                          The ability to access the Internet
via the PTO, which means the traffic does not transit the Intranet

•                                          Firewall functionality for the
Managed DSL sites.

 

Service availability is subject to local and technical regulatory conditions.

 

The parties agree that for the six (6) months from the Effective Date of this
SLA agreement:

 

(a)          The Service Level Objectives set forth in Table 1 below will apply
for the DSL part of the Managed Service;

 

 

TABLE 1 — Managed DSL SERVICE LEVEL OBJECTIVES

 

COUNTRY

 

Brazil

 

Canada

 

MTTR

 

tbd

 

48 hours

 

LTC

 

30 days

 

30 days

 

 

Using the information from Section 2.3.1 above, the parties agree to meet at the
beginning of the sixth (6th) month from the Effective Date to negotiate in good
faith Service Levels with appropriate Credits for the Managed DSL Service.  The
parties acknowledge that SITA reserves the right, where this is not feasible, to
offer SLA commitments.

 


2.4                     ALC, X25 AND FRAME RELAY - NETWORK PATH AVAILABILITY

 

Network Path Availability or NPA is the measurement, expressed as a percentage,
of the availability of the virtual communication link between a SITA Entry
Access Node and a SITA Exit Access Node.  It does not include Local Access
Lines, Maintenance Windows and CPE. Network Path Availability is measured on a
node-to-node basis.  The measurement and subsequent service credit allocation is
on a per country basis.  The Measurement Period is one (1) calendar month.

 

Service Level Parameter

 

Service Level Target

 

Service credit

 

Network Path Availability

 

See Appendix 1

 

1 SCU per country where the network path does not meet the Service Level target

 

 

9

--------------------------------------------------------------------------------


 


2.5                     ALC, X25 AND FRAME RELAY - NETWORK RESPONSE TIME

 

Network Response Time (“NRT”) is the one-way delay for a packet of one hundred
and twenty eight (128) bytes to be transmitted from a SITA Entry Access Node to
a SITA Exit Access Node. It does not include the Local Access Lines.  It is
measured on a node-to-node basis for the Service.  The measurement and
subsequent service credit allocation is on a per country basis.  The Measurement
Period is one (1) calendar month.

 

Service Level Parameter

 

Service Level Target

 

Service credit

 

Network Transit Time

 

See Appendix 1

 

1 SCU per country where the network path does not meet the Service Level target

 

 


2.5.1                     NETWORK RESPONSE TIME EXCLUSIONS

 

1)              Where a PTO has re-routed the traffic normally routed over a
non-satellite link, through a satellite link, due to an event of Force Majeure
or other non-foreseeable event, and a NTT Service Level target non-conformance
occurs, Performance Levels and SCUs will not apply for the path in question over
the relevant Measurement Period.

 

2)              If both the NPA and NRT performance levels are not met for the
same path in the same month, a Service Credit will only be payable against the
NPA non conformance.

 


2.6                     RESTORATION OF SERVICE

 

Restoration of Service (RoS) is the duration of time taken from when a trouble
ticket is logged with the appropriate SITA Service Centre or is proactively
opened by SITA at the appropriate SITA Service Centre and ends when the Service
is restored to an operational level. This duration is calculated on information
extracted from the trouble ticketing system, as per the following formula.

 

RoS

=

(Date/Time Clear) - (Date/Time Received) - (Defer time)

 

 

 

Where

 

 

 

 

 

Defer Time

=

Cumulated time where SITA is unable to progress the resolution of the fault due
to events outside the responsibility of SITA as contained in this Agreement
(e.g. local Customer contact unavailable, outside the scope of customer-defined
contracted service with the local PTT, Force Majeure etc.)

 

SITA shall use all reasonable endeavours to restore the Service to those
Customer sites within the time frames listed in the table below, during the
agreed hours of cover according to the pre-defined severity level of the
connection in question. The definitions of the severity levels  are as follows:

 

10

--------------------------------------------------------------------------------


 

Severity
Level

 

Fault Scenario

0

 

•

 

BCC Only

1

 

•

 

XIS’s supporting Airport

 

 

•

 

Single customer connection outage

 

 

•

 

Connection down without resilience (backup service)

 

 

•

 

Server Outage

 

 

•

 

Connection response slow – making service inoperable

 

 

•

 

Customer was migrated from a previously functional service and has lost all or
partial functionality

 

 

 

 

 

2

 

•

 

Customer single connection – partial outage

 

 

•

 

Connection down – service being supported by back-up service or work around

 

 

•

 

Customer firewall hard down

 

 

•

 

Engineer is at the customer site performing tests to resolve a fault

 

 

•

 

Newly installed service is hard down – and cannot be used by the customer

 

 

 

 

 

3

 

•

 

Slow or degraded service, slow response or delays – but still operational

 

 

•

 

Server Outage – with workaround

 

 

•

 

Application useable, but with slow response

 

 

•

 

Newly installed service is degraded – operational in some applications only

 

It is essential that the Customer reports all faults to the appropriate SITA
Service Centre (and a Trouble Ticket number is allocated).

 

Note: The following criteria apply for connections to be included within the BCC
programme.

•      Eligible connections are Boundary Routers, CPE, Hosts, Hubs, Servers,
Gateways, Regional Servers, and Voice Hubs only.

•                  Appropriate Back Up is implemented on each connection

•                  A single point of contact available 24 hours a day. This
Customer contact will be responsible for informing SITA of any planned work that
may impact the performance of a Business Critical Connection and should be able
to verify if any service outage is due to factors to which the Customer is
responsible for.

•                  The Customer must obtain an appropriate extended maintenance
contract with SITA or other supplier (eg. PTT) to ensure 24 hour fault fix is
possible (eg PTT leased line failure) for each BCC connection.

 

11

--------------------------------------------------------------------------------


 

Service Levels

 

Service
Level
Parameter

 

Severity
Level

 

*Restoration
Time

 

Service
Level

 

Service
Credit

 

 

 

 

 

(All components)

 

 

 

 

 

Restoration of Service

 

0

BCC

 

3 hours

 

90%

 

2 SCUs if target not met

 

 

1

 

5 hours

 

80%

 

1 SCUs if target not met

 

 

2

 

8 hours

 

80%

 

1 SCUs if target not met

 

 

3

 

24 hours

 

N/A

 

Quality of Service Reporting Only

 

 

Service
Level
Parameter

 

Severity
Level

 

Restoration Time (SITA network)

 

Service
Level

 

Service
Credit

 

 

 

 

 

Service Level Objective

 

 

 

 

 

Restoration of Service

 

1

 

4 hours

 

80%

 

Quality of Service Reporting Only

 

 

2

 

4 hours

 

80%

 

Quality of Service Reporting Only

 

 

3

 

4 hours

 

N/A

 

Quality of Service Reporting Only

 

 

--------------------------------------------------------------------------------

*Note: To ensure that the Service Levels and Service Credits are economically
and technically feasible, the above parameters shall be reviewed and mutually
agreed (3) months after performance reporting begins for all Services covered
under this Service Level Agreement.  Sita will pursue best efforts to exceed the
above targets in providing RoS.

 

Exclusions

 

1)              Faults where the Fault Cause Code is End user shall not be
included within the measurement for RoS.

 

12

--------------------------------------------------------------------------------


 


2.7                     SERVICE DELIVERY

 

Service Credits paid to WLP

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

CDD Confirmation

 

5 business days after validation of an order from WLP for at least 95% of all
orders per month.

 

For every whole business day over the target SITA will deposit 1 SCU into the
WLP SCU bank.

 

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Notification of Ready for Service

 

If WLP dispatches a technician within 2 business days of SITA’s notification of
RFS, and the technician learns upon arriving that SITA has not completed the
connection.

 

SITA will deposit 1 SCU’s into the WLP SCU Bank for each affected connection.

 

 

Service Credits paid to SITA

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Site Preparation Failure

 

WLP will provide written notice of a failure to prepare an
Installation/Relocation Site for the implementation of the Service within 5
business days prior to the CDD/RCDD or immediately if the CDD/RCDD is less than
5 business days thereafter.

 

SITA will debit 1 SCU from the WLP SCU Bank. WLP will also liable for any costs
incurred from third parties as a result of an aborted visit.

 

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

WLP Delay

 

If there is a WLP caused delay of greater than 1 month between the CAV (circuit
availability date) and the RFS date.

 

SITA will debit 1 SCU from the WLP SCU bank for each additional months delay.

 

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

Expedite of Orders*

 

WLP may request the expedite of 15% of all orders placed per month without
additional SITA charge.

 

For each successful expedite above 15% of all orders placed per month, SITA will
debit 2 SCUs from the WLP SCU bank.

 

 

--------------------------------------------------------------------------------

*Any expedite will be handled on a BEST EFFORTS basis. An expedite is measured
as the installation of a connection within 75% of the CDD / RCDD.

 

13

--------------------------------------------------------------------------------


 


2.7.1                     NEW INSTALLATION AND RELOCATIONS

 

An installation is defined as a SITA accepted and validated, WLP requested
Managed DSL or IPVPN connection implemented during the measurement period,
ordered via the SITA Service Delivery Unit using the agreed ordering interface.

 

A relocation is defined as a SITA accepted and validated, WLP requested
relocation of a SITA Managed DSL or IPVPN connection implemented during the
measurement period, ordered via the SITA Service Delivery Unit using the agreed
ordering interface.

 


2.7.2                     UPGRADES AND DOWNGRADES

 

An upgrade or downgrade is defined as being a SITA accepted and validated, WLP
requested change. This must be provided in writing, using the agreed SITA
ordering interface.

 

14

--------------------------------------------------------------------------------


 


SECTION 3                                         DEFINITIONS

 

The definitions in the SITA General Terms and Conditions in addition to the
following shall apply to this Performance Level Schedule:

 

Term

 

Definition

“Access Node”

 

A node of the SITA Network to which a Local Access Line is to be connected to
provide the services referred to in the Agreement; it is hereby acknowledged
that an Access Node may be either a SITA Entry Access Node or a SITA Exit Access
Node.

“Activity Period”

 

The month in which the services were provided.

“Agreement”

 

The contract for Services between SITA and WLP, to which this SLA forms a part.

“CE” (Customer Edge Router)

 

A CE Router is a SITA managed router normally located at WLP premises, usually
connected to the SITA Network via a PTO leased line.

“Change”

 

An alteration of WLP’s requirements for the Service.

“Connection”

 

A connection to the SITA Network via Local Access Lines or by dial-in access of
equipment located at the offices of WLP (workstation, computer equipment or any
other terminal equipment), where SITA provides the Service to WLP.

“CPE (Customer Premise Equipment)”

 

The equipment located on a WLP premise that is managed by SITA.

“Environmental Conditions”

 

The environmental conditions at a Location, suitable for the proper operation of
the CPE.

 

 

 

“Measurement Period”

 

The period of time during which a particular Service Level is measured.

“GCSC”

 

Global Customer service Centers providing Fault management and help desk support
to WLP.

“Location”

 

Each WLP or User site provided with Network Services, all of which are
identified in signed SITA Order Forms.

“Maintenance Windows”

 

The periods during which SITA performs the maintenance of the SITA Network.
Maintenance Windows occur during low network traffic periods. Maintenance is
necessary to implement generic changes to, or generic version updates of, the
SITA Network.

“Month”

 

A calendar month.

“Network Services”

 

The SITA data network services as described in the applicable Service
description.

“Network”

 

SITA’s network for the provision of the Network Services, excluding Tail
Circuits, public networks and CPE.

“Outage”

 

The non-availability of the Service at a Location, specifically that WLP or User
cannot send or receive data using the Service.

“PE” (Provider Edge Router)

 

A PE is a SITA managed router allowing the access to the SITA IP Network. It is
normally located in a SITA centre.

“POP” (Point of Presence)

 

A POP is the nearest access point to the SITA Network. It is normally an access
node and is connected to CE with PTO leased lines.

“POP” (Point of Presence)

 

A POP is the nearest access point to the SITA Network. It is normally an access
node and is connected to CE with PTO leased lines.

 

15

--------------------------------------------------------------------------------


 

Term

 

Definition

“PTO” or “Public Telecommunications Operator”

 

Entities authorized to own, lease and operate telecommunications circuits.

“Resolve” or “Resolution”

 

The question(s) asked by WLP has been answered by SITA and takes place at the
time when SITA’s answer is sent electronically to WLP

“Scheduled Maintenance”

 

Maintenance scheduled by SITA to occur during low network traffic periods three
to five times per year to implement generic changes to, or generic version
updates of, the Network and lasting an average of five minutes each.

“Service Cover Period”

 

The times during the day when the Service Levels shall apply.

“Service Levels”

 

The service and performance standards as detailed in this Performance Level
Schedule.

“SITA Entry Access Node”

 

The Access Node to which a Connection is linked.

“SITA Exit Access Node”

 

The Access Node to which WLP Host is connected.

 

 

 

“Tail Circuit”

 

A telecommunications circuit or other capacity and attached modems leased from a
PTO — connecting Locations to the Network.

“Third Party Intervention”

 

Intervention by any person not authorized by SITA.

“VPN”

 

Virtual Private Network

“WLP Host”

 

WLP’s computer (s) designated by WLP and located in the place designated by WLP.

 

16

--------------------------------------------------------------------------------


 


SECTION 4                                         APPENDICES

 

17

--------------------------------------------------------------------------------


 

APPENDIX 1                                                        ALC, X.25 &
FRAME RELAY SERVICE LEVELS NRT AND NPA

 

Country-to-Country

 

 

 

Contractual

 

 

 

Host

 

Remote

 

NRT

 

NPA

 

USA

 

 

 

ms

 

%

 

Atlanta

 

Mexico

 

1000

 

99.65

 

 

 

*Caribbean

 

1000

 

99.65

 

 

 

Puerto Rico

 

1000

 

99.65

 

 

 

Bahamas

 

1000

 

99.65

 

 

--------------------------------------------------------------------------------

* Caribbean includes Antigua, Barbados, Bermuda, Cayman Islands, Dominican
Republic, French Antilles, St Maarten, Trinidad & Tobago, British Virgin
Islands, US Virgin Islands, Turks & Caicos.

 

18

--------------------------------------------------------------------------------


 

APPENDIX 2                                                        IPVPN RTRRTD
CE TO PE SERVICE LEVELS

 

If CE router in same city as PE router indicative target is 60ms

 

CE Router Name

 

PE Router Name

 

D1 / Interactive Traffic Class
RTRRTD (ms)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

APPENDIX 3                                                        IPVPN RTRRTD
PE TO PE SERVICE LEVELS

 

 

Host A

 

Site B

 

D2 Traffic Class RTRRTD (ms)

 

Atlanta

 

Argentina

 

200

 

 

 

Aruba

 

Tbd

 

 

 

Bahamas

 

Tbd

 

 

 

Brazil

 

250

 

 

 

Canada

 

100

 

 

 

Cayman Islands

 

Tbd

 

 

 

Dominican Republic

 

Tbd

 

 

 

El Salvador

 

Tbd

 

 

 

Jamaica

 

Tbd

 

 

 

Peru

 

Tbd

 

 

 

Puerto Rico

 

Tbd

 

 

 

Uruguay

 

Tbd

 

 

 

Venezuela

 

Tbd

 

 

20

--------------------------------------------------------------------------------


 

APPENDIX 4                                                        ROUTER
AVAILABILITY - SINGLE CPE/ CE ROUTER CONNECTION WITHOUT ISDN DIAL BACKUP - 99 %
SERVICE LEVEL COMMITMENT

 

Canada

Haiti

 

21

--------------------------------------------------------------------------------


 

APPENDIX 5                                                        ROUTER
AVAILABILITY - SINGLE CPE/CE ROUTER CONNECTION WITHOUT ISDN DIAL BACKUP - 96 %
SERVICE LEVEL COMMITMENT

 

Argentina

Aruba

Belize

Bermuda

Bolivia

Chile

Colombia

Cuba

Dominica

Ecuador

El Salvador

Guatemala

Jamaica

Mexico

Paraguay

Peru

Puerto Rico

Uruguay

Venezuela

Virgin Islands (US)

 

22

--------------------------------------------------------------------------------


 

ATTACHMENT WF –

WORLDSPAN FORECAST

 

Worldspan provided Location Forecast

 

 

 

2003

 

2004

 

2005

 

2006

 

2007

 

Argentina

 

30

 

21

 

21

 

12

 

10

 

Aruba

 

5

 

5

 

5

 

5

 

5

 

Australia

 

3

 

1

 

0

 

0

 

0

 

Austria

 

0

 

0

 

0

 

0

 

0

 

Bahamas

 

20

 

0

 

0

 

0

 

0

 

Belgium

 

37

 

14

 

5

 

4

 

3

 

Brazil

 

15

 

3

 

0

 

0

 

0

 

Canada

 

98

 

90

 

82

 

82

 

82

 

Cayman Islands

 

5

 

5

 

0

 

0

 

0

 

China

 

1

 

1

 

1

 

1

 

1

 

Czech

 

1

 

1

 

1

 

1

 

1

 

Denmark

 

38

 

14

 

6

 

4

 

4

 

Dominican Republic

 

4

 

4

 

2

 

2

 

2

 

Egypt *

 

2

 

2

 

2

 

2

 

2

 

El Salvador

 

2

 

2

 

1

 

1

 

1

 

Finland

 

0

 

0

 

0

 

0

 

0

 

France

 

51

 

15

 

6

 

6

 

6

 

Germany

 

53

 

14

 

9

 

9

 

9

 

Greece

 

159

 

111

 

63

 

15

 

5

 

Guam

 

9

 

3

 

3

 

3

 

3

 

Hong Kong

 

5

 

3

 

3

 

3

 

3

 

Hungary

 

14

 

2

 

2

 

2

 

2

 

India

 

1

 

1

 

1

 

1

 

1

 

Ireland

 

137

 

101

 

65

 

29

 

17

 

Israel

 

273

 

165

 

57

 

10

 

5

 

Italy

 

102

 

54

 

10

 

10

 

10

 

Jamaica

 

14

 

0

 

0

 

0

 

0

 

Japan

 

105

 

81

 

57

 

33

 

9

 

Korea

 

65

 

41

 

17

 

3

 

3

 

Malta

 

1

 

1

 

1

 

1

 

1

 

Marshall Islands

 

2

 

0

 

0

 

0

 

0

 

Morocco

 

1

 

0

 

0

 

0

 

0

 

N. Mariana Islands

 

3

 

0

 

0

 

0

 

0

 

Netherlands

 

108

 

60

 

16

 

10

 

5

 

 

23

--------------------------------------------------------------------------------


 

Worldspan provided Location Forecast

 

 

 

2003

 

2004

 

2005

 

2006

 

2007

 

Norway

 

30

 

3

 

3

 

3

 

3

 

Peru

 

10

 

0

 

0

 

0

 

0

 

Poland

 

33

 

21

 

9

 

5

 

5

 

Portugal

 

5

 

2

 

2

 

2

 

2

 

Puerto Rico

 

5

 

4

 

0

 

0

 

0

 

Romania

 

45

 

33

 

21

 

9

 

3

 

Saudi*

 

6

 

6

 

6

 

6

 

6

 

Singapore

 

5

 

5

 

5

 

5

 

5

 

South Africa*

 

2

 

2

 

2

 

2

 

2

 

Spain

 

21

 

5

 

5

 

5

 

5

 

Sweden

 

51

 

27

 

11

 

7

 

3

 

Switzerland

 

10

 

6

 

2

 

2

 

2

 

Turkey

 

2

 

2

 

2

 

2

 

2

 

UK

 

589

 

469

 

349

 

229

 

109

 

Ukraine

 

1

 

0

 

0

 

0

 

0

 

Uruguay

 

2

 

2

 

2

 

2

 

2

 

Venezuela

 

3

 

0

 

0

 

0

 

0

 

Western Samoa

 

1

 

1

 

1

 

1

 

1

 

Totals

 

2185

 

1403

 

856

 

529

 

340

 

 

Assumptions:

 

These numbers reflect year-end forecasts.

Assume that ultimately only 20%* of the listed locations will require a
dedicated Frame Relay solution.

The remaining locations require low-cost xDSL or broadband solutions.

Egypt, Saudi Arabia and South Africa numbers reflect the current number of
circuits required to connect in-country networks to Worldspan.

 

--------------------------------------------------------------------------------

* As verbalised by WSL to SITA (ATL Dec 2003).

 

24

--------------------------------------------------------------------------------
